[exhibit101loanagreements001.jpg]
EXHIBIT 10.1 REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT PNC BANK,
NATIONAL ASSOCIATION (AS LENDER AND AS AGENT) WITH CCA INDUSTRIES, INC.
(BORROWER) February 5, 2018



--------------------------------------------------------------------------------



 
[exhibit101loanagreements002.jpg]
i TABLE OF CONTENTS Page I. DEFINITIONS.
....................................................................................................................1
1.1. Accounting Terms
....................................................................................................1
1.2. General Terms
..........................................................................................................1
1.3. Uniform Commercial Code Terms
........................................................................31 1.4.
Certain Matters of
Construction.............................................................................31
II. ADVANCES, PAYMENTS.
.............................................................................................32
2.1. Revolving Advances
..............................................................................................32
2.2. Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances
......................................................33 2.3. Term Loans
............................................................................................................35
2.4. Swing
Loans...........................................................................................................35
2.5. Disbursement of Advance Proceeds
......................................................................37 2.6.
Making and Settlement of Advances
.....................................................................37 2.7.
Maximum Advances
..............................................................................................39
2.8. Manner and Repayment of Advances
....................................................................39 2.9.
Repayment of Excess Advances
............................................................................40
2.10. Statement of Account
.............................................................................................40
2.11. Letters of Credit
.....................................................................................................41
2.12. Issuance of Letters of Credit
..................................................................................41
2.13. Requirements For Issuance of Letters of Credit
....................................................42 2.14. Disbursements,
Reimbursement
............................................................................42
2.15. Repayment of Participation Advances
...................................................................44 2.16.
Documentation
.......................................................................................................44
2.17. Determination to Honor Drawing Request
............................................................45 2.18. Nature of
Participation and Reimbursement Obligations
......................................45 2.19. Liability for Acts and Omissions
...........................................................................46
2.20. Mandatory Prepayments
........................................................................................47
2.21. Use of
Proceeds......................................................................................................48
2.22. Defaulting Lender
..................................................................................................48
2.23. Payment of
Obligations..........................................................................................51
III. INTEREST AND FEES.
....................................................................................................51
3.1.
Interest....................................................................................................................51
3.2. Letter of Credit Fees
..............................................................................................52
3.3. Closing Fee and Facility
Fee..................................................................................53
3.4. Collateral Monitoring Fee and Collateral Evaluation Fee
.....................................53 3.5. Computation of Interest and Fees
..........................................................................54
3.6. Maximum Charges
.................................................................................................54
3.7. Increased Costs
......................................................................................................54
3.8. Basis For Determining Interest Rate Inadequate or Unfair
...................................55 3.9. Capital Adequacy
...................................................................................................56



--------------------------------------------------------------------------------



 
[exhibit101loanagreements003.jpg]
ii 3.10. Taxes
......................................................................................................................57
3.11. Replacement of Lenders
........................................................................................59
IV. COLLATERAL: GENERAL TERMS
.............................................................................60
4.1. Security Interest in the Collateral
..........................................................................60
4.2. Perfection of Security Interest
...............................................................................60
4.3. Preservation of Collateral
......................................................................................61
4.4. Ownership and Location of Collateral
...................................................................61 4.5.
Defense of Agent’s and Lenders’ Interests
............................................................62 4.6. Inspection
of Premises
...........................................................................................62
4.7. Appraisals
..............................................................................................................62
4.8. Receivables; Deposit Accounts and Securities Accounts
......................................63 4.9. Inventory
................................................................................................................66
4.10. Maintenance of Equipment
....................................................................................66
4.11. Exculpation of Liability
.........................................................................................66
4.12. Financing Statements
.............................................................................................66
V. REPRESENTATIONS AND
WARRANTIES..................................................................66
5.1. Authority
................................................................................................................66
5.2. Formation and Qualification
..................................................................................67
5.3. Survival of Representations and Warranties
..........................................................67 5.4. Tax Returns
............................................................................................................67
5.5. Financial Statements
..............................................................................................67
5.6. Entity Names
..........................................................................................................68
5.7. O.S.H.A. Environmental Compliance; Flood
Insurance........................................68 5.8. Solvency; No
Litigation, Violation, Indebtedness or Default; ERISA Compliance
............................................................................................................69
5.9. Patents, Trademarks, Copyrights and Licenses
.....................................................70 5.10. Licenses and
Permits..............................................................................................70
5.11. Default of Indebtedness
.........................................................................................70
5.12. No Default
..............................................................................................................71
5.13. No Burdensome Restrictions
.................................................................................71
5.14. No Labor Disputes
.................................................................................................71
5.15. Margin Regulations
................................................................................................71
5.16. Investment Company Act
......................................................................................71
5.17. Disclosure
..............................................................................................................71
5.18. Delivery of the Emerson Documents and the OHL Documents
............................71 5.19. Delivery of the Advantage Documents and
CaseStack Documents ......................72 5.20. Swaps
.....................................................................................................................72
5.21. Business and Property of Loan Parties
..................................................................72 5.22.
Ineligible Securities
...............................................................................................72
5.23. Federal Securities Laws
.........................................................................................72
5.24. Equity Interests
......................................................................................................72
5.25. Commercial Tort
Claims........................................................................................73
5.26. Letter of Credit Rights
...........................................................................................73
5.27. Material Contracts
..................................................................................................73
5.28. Inactive Subsidiaries
..............................................................................................73



--------------------------------------------------------------------------------



 
[exhibit101loanagreements004.jpg]
iii VI. AFFIRMATIVE COVENANTS.
......................................................................................73
6.1. Compliance with Laws
..........................................................................................73
6.2. Conduct of Business and Maintenance of Existence and Assets
...........................73 6.3. Books and Records
................................................................................................73
6.4 Payment of Taxes
...................................................................................................74
6.5. Fixed Charge Coverage Ratio
................................................................................74
6.6. Insurance
................................................................................................................74
6.7. Payment of Indebtedness and Leasehold Obligations
...........................................76 6.8. Environmental
Matters...........................................................................................76
6.9. Standards of Financial Statements
.........................................................................77
6.10. Execution of Supplemental Instruments
................................................................77 6.11.
Government Receivables
.......................................................................................77
6.12. Membership/Partnership Interests
.........................................................................77
6.13. Keepwell
................................................................................................................77
6.14. Post-Closing Obligations
.......................................................................................78
VII. NEGATIVE COVENANTS.
.............................................................................................78
7.1. Merger, Consolidation, Acquisition and Sale of Assets
........................................78 7.2. Creation of
Liens....................................................................................................79
7.3.
Guarantees..............................................................................................................79
7.4. Investments
............................................................................................................79
7.5. Loans
......................................................................................................................79
7.6. Capital Expenditures
..............................................................................................79
7.7. Dividends
...............................................................................................................79
7.8. Indebtedness
...........................................................................................................80
7.9. Nature of Business
.................................................................................................80
7.10. Transactions with Affiliates
...................................................................................80
7.11. Leases
.....................................................................................................................80
7.12. Subsidiaries
............................................................................................................80
7.13. Fiscal Year and Accounting Changes
....................................................................81 7.14.
Pledge of Credit
.....................................................................................................81
7.15. Amendment of Organizational Documents
...........................................................81 7.16. Compliance
with
ERISA........................................................................................81
7.17. Prepayment of Indebtedness
..................................................................................81
7.18. Other Agreements
..................................................................................................81
7.19. Membership/Partnership Interests
.........................................................................82
7.20. Inactive Subsidiaries
..............................................................................................82
VIII. CONDITIONS PRECEDENT.
..........................................................................................82
8.1. Conditions to Initial
Advances...............................................................................82
8.2. Conditions to Each Advance
..................................................................................85
IX. INFORMATION AS TO BORROWERS.
........................................................................85 9.1.
Disclosure of Material Matters
..............................................................................85
9.2. Schedules
...............................................................................................................85
9.3. Environmental Reports
..........................................................................................86
9.4. Litigation
................................................................................................................87



--------------------------------------------------------------------------------



 
[exhibit101loanagreements005.jpg]
iv 9.5. Material Occurrences
.............................................................................................87
9.6. Government Receivables
.......................................................................................87
9.7. Annual Financial Statements
.................................................................................87
9.8. Quarterly Financial Statements
..............................................................................88
9.9. Monthly Financial Statements
...............................................................................88
9.10. Other Reports
.........................................................................................................88
9.11. Additional Information
..........................................................................................88
9.12. Projected Operating Budget
...................................................................................88
9.13. Variances From Operating Budget
........................................................................89 9.14.
Notice of Suits, Adverse Events
............................................................................89
9.15. ERISA Notices and
Requests.................................................................................89
9.16. Additional Documents
...........................................................................................90
9.17. Updates to Certain Schedules
................................................................................90
X. EVENTS OF DEFAULT.
..................................................................................................90
10.1. Nonpayment
...........................................................................................................90
10.2. Breach of Representation
.......................................................................................90
10.3. Financial
Information.............................................................................................90
10.4. Judicial Actions
......................................................................................................90
10.5. Noncompliance
......................................................................................................90
10.6. Judgments
..............................................................................................................91
10.7. Bankruptcy
.............................................................................................................91
10.8. Material Adverse Effect
.........................................................................................91
10.9. Lien Priority
...........................................................................................................91
10.10. Cross Default
.........................................................................................................91
10.11. Breach of Guaranty
................................................................................................91
10.12. Change of Control
..................................................................................................92
10.13. Invalidity
................................................................................................................92
10.14. Seizures
..................................................................................................................92
10.15. Operations
..............................................................................................................92
10.16. Pension Plans
.........................................................................................................92
10.17. Anti-Money Laundering/International Trade Law Compliance
............................92 XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
........................................92 11.1. Rights and
Remedies..............................................................................................92
11.2. Agent’s Discretion
.................................................................................................94
11.3. Setoff
......................................................................................................................94
11.4. Rights and Remedies not Exclusive
.......................................................................94 11.5.
Allocation of Payments After Event of Default
.....................................................94 XII. WAIVERS AND
JUDICIAL PROCEEDINGS.
...............................................................96 12.1. Waiver
of Notice
....................................................................................................96
12.2. Delay
......................................................................................................................96
12.3. Jury Waiver
............................................................................................................96
XIII. EFFECTIVE DATE AND TERMINATION.
...................................................................97 13.1. Term
.......................................................................................................................97



--------------------------------------------------------------------------------



 
[exhibit101loanagreements006.jpg]
v 13.2. Termination
............................................................................................................97
XIV. REGARDING AGENT.
....................................................................................................97
14.1. Appointment
..........................................................................................................97
14.2. Nature of Duties
.....................................................................................................98
14.3. Lack of Reliance on Agent
....................................................................................98
14.4. Resignation of Agent; Successor Agent
................................................................98 14.5. Certain
Rights of Agent
.........................................................................................99
14.6.
Reliance..................................................................................................................99
14.7. Notice of
Default....................................................................................................99
14.8. Indemnification
....................................................................................................100
14.9. Agent in its Individual Capacity
..........................................................................100
14.10. Delivery of Documents
........................................................................................100
14.11. Loan Parties Undertaking to
Agent......................................................................100
14.12. No Reliance on Agent’s Customer Identification Program
.................................100 14.13. Other Agreements
................................................................................................101
XV. BORROWING AGENCY.
..............................................................................................101
15.1. Borrowing Agency Provisions
.............................................................................101
15.2. Waiver of Subrogation
.........................................................................................102
XVI. MISCELLANEOUS.
.......................................................................................................102
16.1. Governing Law
....................................................................................................102
16.2. Entire Understanding
...........................................................................................102
16.3. Successors and Assigns; Participations; New Lenders
........................................106 16.4. Application of Payments
......................................................................................108
16.5. Indemnity
.............................................................................................................108
16.6. Notice
...................................................................................................................110
16.7. Survival
................................................................................................................112
16.8. Severability
..........................................................................................................112
16.9. Expenses
..............................................................................................................112
16.10. Injunctive
Relief...................................................................................................112
16.11. Consequential Damages
.......................................................................................113
16.12. Captions
...............................................................................................................113
16.13. Counterparts; Facsimile Signatures
.....................................................................113 16.14.
Construction
.........................................................................................................113
16.15. Confidentiality; Sharing Information
...................................................................113 16.16.
Publicity
...............................................................................................................114
16.17. Certifications From Banks and Participants; USA PATRIOT Act
......................114 16.18. Anti-Terrorism Laws
...........................................................................................114
XVII. GUARANTY.
..................................................................................................................115
17.1. Guaranty
...............................................................................................................115
17.2. Waivers
................................................................................................................115
17.3. No
Defense...........................................................................................................115
17.4. Guaranty of Payment
...........................................................................................115
17.5. Liabilities Absolute
..............................................................................................116



--------------------------------------------------------------------------------



 
[exhibit101loanagreements007.jpg]
vi 17.6. Waiver of Notice
..................................................................................................117
17.7. Agent’s Discretion
...............................................................................................117
17.8. Reinstatement.
......................................................................................................117



--------------------------------------------------------------------------------



 
[exhibit101loanagreements008.jpg]
vii LIST OF EXHIBITS AND SCHEDULES Exhibits Exhibit 1.2 Borrowing Base
Certificate Exhibit 1.2(a) Compliance Certificate Exhibit 2.1(a) Revolving
Credit Note Exhibit 2.3 Term Note Exhibit 2.4(a) Swing Loan Note Exhibit 5.5(a)
Financial Projections Exhibit 8.1(c) Financial Condition Certificate Exhibit
16.3 Commitment Transfer Supplement Schedules Schedule 1.2 Permitted
Encumbrances Schedule 4.4(a) Equipment and Inventory Locations Schedule
4.4(b)(i) Inventory Locations Schedule 4.4(b)(ii) Warehouses Schedule
4.4(b)(iii) Place of Business, Chief Executive Offices Schedule 4.4(b)(iv) Real
Property Schedule 4.8(j) Deposit and Investment Accounts Schedule 5.1 Consents
Schedule 5.2(a) States of Qualification and Good Standing Schedule 5.2(b)
Subsidiaries Schedule 5.4 Federal Tax Identification Number Schedule 5.6 Prior
Names Schedule 5.7 Environmental Schedule 5.8(b)(i) Litigation Schedule
5.8(b)(ii) Indebtedness Schedule 5.8(d) Plans Schedule 5.9 Intellectual Property
Schedule 5.10 Licenses and Permits Schedule 5.14 Labor Disputes Schedule 5.24
Equity Interests Schedule 5.25 Commercial Tort Claims Schedule 5.26 Letter of
Credit Rights Schedule 5.27 Material Contracts Schedule 6.14(d) Lien Waiver
Agreements Schedule 7.1(a) Permitted Acquisitions, Mergers and Consolidations
Schedule 7.1(b) Permitted Dispositions Schedule 7.3 Guarantees Schedule 7.10
Affiliate Transactions



--------------------------------------------------------------------------------



 
[exhibit101loanagreements009.jpg]
REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT Revolving Credit, Term Loan
and Security Agreement dated as of February 5, 2018 among CCA INDUSTRIES, INC.,
a corporation organized under the laws of the State of Delaware (“CCA” and
together with each Person joined hereto as a borrower from time to time,
collectively, the “Borrowers”, and each a “Borrower”), the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”). IN CONSIDERATION of the mutual covenants and undertakings herein
contained, Loan Parties, Lenders and Agent hereby agree as follows: I.
DEFINITIONS. 1.1. Accounting Terms. As used in this Agreement, the Other
Documents or any certificate, report or other document made or delivered
pursuant to this Agreement, accounting terms not defined in Section 1.2 or
elsewhere in this Agreement and accounting terms partly defined in Section 1.2
to the extent not defined shall have the respective meanings given to them under
GAAP; provided, however that, whenever such accounting terms are used for the
purposes of determining compliance with financial covenants in this Agreement,
such accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Loan Parties for the fiscal
year ended November 30, 2017. If there occurs after the Closing Date any change
in GAAP that affects in any respect the calculation of any covenant contained in
this Agreement or the definition of any term defined under GAAP used in such
calculations, Agent, Lenders and Loan Parties shall negotiate in good faith to
amend the provisions of this Agreement that relate to the calculation of such
covenants with the intent of having the respective positions of Agent, Lenders
and Loan Parties after such change in GAAP conform as nearly as possible to
their respective positions as of the Closing Date, provided, that, until any
such amendments have been agreed upon, the covenants in this Agreement shall be
calculated as if no such change in GAAP had occurred and Loan Parties shall
provide additional financial statements or supplements thereto, attachments to
Compliance Certificates and/or calculations regarding financial covenants as
Agent may reasonably require in order to provide the appropriate financial
information required hereunder with respect to Loan Parties both reflecting any
applicable changes in GAAP and as necessary to demonstrate compliance with the
financial covenants before giving effect to the applicable changes in GAAP. 1.2.
General Terms. For purposes of this Agreement the following terms shall have the
following meanings: “Accountants” shall have the meaning set forth in Section
9.7 hereof. “Advance Rates” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements010.jpg]
2 “Advances” shall mean and include the Revolving Advances, Letters of Credit,
the Swing Loans and the Term Loan. “Advantage” shall mean Advantage Sales &
Marketing LLC or any of its Affiliates. “Advantage Documents” shall mean all
documents and agreements entered into by CCA or any of its Affiliates and
Advantage pursuant to which Advantage provides customer service, collections,
electronic data interchange management, and/or order fulfillment services to
CCA, including all exhibits, schedules and disclosure letters related thereto,
and all amendments and modifications thereto. “Affected Lender” shall have the
meaning set forth in Section 3.11 hereof. “Affiliate” of any Person shall mean
(a) any Person which, directly or indirectly, is in control of, is controlled
by, or is under common control with such Person, or (b) any Person who is a
director, manager, member, managing member, general partner or officer (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the power, direct or indirect, (x) to vote 25% or more of the
Equity Interests having ordinary voting power for the election of directors of
such Person or other Persons performing similar functions for any such Person,
or (y) to direct or cause the direction of the management and policies of such
Person whether by ownership of Equity Interests, contract or otherwise. “Agent”
shall have the meaning set forth in the preamble to this Agreement and shall
include its successors and assigns. “Agreement” shall mean this Revolving
Credit, Term Loan and Security Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time. “Alternate Base Rate”
shall mean, for any day, a rate per annum equal to the highest of (a) the Base
Rate in effect on such day, (b) the sum of the Overnight Bank Funding Rate in
effect on such day plus one half of one percent (0.5%), and (c) the sum of the
Daily LIBOR Rate in effect on such day plus one percent (1.0%), so long as a
Daily LIBOR Rate is offered, ascertainable and not unlawful. “Anti-Terrorism
Laws” shall mean any Laws relating to terrorism, trade sanctions programs and
embargoes, import/export licensing, money laundering or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time. “Applicable
Law” shall mean all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators. “Applicable Margin”
shall mean (a) an amount equal to one-quarter of one percent (0.25%) for (i)
Revolving Advances consisting of Domestic Rate Loans, and (ii) Swing Loans, and
(b) an



--------------------------------------------------------------------------------



 
[exhibit101loanagreements011.jpg]
3 amount equal to two and three-quarters percent (2.75%) for Revolving Advances
consisting of LIBOR Rate Loans, and (c) an amount equal to one percent (1.00%)
for Advances under the Term Loan consisting of Domestic Rate Loans, and (d) an
amount equal to three and one-half percent (3.50%) for Advances under the Term
Loan consisting of LIBOR Rate Loans. “Application Date” shall have the meaning
set forth in Section 2.8(b) hereof. “Approvals” shall have the meaning set forth
in Section 5.7(b) hereof. “Approved Electronic Communication” shall mean each
notice, demand, communication, information, document and other material
transmitted, posted or otherwise made or communicated by e-mail, E-Fax, the
Credit Management Module of PNC’s PINACLE® system, or any other equivalent
electronic service agreed to by Agent, whether owned, operated or hosted by
Agent, any Lender, any of their Affiliates or any other Person, that any party
is obligated to, or otherwise chooses to, provide to Agent pursuant to this
Agreement or any Other Document, including any financial statement, financial
and other report, notice, request, certificate and other information material;
provided that Approved Electronic Communications shall not include any notice,
demand, communication, information, document or other material that Agent
specifically instructs a Person to deliver in physical form. “Availability
Block” shall mean an amount equal to $400,000, which amount shall be reduced to
zero upon receipt of evidence satisfactory to Agent in its Permitted Discretion
that Emerson is no longer retaining any funds pursuant to the Emerson Documents.
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.
“Blocked Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof. “Blocked Accounts” shall have the meaning set forth in Section 4.8(h)
hereof. “Borrower” or “Borrowers” shall have the meaning set forth in the
preamble to this Agreement and shall extend to all permitted successors and
assigns of such Persons. “Borrowers’ Account” shall have the meaning set forth
in Section 2.10 hereof. “Borrowing Agent” shall mean CCA. “Borrowing Base
Certificate” shall mean a certificate in substantially the form of Exhibit 1.2
hereto duly executed by the President, Chief Financial Officer or Controller of
Borrowing Agent and delivered to Agent, appropriately completed, by which such
officer shall certify to Agent the Formula Amount and calculation thereof as of
the date of such certificate.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements012.jpg]
4 “Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market. “Capital Expenditures” shall mean
expenditures made or liabilities incurred for the acquisition of any fixed
assets or improvements (or of any replacements or substitutions thereof or
additions thereto) which have a useful life of more than one year and which, in
accordance with GAAP, would be classified as capital expenditures. Capital
Expenditures shall include the total principal portion of Capitalized Lease
Obligations. “Capitalized Lease Obligation” shall mean any Indebtedness of any
Loan Party represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.
“CaseStack” shall mean CaseStack, Inc. or any of its Affiliates. “CaseStack
Documents” shall mean all documents and agreements entered into by CCA or any of
its Affiliates and CaseStack pursuant to which CaseStack provides supply chain
management services including warehousing, transportation, and/or reporting to
CCA, including all exhibits, schedules and disclosure letters related thereto,
and all amendments and modifications thereto. “Cash Management Products and
Services” shall mean agreements or other arrangements under which Agent or any
Lender or any Affiliate of Agent or a Lender provides any of the following
products or services to any Loan Party: (a) credit cards; (b) credit card
processing services; (c) debit cards and stored value cards; (d) commercial
cards; (e) automated clearing house transactions; and (f) cash management and
treasury management services and products, including without limitation
controlled disbursement accounts or services, lockboxes, automated clearinghouse
transactions, overdrafts, interstate depository network services. The
indebtedness, obligations and liabilities of any Loan Party to the provider of
any Cash Management Products and Services (including all obligations and
liabilities owing to such provider in respect of any returned items deposited
with such provider) (the “Cash Management Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty and secured obligations
under any Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Cash Management Products and Services shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5. “Cash Management Liabilities”
shall have the meaning provided in the definition of “Cash Management Products
and Services.” “CCA” shall have the meaning set forth in the preamble to this
Agreement. “CEA” shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute. “CFTC” shall mean the
Commodity Futures Trading Commission.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements013.jpg]
5 “CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq. “Change in Law”
shall mean the occurrence, after the Closing Date, of any of the following: (a)
the adoption or taking effect of any Applicable Law; (b) any change in any
Applicable Law or in the administration, implementation, interpretation or
application thereof by any Governmental Body; or (c) the making or issuance of
any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Body; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Applicable Law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented. “Change of Control” shall
mean: (a) any person or group of persons (within the meaning of Section 13(d) or
14(a) of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of more
than 50% of the voting Equity Interests of CCA; (b) during any period of 12
consecutive months, a majority of the members of the board of directors of CCA
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board, or (iii) whose election or nomination to that board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board;
(c) Lance Funston shall cease to hold office as or perform the day-to-day duties
of the Chief Executive Officer and Chairman of CCA; or (d) any merger,
consolidation or sale of substantially all of the property or assets of any Loan
Party. “Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Loan Party or any of its Affiliates. “CIP Regulations” shall
have the meaning set forth in Section 14.12 hereof. “Claims” shall have the
meaning set forth in Section 16.5 hereof. “Closing Date” shall mean February 5,
2018 or such other date as may be agreed to in writing by the parties hereto.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements014.jpg]
6 “Code” shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect. “Collateral” shall mean and include all right, title and interest of
each Loan Party in all of the following property and assets of such Loan Party,
in each case whether now existing or hereafter arising or created and whether
now owned or hereafter acquired and wherever located: (a) all Receivables and
all supporting obligations relating thereto; (b) all equipment and fixtures; (c)
all general intangibles (including all payment intangibles and all software) and
all supporting obligations related thereto; (d) all Inventory; (e) all
Subsidiary Stock, securities, investment property, and financial assets; (f) all
contract rights, rights of payment which have been earned under a contract
rights, chattel paper (including electronic chattel paper and tangible chattel
paper), commercial tort claims (whether now existing or hereafter arising);
documents (including all warehouse receipts and bills of lading), deposit
accounts, goods, instruments (including promissory notes), letters of credit
(whether or not the respective letter of credit is evidenced by a writing) and
letter-of-credit rights, cash, certificates of deposit, insurance proceeds
(including hazard, flood and credit insurance), security agreements, eminent
domain proceeds, condemnation proceeds, tort claim proceeds and all supporting
obligations; (g) all ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Loan Party or in which it has an interest), computer programs, tapes,
disks and documents, including all of such property relating to the property
described in clauses (a) through (f) of this definition; and (h) all proceeds
and products of the property described in clauses (a) through (g) of this
definition, in whatever form. It is the intention of the parties that if Agent
shall fail to have a perfected Lien in any particular property or assets of any
Loan Party for any reason whatsoever, but the provisions of this Agreement
and/or of the Other Documents, together with all financing statements and other
public filings relating to Liens filed or recorded by Agent against Loan
Parties, would be sufficient to create a perfected Lien in any property or
assets that such Loan Party may receive upon the sale, lease, license, exchange,
transfer or disposition of such particular property or assets, then all such
“proceeds” of such particular property or assets shall be included in the
Collateral as original collateral that is the subject of a direct and original
grant of a security interest as provided for herein and in the Other Documents
(and not merely as proceeds (as defined in Article 9 of the Uniform Commercial
Code) in which a security interest is created or arises solely pursuant to
Section 9-315 of the Uniform Commercial Code). “Commitment Transfer Supplement”
shall mean a document in the form of Exhibit 16.3 hereto, properly completed and
otherwise in form and substance satisfactory to Agent by which



--------------------------------------------------------------------------------



 
[exhibit101loanagreements015.jpg]
7 the Purchasing Lender purchases and assumes a portion of the obligation of
Lenders to make Advances under this Agreement. “Compliance Certificate” shall
mean a compliance certificate substantially in the form of Exhibit 1.2(a) hereto
to be signed by the Chief Financial Officer or Controller of Borrowing Agent.
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Loan Party’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement or the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law. For purposes of this Agreement and the Other Documents,
“Consents” shall not include any Lien Waiver Agreement or Licensor/Agent
Agreement. “Consigned Inventory” shall mean Inventory of any Loan Party that is
in the possession of another Person on a consignment, sale or return, or other
basis that does not constitute a final sale and acceptance of such Inventory.
“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.
“Controlled Group” shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.
“Covered Entity” shall mean (a) each Loan Party, each of Loan Party’s
Subsidiaries, all Guarantors and all pledgors of Collateral and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise. “Customer” shall mean and include the account debtor with respect to
any Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services. “Customs” shall have the meaning set forth in Section 2.13(b)
hereof. “Daily LIBOR Rate” shall mean, for any day, the rate per annum
determined by the Agent by dividing (x) the Published Rate by (y) a number equal
to 1.00 minus the Reserve Percentage. “Debt Payments” shall mean for any period,
in each case, all cash actually expended by any Loan Party to make: (a) interest
payments on any Advances hereunder, plus (b) scheduled



--------------------------------------------------------------------------------



 
[exhibit101loanagreements016.jpg]
8 principal payments on the Term Loan, plus (c) payments for all fees,
commissions and charges set forth herein, plus (d) payments on Capitalized Lease
Obligations, plus (e) payments with respect to any other Indebtedness for
borrowed money. “Default” shall mean an event, circumstance or condition which,
with the giving of notice or passage of time or both, would constitute an Event
of Default. “Default Rate” shall have the meaning set forth in Section 3.1
hereof. “Defaulting Lender” shall mean any Lender that: (a) has failed, within
two (2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage and/or Term Loan Commitment
Percentage, as applicable, of Advances, (ii) if applicable, fund any portion of
its Participation Commitment in Letters of Credit or Swing Loans or (iii) pay
over to Agent, Issuer, Swing Loan Lender or any Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies Agent in writing that such failure is the result of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including a particular Default or Event of Default, if any) has
not been satisfied; (b) has notified Loan Parties or Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including a particular Default or Event of Default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit; (c) has failed, within
two (2) Business Days after request by Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and, if applicable, participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon Agent’s receipt of such certification in form and substance
satisfactory to the Agent; (d) has become the subject of an Insolvency Event; or
(e) has failed at any time to comply with the provisions of Section 2.6(e) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders. “Depository Accounts” shall have the meaning set forth in Section
4.8(h) hereof. “Designated Lender” shall have the meaning set forth in Section
16.2(d) hereof. “Document” shall have the meaning given to the term “document”
in the Uniform Commercial Code. “Dollar” and the sign “$” shall mean lawful
money of the United States of America. “Domestic Rate Loan” shall mean any
Advance that bears interest based upon the Alternate Base Rate. “Drawing Date”
shall have the meaning set forth in Section 2.14(b) hereof.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements017.jpg]
9 “EBITDA” shall mean for any period with respect to Loan Parties on a
Consolidated Basis, the sum of (a) net income (or loss) for such period
(excluding extraordinary gains), plus (b) all interest expense for such period,
plus (c) all charges against income for such period for federal, state and local
taxes, plus (d) depreciation expenses for such period, plus (e) amortization
expenses for such period. “Effective Date” means the date indicated in a
document or agreement to be the date on which such document or agreement becomes
effective, or, if there is no such indication, the date of execution of such
document or agreement. “Eligible Contract Participant” shall mean an “eligible
contract participant” as defined in the CEA and regulations thereunder.
“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any Other Document is then
in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such Other Document(s) to which such
Loan Party is a party). “Eligible Insured Foreign Receivable or Receivables”
shall mean Receivables that meet the requirements of Eligible Receivables,
except clause (f) of such definition, provided that such Receivable is credit
insured (the insurance carrier, amount and terms of such insurance shall be
reasonably acceptable to Agent and shall name Agent as beneficiary or loss
payee, as applicable). “Eligible Inventory” shall mean and include Inventory of
a Borrower, excluding work in process, valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s
opinion, obsolete, slow moving or unmerchantable and which Agent, in its sole
discretion, shall not deem ineligible Inventory, based on such considerations as
Agent may from time to time deem appropriate including whether the Inventory is
subject to a perfected, first priority security interest in favor of Agent and
no other Lien (other than a Permitted Encumbrance). In addition, Inventory shall
not be Eligible Inventory if it: (a) does not conform to all standards imposed
by any Governmental Body which has regulatory authority over such goods or the
use or sale thereof; (b) is in-transit within or without the United States; (c)
is located outside the continental United States or at a location that is not
otherwise in compliance with this Agreement; (d) constitutes Consigned
Inventory; (e) is the subject of an Intellectual Property Claim; (f) is subject
to a License Agreement that limits, conditions or restricts the applicable
Borrower’s or Agent’s right to sell or otherwise dispose of such Inventory,
unless Agent is a party to a Licensor/Agent Agreement with the Licensor under
such License Agreement (or Agent shall agree otherwise in its sole discretion
after establishing reserves against the Formula Amount with respect thereto as
Agent shall deem appropriate in its sole discretion); (g) is situated at a
location not owned by a Borrower unless the owner or occupier of such location
has executed in favor of Agent a Lien Waiver Agreement (or Agent shall agree
otherwise in its sole discretion after establishing reserves against the Formula
Amount with respect thereto as Agent shall deem appropriate in its sole
discretion); or (h) or if the sale of such Inventory would result in an
ineligible Receivable.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements018.jpg]
10 “Eligible Receivables” shall mean and include, each Receivable of a Borrower
arising in the Ordinary Course of Business and which Agent, in its sole credit
judgment, shall deem to be an Eligible Receivable, based on such considerations
as Agent may from time to time deem appropriate. A Receivable shall not be
deemed eligible unless such Receivable is subject to Agent’s first priority
perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent. In addition, no Receivable shall be an Eligible
Receivable if: (a) it arises out of a sale made by any Borrower to an Affiliate
of any Borrower or to a Person controlled by an Affiliate of any Borrower; (b)
it is due or unpaid more than ninety (90) days after the original invoice
(unless supported by a letter of credit in which case it shall not be due or
unpaid more than one- hundred-eighty (180) days from the date of the bill of
lading) date or sixty (60) days after the original due date; (c) fifty percent
(50%) or more of the Receivables from such Customer are not deemed Eligible
Receivables hereunder; (d) any covenant, representation or warranty contained in
this Agreement with respect to such Receivable has been breached; (e) an
Insolvency Event shall have occurred with respect to such Customer; (f) the sale
is to a Customer outside the continental United States of America or a province
of Canada that has not adopted the Personal Property Security Act of Canada,
unless the sale is on letter of credit, guaranty or acceptance terms, in each
case acceptable to Agent in its sole discretion or such Receivable constitutes
an Eligible Insured Foreign Receivable; (g) the sale to the Customer is on a
bill-and-hold, guaranteed sale, sale-and- return, sale on approval, consignment
or any other repurchase or return basis or is evidenced by chattel paper; (h)
Agent believes, in its sole judgment, that collection of such Receivable is
insecure or that such Receivable may not be paid by reason of the Customer’s
financial inability to pay; (i) the Customer is the United States of America,
any state or any department, agency or instrumentality of any of them, unless
the applicable Borrower assigns its right to payment of such Receivable to Agent
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances; (j) the goods giving rise
to such Receivable have not been delivered to and accepted by the Customer or
the services giving rise to such Receivable have not been performed by the
applicable Borrower and accepted by the Customer or the Receivable otherwise
does not represent a final sale;



--------------------------------------------------------------------------------



 
[exhibit101loanagreements019.jpg]
11 (k) the Receivables of the Customer exceed a credit limit determined by
Agent, in its sole discretion, to the extent such Receivable exceeds such limit;
(l) the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (to the extent of such offset, deduction, defense or
counterclaim, provided such offset, deduction, defense or counterclaim is not
known to be greater than 50% of the face amount of the Receivable) or the
Customer is also a creditor or supplier of a Borrower or the Receivable is
contingent in any respect or for any reason; (m) the applicable Borrower has
made any agreement with any Customer for any deduction therefrom, except for
discounts or allowances made in the Ordinary Course of Business for prompt
payment, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto; (n) any return,
rejection or repossession of the merchandise has occurred or the rendition of
services has been disputed; (o) such Receivable is not payable to a Borrower;
(p) if the aggregate amount of Receivables owing by any Customer exceeds fifty
percent (50%) of the aggregate amount of all otherwise Eligible Receivables,
each Receivable of such Customer in excess of such threshold; provided, however,
that, upon prior written notice to Agent, solely with respect to Receivables
owing by Walmart, Borrowers may increase the fifty percent (50%) threshold to
sixty percent (60%) for a sixty (60) consecutive day period no more than two (2)
times in any fiscal year; or (q) such Receivable is not otherwise satisfactory
to Agent as determined in good faith by Agent in the exercise of its discretion
in a reasonable manner. “Emerson” shall mean The Emerson Group or any of its
Affiliates. “Emerson Documents” shall mean all documents and agreements entered
into by CCA or any of its Affiliates and Emerson pursuant to which Emerson
provides customer service, collections, electronic data interchange management,
and/or order fulfillment services to CCA, including all exhibits, schedules and
disclosure letters related thereto, and all amendments and modifications
thereto. “Environmental Complaint” shall have the meaning set forth in Section
9.3(b) hereof. “Environmental Laws” shall mean all federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes as well as common laws, relating to the
protection of the environment, human health and/or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Materials and the rules, regulations, policies,
guidelines, interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements020.jpg]
12 “Equity Interests” shall mean, with respect to any Person, any and all
shares, rights to purchase, options, warrants, general, limited or limited
liability partnership interests, member interests, participation or other
equivalents of or interest in (regardless of how designated) equity of such
Person, whether voting or nonvoting, including common stock, preferred stock,
convertible securities or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act), including in each case all of the following rights relating
to such Equity Interests, whether arising under the Organizational Documents of
the Person issuing such Equity Interests (the “issuer”) or under the applicable
laws of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be: (i)
all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer; (iii)
all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer; (v)
in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer; (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner”, general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and (ix)
all certificates evidencing such Equity Interests. “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as the same may be amended or
supplemented from time to time and the rules and regulations promulgated
thereunder. “Event of Default” shall have the meaning set forth in Article X
hereof. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended. “Excluded Hedge Liability or Liabilities” shall mean, with respect to
each Loan Party and Guarantor, each of its Swap Obligations if, and only to the
extent that, all or any portion of this Agreement or any Other Document that
relates to such Swap Obligation is or becomes illegal under the CEA, or any
rule, regulation or order of the CFTC, solely by virtue of such Loan Party’s
failure to qualify as an Eligible Contract Participant on the Eligibility Date
for such Swap. Notwithstanding anything to the contrary contained in the
foregoing or in any other provision of this Agreement or any Other Document, the
foregoing is subject to the following provisos: (a) if a Swap Obligation arises
under a master agreement governing more than one Swap, this definition shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such guaranty or security interest is or becomes illegal under the
CEA, or any rule, regulations or



--------------------------------------------------------------------------------



 
[exhibit101loanagreements021.jpg]
13 order of the CFTC, solely as a result of the failure by such Loan Party for
any reason to qualify as an Eligible Contract Participant on the Eligibility
Date for such Swap; (b) if a guarantee of a Swap Obligation would cause such
obligation to be an Excluded Hedge Liability but the grant of a security
interest would not cause such obligation to be an Excluded Hedge Liability, such
Swap Obligation shall constitute an Excluded Hedge Liability for purposes of the
guaranty but not for purposes of the grant of the security interest; and (c) if
there is more than one Loan Party executing this Agreement or the Other
Documents and a Swap Obligation would be an Excluded Hedge Liability with
respect to one or more of such Persons, but not all of them, the definition of
Excluded Hedge Liability or Liabilities with respect to each such Person shall
only be deemed applicable to (i) the particular Swap Obligations that constitute
Excluded Hedge Liabilities with respect to such Person, and (ii) the particular
Person with respect to which such Swap Obligations constitute Excluded Hedge
Liabilities. “Excluded Taxes” shall mean, with respect to Agent, any Lender,
Participant, Swing Loan Lender Issuer or any other recipient of any payment to
be made by or on account of any Obligations, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office or applicable lending office is located or, in the case of any
Lender, Participant, Swing Loan Lender or Issuer, in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
any Loan Party is located, (c) in the case of a Foreign Lender, any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.10(e), except to the extent
that such Foreign Lender or Participant (or its assignor or seller of a
participation, if any) was entitled, at the time of designation of a new lending
office (or assignment or sale of a participation), to receive additional amounts
from Loan Parties with respect to such withholding tax pursuant to Section
3.10(a), or (d) any Taxes imposed on any “withholding payment” payable to such
recipient as a result of the failure of such recipient to satisfy the
requirements set forth in the FATCA after December 31, 2012. “Facility Fee”
shall have the meaning set forth in Section 3.3(b) hereof. “FATCA” shall mean
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with) and any current or future regulations thereunder or
official interpretations thereof. “Federal Funds Effective Rate” shall mean for
any day the rate per annum (based on a year of 360 days and actual days elapsed
and rounded upward to the nearest 1/100 of 1%) announced by the Federal Reserve
Bank of New York (or any successor) on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank (or any successor) in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate” as of the date of this Agreement; provided, if
such Federal Reserve Bank (or its successor) does not announce such



--------------------------------------------------------------------------------



 
[exhibit101loanagreements022.jpg]
14 rate on any day, the “Federal Funds Effective Rate” for such day shall be the
Federal Funds Effective Rate for the last day on which such rate was announced.
“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) EBITDA, minus Unfunded Capital Expenditures made during such
period, minus distributions (including tax distributions) and dividends made
during such period, minus cash taxes paid during such period to (b) all Debt
Payments made during such period. “Flood Laws” shall mean all Applicable Laws
relating to policies and procedures that address requirements placed on
federally regulated lenders under the National Flood Insurance Reform Act of
1994 and other Applicable Laws related thereto. “Foreign Currency Hedge” shall
mean any foreign exchange transaction, including spot and forward foreign
currency purchases and sales, listed or over-the-counter options on foreign
currencies, non-deliverable forwards and options, foreign currency swap
agreements, currency exchange rate price hedging arrangements, and any other
similar transaction providing for the purchase of one currency in exchange for
the sale of another currency entered into by any Loan Party and/or any of their
respective Subsidiaries. “Foreign Currency Hedge Liabilities” shall have the
meaning assigned in the definition of Lender-Provided Foreign Currency Hedge.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Loan Parties are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction. “Foreign Subsidiary” shall mean any Subsidiary of any
Person that is not organized or incorporated in the United States, any State or
territory thereof or the District of Columbia. “Formula Amount” shall have the
meaning set forth in Section 2.1(a) hereof. “GAAP” shall mean generally accepted
accounting principles in the United States of America in effect from time to
time. “Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).



--------------------------------------------------------------------------------



 
[exhibit101loanagreements023.jpg]
15 “Guarantor” or “Guarantors” shall mean each Person joined to this Agreement
from time to time as a guarantor and shall extend to all permitted successors
and assigns of such Persons and any other Person who may hereafter guarantee
payment or performance of the whole or any part of the Obligations. “Guarantor
Security Agreement” shall mean any security agreement executed by any Guarantor
in favor of Agent securing the Obligations or the Guaranty of such Guarantor, in
form and substance satisfactory to Agent. “Guaranty” shall mean any guaranty of
the Obligations executed by a Guarantor in favor of Agent for its benefit and
for the ratable benefit of Lenders, in form and substance satisfactory to Agent,
including Article XVII hereof. “Hazardous Discharge” shall have the meaning set
forth in Section 9.3(b) hereof. “Hazardous Materials” shall mean, without
limitation, any flammable explosives, radon, radioactive materials, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, petroleum and
petroleum products, methane, hazardous materials, Hazardous Wastes, hazardous or
Toxic Substances or related materials as defined in or subject to regulation
under Environmental Laws. “Hazardous Wastes” shall mean all waste materials
subject to regulation under CERCLA, RCRA or applicable state law, and any other
applicable Federal and state laws now in force or hereafter enacted relating to
hazardous waste disposal. “Hedge Liabilities” shall mean collectively, the
Foreign Currency Hedge Liabilities and the Interest Rate Hedge Liabilities.
“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money; (b) amounts
received under or liabilities in respect of any note purchase or acceptance
credit facility, and all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
(f) any other advances of credit made to or on behalf of such Person or other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements including to finance the purchase price of property or services and
all obligations of such Person to pay the deferred purchase price of property or
services (but not including trade payables and accrued expenses incurred in the
Ordinary Course of Business which are not represented by a promissory note or
other evidence of indebtedness and which are not more than sixty (60) days past
due); (g) all Equity Interests of such Person subject to repurchase or
redemption rights or obligations (excluding



--------------------------------------------------------------------------------



 
[exhibit101loanagreements024.jpg]
16 repurchases or redemptions at the sole option of such Person); (h) all
indebtedness, obligations or liabilities secured by a Lien on any asset of such
Person, whether or not such indebtedness, obligations or liabilities are
otherwise an obligation of such Person; (i) all obligations of such Person for
“earnouts”, purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts; (j)
off-balance sheet liabilities and/or pension plan liabilities of such Person;
and (k) any guaranty of any indebtedness, obligations or liabilities of a type
described in the foregoing clauses (a) through (j). “Indemnified Party” shall
have the meaning set forth in Section 16.5 hereof. “Indemnified Taxes” shall
mean Taxes other than Excluded Taxes. “Ineligible Security” shall mean any
security which may not be underwritten or dealt in by member banks of the
Federal Reserve System under Section 16 of the Banking Act of 1933 (12 U.S.C.
Section 24, Seventh), as amended. “Insolvency Event” shall mean, with respect to
any Person, including without limitation any Lender, such Person or such
Person’s direct or indirect parent company (a) becomes the subject of a
bankruptcy or insolvency proceeding (including any proceeding under Title 11 of
the United States Code), or regulatory restrictions, (b) has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it or has called a meeting of its creditors, (c)
admits in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (d) with respect to
a Lender, such Lender is unable to perform hereunder due to the application of
Applicable Law, or (e) in the good faith determination of Agent, has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment of a type described in
clauses (a) or (b), provided that an Insolvency Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person’s direct or indirect parent company by a
Governmental Body or instrumentality thereof if, and only if, such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Body or instrumentality) to reject, repudiate, disavow or disaffirm
any contracts or agreements made by such Person. “Intellectual Property” shall
mean property constituting a patent, copyright, trademark (or any application in
respect of the foregoing), service mark, copyright, copyright application, trade
name, mask work, trade secrets, design right, assumed name or license or other
right to use any of the foregoing under Applicable Law. “Intellectual Property
Claim” shall mean the assertion, by any means, by any Person of a claim that any
Loan Party’s ownership, use, marketing, sale or distribution of any Inventory,
equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements025.jpg]
17 “Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof. “Interest Rate Hedge” shall mean an interest
rate exchange, collar, cap, swap, floor, adjustable strike cap, adjustable
strike corridor, cross-currency swap or similar agreements entered into by any
Loan Party and/or their respective Subsidiaries in order to provide protection
to, or minimize the impact upon, such Loan Party and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness. “Interest Rate Hedge Liabilities” shall have the meaning assigned
in the definition of Lender-Provided Interest Rate Hedge. “Inventory” shall mean
and include as to each Loan Party all of such Loan Party’s inventory (as defined
in Article 9 of the Uniform Commercial Code) and all of such Loan Party’s goods,
merchandise and other personal property, wherever located, to be furnished under
any consignment arrangement, contract of service or held for sale or lease, all
raw materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such Loan
Party’s business or used in selling or furnishing such goods, merchandise and
other personal property, and all Documents. “Inventory Advance Rate” shall have
the meaning set forth in Section 2.1(a)(y)(ii) hereof. “Inventory NOLV Advance
Rate” shall have the meaning set forth in Section 2.1(a)(y)(ii) hereof. “Issuer”
shall mean (i) Agent in its capacity as the issuer of Letters of Credit under
this Agreement and (ii) any other Lender which Agent in its discretion shall
designate as the issuer of and cause to issue any particular Letter of Credit
under this Agreement in place of Agent as issuer. “Law” shall mean any law(s)
(including common law), constitution, statute, treaty, regulation, rule,
ordinance, opinion, issued guidance, release, ruling, order, executive order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or any settlement arrangement, by agreement, consent or otherwise, with
any Governmental Body, foreign or domestic. “Leasehold Interests” shall mean all
of each Loan Party’s right, title and interest in and to, and as lessee of, the
premises identified as leased Real Property on Schedule 4.4(b)(iv) hereto.
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Agent for the benefit of Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to which such Obligation (specifically including any Hedge Liabilities and any
Cash Management Liabilities) is owed. “Lender-Provided Foreign Currency Hedge”
shall mean a Foreign Currency Hedge which is provided by any Lender and for
which such Lender confirms to Agent in writing prior to the



--------------------------------------------------------------------------------



 
[exhibit101loanagreements026.jpg]
18 execution thereof that it: (a) is documented in a standard International Swap
Dealers Association, Inc. Master Agreement or another reasonable and customary
manner; (b) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner; and (c) is
entered into for hedging (rather than speculative) purposes. The liabilities
owing to the provider of any Lender-Provided Foreign Currency Hedge (the
“Foreign Currency Hedge Liabilities”) by any Loan Party or any of their
respective Subsidiaries that is party to such Lender-Provided Foreign Currency
Hedge shall, for purposes of this Agreement and all Other Documents be
“Obligations” of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty and secured obligations under any Guarantor
Security Agreement, as applicable, and otherwise treated as Obligations for
purposes of the Other Documents, except to the extent constituting Excluded
Hedge Liabilities of such Person. The Liens securing the Foreign Currency Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the Other Documents, subject to the express provisions
of Section 11.5 hereof. “Lender-Provided Interest Rate Hedge” shall mean an
Interest Rate Hedge which is provided by any Lender and with respect to which
such Lender confirms to Agent in writing prior to the execution thereof that it:
(a) is documented in a standard International Swap Dealers Association, Inc.
Master Agreement or another reasonable and customary manner; (b) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner; and (c) is entered into for
hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge
Liabilities”) by any Loan Party or any of their respective Subsidiary that is
party to such Lender-Provided Interest Rate Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of each
other Loan Party and Guarantor, be guaranteed obligations under any Guaranty and
secured obligations under any Guarantor Security Agreement, as applicable, and
otherwise treated as Obligations for purposes of the Other Documents, except to
the extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the Other Documents, subject to the
express provisions of Section 11.5 hereof. “Letter of Credit Application” shall
have the meaning set forth in Section 2.12(a) hereof. “Letter of Credit
Borrowing” shall have the meaning set forth in Section 2.14(d) hereof. “Letter
of Credit Fees” shall have the meaning set forth in Section 3.2 hereof “Letter
of Credit Sublimit” shall mean $1,500,000. “Letters of Credit” shall have the
meaning set forth in Section 2.11 hereof. “LIBOR Alternate Source” shall have
the meaning set forth in the definition of LIBOR Rate. “LIBOR Rate” shall mean
for any LIBOR Rate Loan for the then current Interest Period relating thereto,
the interest rate per annum determined by Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(a) the rate which appears



--------------------------------------------------------------------------------



 
[exhibit101loanagreements027.jpg]
19 on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which Dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by Agent as an authorized information vendor for the purpose of
displaying rates at which Dollar deposits are offered by leading banks in the
London interbank deposit market (a “LIBOR Alternate Source”), at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for Dollars for an amount
comparable to such LIBOR Rate Loan and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
LIBOR Alternate Source, a comparable replacement rate determined by Agent at
such time (which determination shall be conclusive absent manifest error)), by
(b) a number equal to 1.00 minus the Reserve Percentage; provided, however, that
if the LIBOR Rate determined as provided above would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. The LIBOR Rate
shall be adjusted with respect to any LIBOR Rate Loan that is outstanding on the
effective date of any change in the Reserve Percentage as of such effective
date. Agent shall give reasonably prompt notice to the Borrowing Agent of the
LIBOR Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error. “LIBOR Rate Loan” shall mean any
Advance that bears interest based on the LIBOR Rate. “License Agreement” shall
mean any agreement between any Loan Party and a Licensor pursuant to which such
Loan Party is authorized to use any Intellectual Property in connection with the
manufacturing, marketing, sale or other distribution of any Inventory of such
Loan Party or otherwise in connection with such Loan Party’s business
operations. “Licensor” shall mean any Person from whom any Loan Party obtains
the right to use (whether on an exclusive or non-exclusive basis) any
Intellectual Property in connection with such Loan Party’s manufacture,
marketing, sale or other distribution of any Inventory or otherwise in
connection with such Loan Party’s business operations. “Licensor/Agent
Agreement” shall mean an agreement between Agent and a Licensor, in form and
substance satisfactory to Agent, by which Agent is given the unqualified right,
vis-á-vis such Licensor, to enforce Agent’s Liens with respect to and to dispose
of any Loan Party’s Inventory with the benefit of any Intellectual Property
applicable thereto, irrespective of such Loan Party’s default under any License
Agreement with such Licensor. “Lien” shall mean any mortgage, deed of trust,
pledge, hypothecation, assignment, security interest, lien (whether statutory or
otherwise), Charge, claim or encumbrance, or preference, priority or other
security agreement or preferential arrangement held or asserted in respect of
any asset of any kind or nature whatsoever including any conditional sale or
other title retention agreement, any lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement under the Uniform Commercial Code or comparable
law of any jurisdiction.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements028.jpg]
20 “Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Agent. “Loan
Parties” shall mean collectively, Borrowers and Guarantors and “Loan Party”
shall mean individually each Borrower and each Guarantor. As of the Closing
Date, the only Loan Party is CCA. “Loan Parties on a Consolidated Basis” shall
mean the consolidation in accordance with GAAP of the accounts or other items of
Loan Parties and their respective Subsidiaries. “Material Adverse Effect” shall
mean a material adverse effect on (a) the condition (financial or otherwise),
results of operations, assets, business or properties of the Loan Parties and
the Guarantors, taken as a whole, (b) any Loan Party’s ability to duly and
punctually pay or perform the Obligations in accordance with the terms thereof,
(c) the value of the Collateral, or Agent’s Liens on the Collateral or the
priority of any such Lien, provided, that notwithstanding the foregoing, the
lack of perfection or priority of a Lien on any of the Collateral in favor of
the Agent solely in respect of the Collateral with an aggregate value not in
excess of $50,000 (valued at the fair market value on Collateral other than
cash) shall not be deemed a “Material Adverse Effect,” or (d) the practical
realization of the benefits of Agent’s and each Lender’s rights and remedies
under this Agreement and the Other Documents. “Material Contract” shall mean any
contract, agreement, instrument, permit, lease or license, written or oral, of
any Loan Party, which is material to any Loan Party’s business or which the
failure to comply with could reasonably be expected to result in a Material
Adverse Effect. “Maximum Swing Loan Advance Amount” shall mean $450,000.
“Maximum Revolving Advance Amount” shall mean $4,500,000. “Maximum Undrawn
Amount” shall mean, with respect to any outstanding Letter of Credit as of any
date, the amount of such Letter of Credit that is or may become available to be
drawn, including all automatic increases provided for in such Letter of Credit,
whether or not any such automatic increase has become effective. “Modified
Commitment Transfer Supplement” shall have the meaning set forth in Section
16.3(d) hereof. “Multiemployer Plan” shall mean a “multiemployer plan” as
defined in Sections 3(37) or 4001(a)(3) of ERISA to which contributions are
required or, within the preceding five plan years, were required by any Loan
Party or any member of the Controlled Group. “Multiple Employer Plan” shall mean
a Plan which has two or more contributing sponsors (including any Loan Party or
any member of the Controlled Group) at least two of whom are not under common
control, as such a plan is described in Section 4064 of ERISA. “Non-Defaulting
Lender” shall mean, at any time, any Lender holding a Revolving Commitment that
is not a Defaulting Lender at such time.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements029.jpg]
21 “Non-Qualifying Party” shall mean any Loan Party that on the Eligibility Date
fails for any reason to qualify as an Eligible Contract Participant. “Note”
shall mean collectively, the Term Note, the Revolving Credit Note and the Swing
Loan Note. “Obligations” shall mean and include any and all loans (including
without limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Loan Party or any Subsidiary of
any Loan Party to Issuer, Swing Loan Lender, Lenders or Agent (or to any other
direct or indirect subsidiary or affiliate of Issuer, Swing Loan Lender, any
Lender or Agent) of any kind or nature, present or future (including any
interest or other amounts accruing thereon, any fees accruing under or in
connection therewith, any costs and expenses of any Person payable by any Loan
Party and any indemnification obligations payable by any Loan Party arising or
payable after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to any Loan Party, whether or not a claim for post-filing or post-petition
interest, fees or other amounts is allowable or allowed in such proceeding),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, in connection with (i) this Agreement, the Other Documents or
under any other agreement between Issuer, Agent or Lenders and any Loan Party
and any amendments, extensions, renewals or increases and all costs and expenses
of Issuer, Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable and documented attorneys’
fees and expenses and all obligations of any Loan Party to Issuer, Agent or
Lenders to perform acts or refrain from taking any action, (ii) all Hedge
Liabilities and (iii) all Cash Management Liabilities. Notwithstanding anything
to the contrary contained in the foregoing, the Obligations shall not include
any Excluded Hedge Liabilities. “Obsolete Inventory” shall mean obsolete, slow
moving, unmerchantable or surplus Inventory that is not material to the conduct
of the Loan Parties’ business in the Ordinary Course of Business, as shall be
designated by the Loan Parties from time to time in connection with the
Inventory reports delivered to Agent pursuant to Section 9.2. “OHL” shall mean
Ozburn-Hessey Logistics or any of its Affiliates. “OHL Documents” shall mean all
documents and agreements entered into by CCA or any of its Affiliates and OHL
pursuant to which OHL provides warehousing and/or shipping functions to CCA,
including all exhibits, schedules and disclosure letters related thereto, and
all amendments and modifications thereto. “Ordinary Course of Business” shall
mean, with respect to any Loan Party, the ordinary course of such Loan Party’s
business as conducted on the Closing Date and reasonable extensions thereof.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements030.jpg]
22 “Organizational Documents” shall mean, with respect to any Person, any
charter, articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity. “Other Documents” shall mean
any Note, the Perfection Certificate, any Guaranty, any Guarantor Security
Agreement, any Lender-Provided Interest Rate Hedge, any Lender-Provided Foreign
Currency Hedge, and any and all other agreements, instruments and documents,
including intercreditor agreements, guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed by any Loan Party
and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement, in each case together with all extensions,
renewals, amendments, supplements, modifications, substitutions and replacements
thereto and thereof. “Other Taxes” shall mean all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or under any Other Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any Other Document. “Out-of-Formula Loans” shall have the
meaning set forth in Section 16.2(e) hereof. “Overnight Bank Funding Rate” shall
mean, for any day, the rate comprised of both overnight federal funds and
overnight eurocurrency borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the Federal Reserve
Bank of New York (or any successor) as set forth on its public website from time
to time, and as published on the next succeeding Business Day as the overnight
bank funding rate by the Federal Reserve Bank of New York (or any successor) (or
by such other recognized electronic source (such as Bloomberg) selected by the
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Agent at such time (which determination shall
be conclusive absent manifest error). The rate of interest charged shall be
adjusted as of each Business Day based on changes in the Overnight Bank Funding
Rate without notice to the Borrowers. “Parent” of any Person shall mean a
corporation or other entity owning, directly or indirectly, 50% or more of the
Equity Interests issued by such Person having ordinary voting power to elect a
majority of the directors of such Person, or other Persons performing similar
functions for any such Person. “Participant” shall mean each Person who shall be
granted the right by any Lender to participate in any of the Advances and who
shall have entered into a participation agreement in form and substance
satisfactory to such Lender.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements031.jpg]
23 “Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof. “Participation Commitment” shall mean the obligation hereunder of each
Lender holding a Revolving Commitment to buy a participation equal to its
Revolving Commitment Percentage (subject to any reallocation pursuant to Section
2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender hereunder as
provided for in Section 2.4(d) hereof and in the Letters of Credit issued
hereunder as provided for in Section 2.14(a) hereof. “Payment Office” shall mean
initially Two Tower Center Boulevard, East Brunswick, New Jersey 08816;
thereafter, such other office of Agent, if any, which it may designate by notice
to Borrowing Agent and to each Lender to be the Payment Office. “PBGC” shall
mean the Pension Benefit Guaranty Corporation established pursuant to Subtitle A
of Title IV of ERISA or any successor. “Pension Benefit Plan” shall mean at any
time any “employee pension benefit plan” as defined in Section 3(2) of ERISA
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Sections 412, 430 or 436 of the Code and either (i) is maintained or to
which contributions are required by Loan Party or any member of the Controlled
Group or (ii) has at any time within the preceding five years been maintained or
to which contributions have been required by a Loan Party or any entity which
was at such time a member of the Controlled Group. “Perfection Certificate”
shall mean, collectively, the information questionnaires and the responses
thereto provided by each Loan Party and delivered to Agent. “Permitted
Assignees” shall mean: (a) Agent, any Lender or any of their direct or indirect
Affiliates; (b) a federal or state chartered bank, a United States branch of a
foreign bank, an insurance company, or any finance company generally engaged in
the business of making commercial loans; (c) any fund that is administered or
managed by Agent or any Lender, an Affiliate of Agent or any Lender or a related
entity; and (d) any Person to whom Agent or any Lender assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Agent’s or Lender’s rights in and to a material portion of such Agent’s or
Lender’s portfolio of asset-based credit facilities. “Permitted Discretion”
means a determination made in good faith and in the exercise (from the
perspective of a secured asset-based lender) of commercially reasonable business
judgment. “Permitted Dividends” shall mean Loan Parties shall be permitted to
make quarterly dividends consisting of (a) Dollars to the holders of Loan
Parties’ Equity Interests; and (b) shares of Equity Interests of the Loan
Parties to the holders of Loan Parties’ Equity Interests; provided, however,
that (i) no Event of Default or Default shall have occurred or would occur after
giving pro forma effect to such dividend, (ii) Loan Parties’ are in compliance
with the Fixed Charge Coverage Ratio set forth in Section 6.5 of this Agreement
before and after giving pro forma effect to such dividend; (iii) Loan Parties’
shall have not less than $1,250,000 of Undrawn Availability before and after
giving pro forma effect to such dividend; (iv) dividends shall only be made
within sixty (60) days after receipt of the financial statements required to be
delivered pursuant to Section 9.7 and 9.8, as applicable; (v) dividends shall
not be made more than four (4) times in any fiscal



--------------------------------------------------------------------------------



 
[exhibit101loanagreements032.jpg]
24 year; and (v) the aggregate amount of dividends made during the trailing
twelve month period plus the dividend to be made shall not exceed fifty percent
(50%) of an amount equal to (x) EBITDA for the most recently ended trailing
twelve month period for which financial statements have been delivered pursuant
to Section 9.9 minus (y) the sum of (A) cash taxes paid during such period; (B)
Unfunded Capital Expenditures made during such period; (C) distributions
(including tax distributions) and dividends made during such period; and (D) all
Debt Payments for such period. “Permitted Encumbrances” shall mean: (a) Liens in
favor of Agent for the benefit of Agent and Lenders, including without
limitation, Liens securing Hedge Liabilities and Cash Management Products and
Services; (b) Liens for taxes, assessments or other governmental charges not
delinquent or being Properly Contested; (c) deposits or pledges to secure
obligations under worker’s compensation, social security or similar laws, or
under unemployment insurance; (d) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (e) Liens arising by virtue of the
rendition, entry or issuance against any Loan Party or any Subsidiary, or any
property of any Loan Party or any Subsidiary, of any judgment, writ, order, or
decree to the extent the rendition, entry, issuance or continued existence of
such judgment, writ, order or decree (or any event or circumstance relating
thereto) has not resulted in the occurrence of an Event of Default under Section
10.6 hereof; (f) carriers’, repairmens’, mechanics’, workers’, materialmen’s or
other like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested; (g) Liens
placed upon fixed assets hereafter acquired to secure a portion of the purchase
price thereof, provided that (I) any such lien shall not encumber any other
property of any Loan Party and (II) the aggregate amount of Indebtedness secured
by such Liens incurred as a result of such purchases during any fiscal year
shall not exceed the amount permitted in Section 7.6 hereof; (h) other Liens
incidental to the conduct of any Loan Party’s business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
materially detract from Agent’s or Lenders’ rights in and to the Collateral or
the value of any Loan Party’s property or assets or which do not materially
impair the use thereof in the operation of any Loan Party’s business; and (i)
Liens disclosed on Schedule 1.2; provided that such Liens shall secure only
those obligations which they secure on the Closing Date (and extensions,
renewals and refinancing of such obligations permitted by Section 7.8 hereof)
and shall not subsequently apply to any other property or assets of any Loan
Party other than the property and assets to which they apply as of the Closing
Date. “Permitted Indebtedness” shall mean: (a) the Obligations; (b) Indebtedness
incurred for Capital Expenditures permitted in Section 7.6 hereof; (c) any
guarantees of Indebtedness permitted under Section 7.3 hereof; (d) any
Indebtedness listed on Schedule 5.8(b)(ii) hereof; (e) Interest Rate Hedges and
Foreign Currency Hedges that are entered into by Loan Parties to hedge their
risks with respect to outstanding Indebtedness of Loan Parties and not for
speculative or investment purposes; (f) accounts payable to trade creditors and
current operating expenses incurred in the Ordinary Course of Business and paid
on a timely basis; (g) leases permitted in Section 7.11 hereof; (h) Capitalized
Lease Obligations incurred after the Closing Date and secured only by the
equipment being leased pursuant to such Capitalized Lease Obligations; and (i)
obligations secured by Liens disclosed on Schedule 1.2.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements033.jpg]
25 “Permitted Investments” shall mean investments in: (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof; and (e) Permitted Loans. “Permitted Loans” shall
mean: (a) the extension of trade credit by a Loan Party to its Customer(s), in
the Ordinary Course of Business in connection with a sale of Inventory or
rendition of services, in each case on open account terms; (b) loans to
employees in the Ordinary Course of Business not to exceed as to all such loans
the aggregate amount of $100,000 at any time outstanding; and (c) intercompany
loans between and among Loan Parties, so long as, at the request of Agent, each
such intercompany loan is evidenced by a promissory note (including, if
applicable, any master intercompany note executed by Loan Parties) on terms and
conditions (including terms subordinating payment of the indebtedness evidenced
by such note to the prior payment in full of all Obligations) acceptable to
Agent in its sole discretion that has been delivered to Agent either endorsed in
blank or together with an undated instrument of transfer executed in blank by
the applicable Loan Party(s) that are the payee(s) on such note. “Person” shall
mean any individual, sole proprietorship, partnership, corporation, business
trust, joint stock company, trust, unincorporated organization, association,
limited liability company, limited liability partnership, institution, public
benefit corporation, joint venture, entity or Governmental Body (whether
federal, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof). “Plan” shall
mean any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Benefit Plan and a Multiemployer Plan, as defined herein)
maintained by any Loan Party or any member of the Controlled Group or to which
any Loan Party or any member of the Controlled Group is required to contribute.
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns. “Projections” shall have the
meaning set forth in Section 5.5(a) hereof. “Properly Contested” shall mean, in
the case of any Indebtedness, Lien or Taxes, as applicable, of any Person that
are not paid as and when due or payable by reason of such Person’s bona fide
dispute concerning its liability to pay the same or concerning the amount
thereof: (a) such Indebtedness, Lien or Taxes, as applicable, are being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; (b) such Person has established appropriate reserves as
shall be required in conformity with GAAP; (c) the non- payment of such
Indebtedness or Taxes will not have a Material Adverse Effect or will not result
in the forfeiture of any assets of such Person in an amount not in excess of
$50,000; (d) no Lien is



--------------------------------------------------------------------------------



 
[exhibit101loanagreements034.jpg]
26 imposed upon any of such Person’s assets with respect to such Indebtedness or
taxes unless such Lien (x) does not attach to any Receivables or Inventory in an
amount not to exceed $50,000, (y) is at all times junior and subordinate in
priority to the Liens in favor of the Agent (except only with respect to
property Taxes that have priority as a matter of applicable state law) and, (z)
enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; and (e) if such Indebtedness or Lien,
as applicable, results from, or is determined by the entry, rendition or
issuance against a Person or any of its assets of a judgment, writ, order or
decree, enforcement of such judgment, writ, order or decree is stayed pending a
timely appeal or other judicial review. “Protective Advances” shall have the
meaning set forth in Section 16.2(f) hereof. “Published Rate” shall mean the
rate of interest published each Business Day in the Wall Street Journal “Money
Rates” listing under the caption “London Interbank Offered Rates” for a one
month period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the LIBOR Rate for a one month period as published in
another publication selected by the Agent). “Purchasing CLO” shall have the
meaning set forth in Section 16.3(d) hereof. “Purchasing Lender” shall have the
meaning set forth in Section 16.3(c) hereof. “Qualified ECP Loan Party” shall
mean each Loan Party that on the Eligibility Date is (a) a corporation,
partnership, proprietorship, organization, trust, or other entity other than a
“commodity pool” as defined in Section 1a(10) of the CEA and CFTC regulations
thereunder that has total assets exceeding $10,000,000 or (b) an Eligible
Contract Participant that can cause another person to qualify as an Eligible
Contract Participant on the Eligibility Date under Section 1a(18)(A)(v)(II) of
the CEA by entering into or otherwise providing a “letter of credit or keepwell,
support, or other agreement” for purposes of Section 1a(18)(A)(v)(II) of the
CEA. “RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§
6901 et seq., as same may be amended from time to time. “Real Property” shall
mean all of the owned and leased premises identified on Schedule 4.4(b)(iv)
hereto or in and to any other premises or real property that are hereafter owned
or leased by any Loan Party. “Receivables” shall mean and include, as to each
Loan Party, all of such Loan Party’s accounts (as defined in Article 9 of the
Uniform Commercial Code) and all of such Loan Party’s contract rights,
instruments (including those evidencing indebtedness owed to such Loan Party by
its Affiliates), documents, chattel paper (including electronic chattel paper),
general intangibles relating to accounts, contract rights, instruments,
documents and chattel paper, and drafts and acceptances, credit card receivables
and all other forms of obligations owing to such Loan Party arising out of or in
connection with the sale or lease of Inventory or the rendition of services, all
supporting obligations, guarantees and other security therefor, whether secured
or unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder. “Receivables Advance Rate” shall have the
meaning set forth in Section 2.1(a)(y)(i) hereof.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements035.jpg]
27 “Register” shall have the meaning set forth in Section 16.3(e) hereof.
“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof. “Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
“Replacement Lender” shall have the meaning set forth in Section 3.11 hereof.
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law. “Reportable ERISA Event” shall mean a reportable event
described in Section 4043(c) of ERISA or the regulations promulgated thereunder.
“Required Lenders” shall mean Lenders (not including Swing Loan Lender (in its
capacity as such Swing Loan Lender) or any Defaulting Lender) holding more than
fifty percent (50%) of either (a) the aggregate of (x) the Revolving Commitment
Amounts of all Lenders (excluding any Defaulting Lender) and (y) the outstanding
principal amount of the Term Loan, or (b) after the termination of all
commitments of Lenders hereunder, the sum of (x) the outstanding Revolving
Advances, Swing Loans and Term Loans, plus the Maximum Undrawn Amount of all
outstanding Letters of Credit; provided, however, if there are fewer than three
(3) Lenders, Required Lenders shall mean all Lenders (excluding any Defaulting
Lender). “Reserve Percentage” shall mean as of any day the maximum effective
percentage in effect on such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”. “Revolving Advances” shall mean Advances other than
Letters of Credit, the Term Loan and the Swing Loans. “Revolving Commitment”
shall mean, as to any Lender, the obligation of such Lender (if applicable), to
make Revolving Advances and participate in Swing Loans and Letters of Credit, in
an aggregate principal and/or face amount not to exceed the Revolving Commitment
Amount (if any) of such Lender. “Revolving Commitment Amount” shall mean, as to
any Lender, the Revolving Commitment amount (if any) set forth below such
Lender’s name on the signature page hereto (or, in the case of any Lender that
became party to this Agreement after the Closing Date pursuant to Section
16.3(c) or (d) hereof, the Revolving Commitment amount (if any) of such Lender
as set forth in the applicable Commitment Transfer Supplement).



--------------------------------------------------------------------------------



 
[exhibit101loanagreements036.jpg]
28 “Revolving Commitment Percentage” shall mean, as to any Lender, the Revolving
Commitment Percentage (if any) set forth below such Lender’s name on the
signature page hereof (or, in the case of any Lender that became party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Revolving Commitment Percentage (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement). “Revolving Credit Note” shall mean
the promissory note referred to in Section 2.1(a) hereof. “Revolving Interest
Rate” shall mean (a) with respect to Revolving Advances that are Domestic Rate
Loans and Swing Loans, an interest rate per annum equal to the sum of the
Applicable Margin plus the Alternate Base Rate and (b) with respect to Revolving
Advances that are LIBOR Rate Loans, the sum of the Applicable Margin plus the
LIBOR Rate. “Sanctioned Country” shall mean a country subject to a sanctions
program maintained under any Anti-Terrorism Law. “Sanctioned Person” shall mean
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person,
group, regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law. “SEC” shall mean the Securities and
Exchange Commission or any successor thereto. “Secured Parties” shall mean,
collectively, Agent, Issuer, Swing Loan Lender and Lenders, together with any
Affiliates of Agent or any Lender to whom any Hedge Liabilities or Cash
Management Liabilities are owed and with each other holder of any of the
Obligations, and the respective successors and assigns of each of them.
“Securities Act” shall mean the Securities Act of 1933, as amended. “Settlement”
shall have the meaning set forth in Section 2.6(d) hereof. “Settlement Date”
shall have the meaning set forth in Section 2.6(d) hereof. “Subsidiary” shall
mean of any Person a corporation or other entity of whose Equity Interests
having ordinary voting power (other than Equity Interests having such power only
by reason of the happening of a contingency) to elect a majority of the
directors of such corporation, or other Persons performing similar functions for
such entity, are owned, directly or indirectly, by such Person. “Subsidiary
Stock” shall mean (a) with respect to the Equity Interests issued to a Loan
Party by any Subsidiary (other than a Foreign Subsidiary), 100% of such issued
and outstanding Equity Interests, and (b) with respect to any Equity Interests
issued to a Loan Party by any Foreign Subsidiary (i) 100% of such issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956(c)(2)) and (ii) 66% (or such greater percentage that, due to
a change in an Applicable Law after the date hereof, (x) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States



--------------------------------------------------------------------------------



 
[exhibit101loanagreements037.jpg]
29 federal income tax purposes to be treated as a deemed dividend to such Loan
Party and (y) could not reasonably be expected to cause any material adverse tax
consequences) of such issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)). “Swap” shall mean any
“swap” as defined in Section 1a(47) of the CEA and regulations thereunder other
than (a) a swap entered into on, or subject to the rules of, a board of trade
designated as a contract market under Section 5 of the CEA, or (b) a commodity
option entered into pursuant to CFTC Regulation 32.3(a). “Swap Obligation” means
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a Swap which is also a Lender-Provided Interest Rate Hedge, or
a Lender-Provided Foreign Currency Hedge. “Swing Loan Lender” shall mean PNC, in
its capacity as lender of the Swing Loans. “Swing Loan Note” shall mean the
promissory note described in Section 2.4(b) hereof. “Swing Loans” shall mean the
Advances made pursuant to Section 2.4 hereof. “Taxes” shall mean all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Body, including any interest,
additions to tax or penalties applicable thereto. “Term” shall have the meaning
set forth in Section 13.1 hereof. “Term Loan” shall have the meaning set forth
in Section 2.3 hereof. “Term Loan Commitment” shall mean, as to any Lender, the
obligation of such Lender (if applicable), to fund a portion of the Term Loan in
an aggregate principal equal to the Term Loan Commitment Amount (if any) of such
Lender. “Term Loan Commitment Percentage” shall mean, as to any Lender, the Term
Loan Commitment Percentage (if any) set forth below such Lender’s name on the
signature page hereof (or, in the case of any Lender that became party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Term Loan Commitment Percentage (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), as the same may be adjusted upon any
assignment by or to such Lender pursuant to Section 16.3(c) or (d) hereof. “Term
Loan Commitment Amount” shall mean, as to any Lender, the term loan commitment
amount (if any) set forth below such Lender’s name on the signature page hereof
(or, in the case of any Lender that became party to this Agreement after the
Closing Date pursuant to Section 16.3(c) or (d) hereof, the term loan commitment
amount (if any) of such Lender as set forth in the applicable Commitment
Transfer Supplement), as the same may be adjusted upon any assignment by or to
such Lender pursuant to Section 16.3(c) or (d) hereof. “Term Loan Rate” shall
mean (a) with respect to Term Loans that are Domestic Rate Loans, an interest
rate per annum equal to the sum of the Applicable Margin plus the Alternate



--------------------------------------------------------------------------------



 
[exhibit101loanagreements038.jpg]
30 Base Rate and (b) with respect to Term Loans that are LIBOR Rate Loans, the
sum of the Applicable Margin plus the LIBOR Rate. “Term Note” shall mean the
promissory note described in Section 2.3 hereof. “Termination Event” shall mean:
(a) a Reportable ERISA Event with respect to any Plan; (b) the withdrawal of any
Loan Party or any member of the Controlled Group from a Plan during a plan year
in which such entity was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the providing of notice of intent
to terminate a Plan in a distress termination described in Section 4041(c) of
ERISA; (d) the commencement of proceedings by the PBGC to terminate a Plan; (e)
any event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or (b) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; (f) the partial or complete withdrawal within the
meaning of Section 4203 or 4205 of ERISA, of any Loan Party or any member of the
Controlled Group from a Multiemployer Plan; (g) notice that a Multiemployer Plan
is subject to Section 4245 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent,
upon any Loan Party or any member of the Controlled Group. “Toxic Substance”
shall mean and include any material present on the Real Property (including the
Leasehold Interests) which has been shown to have significant adverse effect on
human health or which is subject to regulation under the Toxic Substances
Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law, or any
other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints. “Transactions”
shall mean the transactions contemplated under this Agreement. “Transferee”
shall have the meaning set forth in Section 16.3(d) hereof. “Undrawn
Availability” at a particular date shall mean an amount equal to (a) the lesser
of (i) the Formula Amount or (ii) the Maximum Revolving Advance Amount plus (b)
an amount not to exceed $250,000 of unrestricted cash of Loan Parties’ deposited
in Blocked Accounts or Depository Accounts subject to the security interest of
Agent in accordance with Section 4.8(h) and otherwise evidenced by documentation
satisfactory to Agent, minus (c) the sum of (i) the outstanding amount of
Advances (including the Maximum Undrawn Amount of all outstanding Letters of
Credit but not including the Term Loan) plus (ii) all amounts due and owing to
any Loan Party’s trade creditors which are outstanding sixty (60) days or more
past their due date, plus (iii) reasonable fees and expenses incurred in
connection with the Transactions for which Loan Parties are liable but which
have not been paid or charged to Borrowers’ Account. “Unfunded Capital
Expenditures” shall mean, as to any Loan Party, without duplication, a Capital
Expenditure funded (a) from such Loan Party’s internally generated cash flow or
(b) with the proceeds of a Revolving Advance or Swing Loan. “Uniform Commercial
Code” shall have the meaning set forth in Section 1.3 hereof.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements039.jpg]
31 “USA PATRIOT Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced. “Walmart” shall mean Wal-Mart Stores, Inc. or any
of its Affiliates. 1.3. Uniform Commercial Code Terms. All terms used herein and
defined in the Uniform Commercial Code as adopted in the State of New York from
time to time (the “Uniform Commercial Code”) shall have the meaning given
therein unless otherwise defined herein. Without limiting the foregoing, the
terms “accounts”, “chattel paper” (and “electronic chattel paper” and “tangible
chattel paper”), “commercial tort claims”, “deposit accounts”, “documents”,
“equipment”, “financial asset”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“payment intangibles”, “proceeds”, “promissory note” “securities”, “software”
and “supporting obligations” as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision. 1.4. Certain Matters of
Construction. The terms “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision. All references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement. Any pronoun used shall be deemed
to cover all genders. Wherever appropriate in the context, terms used herein in
the singular also include the plural and vice versa. All references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations. Unless otherwise provided, all references to any
instruments or agreements to which Agent is a party, including references to any
of the Other Documents, shall include any and all modifications, supplements or
amendments thereto, any and all restatements or replacements thereof and any and
all extensions or renewals thereof. Except as otherwise expressly provided for
herein, all references herein to the time of day shall mean the time in New
York, New York. Unless otherwise provided, all financial calculations shall be
performed with Inventory valued on a first in, first out basis. Whenever the
words “including” or “include” shall be used, such words shall be understood to
mean “including, without limitation” or “include, without limitation”. A Default
or an Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by Required Lenders. Any Lien referred to in this Agreement or any of
the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Lenders. Wherever the phrase “to the best of Borrower’
knowledge” or “to the best



--------------------------------------------------------------------------------



 
[exhibit101loanagreements040.jpg]
32 of Loan Parties’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower or any Loan Party are used in this
Agreement or Other Documents, such phrase shall mean and refer to (i) the actual
knowledge of a senior officer of any Loan Party or (ii) the knowledge that a
senior officer would have obtained if he/she had engaged in a good faith and
diligent performance of his/her duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of such
Borrower or Loan Party and a good faith attempt to ascertain the existence or
accuracy of the matter to which such phrase relates. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or otherwise within the limitations of, another covenant shall
not avoid the occurrence of a default if such action is taken or condition
exists. In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder. II. ADVANCES, PAYMENTS. 2.1. Revolving Advances. (a) Amount of
Revolving Advances. Subject to the terms and conditions set forth in this
Agreement and specifically including Section 2.1(b), each Lender, severally and
not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Maximum Revolving Advance Amount, less the outstanding
amount of Swing Loans, less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit, and (y) an amount equal to the sum of: (i) up to
85% (the “Receivables Advance Rate”) of Eligible Receivables, plus (ii) the
least of (A) up to 65% of the value of the Eligible Inventory (the “Inventory
Advance Rate”), (B) up to 85% of the appraised net orderly liquidation value of
Eligible Inventory (as evidenced by an Inventory appraisal satisfactory to Agent
in its sole discretion exercised in good faith) (the “Inventory NOLV Advance
Rate”, together with the Inventory Advance Rate and the Receivables Advance
Rate, collectively, the “Advance Rates”), and (C) $2,500,000 in the aggregate at
any one time, minus (iii) the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit, minus (iv) subject to the provisions of Section
2.4(a), the outstanding amount of Swing Loans, if any, minus (v) the
Availability Block, minus



--------------------------------------------------------------------------------



 
[exhibit101loanagreements041.jpg]
33 (vi) amounts payable by Loan Parties to CaseStack which are past-due and not
in dispute (provided Agent is provided with satisfactory documentation of any
amounts that are in dispute), minus (vii) such reserves as Agent may reasonably
deem proper and necessary from time to time. The amount derived from the sum of
(x) Sections 2.1(a)(y)(i) and (ii) minus (y) Sections 2.1 (a)(y)(iv), (v), (vi)
and (vii) at any time and from time to time shall be referred to as the “Formula
Amount”. The Revolving Advances shall be evidenced by one or more secured
promissory notes (collectively, the “Revolving Credit Note”) substantially in
the form attached hereto as Exhibit 2.1(a). Notwithstanding anything to the
contrary contained in the foregoing or otherwise in this Agreement, the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall not exceed an amount equal to the lesser of
(i) the Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (ii) the Formula Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit. (b) Discretionary Rights.
The Advance Rates may be increased or decreased by Agent at any time and from
time to time in the exercise of its Permitted Discretion. Each Borrower consents
to any such increases or decreases and acknowledges that decreasing the Advance
Rates or increasing or imposing reserves may limit or restrict Advances
requested by Borrowing Agent. The rights of Agent under this subsection are
subject to the provisions of Section 16.2(b). 2.2. Procedures for Requesting
Revolving Advances; Procedures for Selection of Applicable Interest Rates for
All Advances. (a) Borrowing Agent on behalf of any Borrower may notify Agent
prior to 10:00 a.m. on a Business Day of a Borrower’s request to incur, on that
day, a Revolving Advance hereunder. Should any amount required to be paid as
interest hereunder, or as fees or other charges under this Agreement or any
other agreement with Agent or Lenders, or with respect to any other Obligation
under this Agreement, become due, same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation,
and such request shall be irrevocable. (b) Notwithstanding the provisions of
subsection (a) above, in the event any Borrower desires to obtain a LIBOR Rate
Loan for any Advance (other than a Swing Loan), Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. on the day which is three (3)
Business Days prior to the date such LIBOR Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount of such Advance to be borrowed,
which amount shall be in a minimum amount of $250,000 and in integral multiples
of $100,000 thereafter, and (iii) the duration of the first Interest Period
therefor. Interest Periods for LIBOR Rate Loans shall be for one, two or three
months; provided that, if an Interest Period would end on a day that is not a
Business Day, it shall end on the next succeeding Business Day unless such day
falls in the next succeeding calendar month in which case the Interest Period
shall end on the next preceding Business Day. No LIBOR Rate



--------------------------------------------------------------------------------



 
[exhibit101loanagreements042.jpg]
34 Loan shall be made available to any Borrower during the continuance of a
Default or an Event of Default. After giving effect to each requested LIBOR Rate
Loan, including those which are converted from a Domestic Rate Loan under
Section 2.2(e), there shall not be outstanding more than four (4) LIBOR Rate
Loans, in the aggregate. (c) Each Interest Period of a LIBOR Rate Loan shall
commence on the date such LIBOR Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above, provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term. (d) Borrowing Agent
shall elect the initial Interest Period applicable to a LIBOR Rate Loan by its
notice of borrowing given to Agent pursuant to Section 2.2(b) or by its notice
of conversion given to Agent pursuant to Section 2.2(e), as the case may be.
Borrowing Agent shall elect the duration of each succeeding Interest Period by
giving irrevocable written notice to Agent of such duration not later than 10:00
a.m. on the day which is three (3) Business Days prior to the last day of the
then current Interest Period applicable to such LIBOR Rate Loan. If Agent does
not receive timely notice of the Interest Period elected by Borrowing Agent,
Borrowing Agent shall be deemed to have elected to convert such LIBOR Rate Loan
to a Domestic Rate Loan subject to Section 2.2(e) below. (e) Provided that no
Default or Event of Default shall have occurred and be continuing, Borrowing
Agent may, on the last Business Day of the then current Interest Period
applicable to any outstanding LIBOR Rate Loan, or on any Business Day with
respect to Domestic Rate Loans, convert any such loan into a loan of another
type in the same aggregate principal amount provided that any conversion of a
LIBOR Rate Loan shall be made only on the last Business Day of the then current
Interest Period applicable to such LIBOR Rate Loan. If Borrowing Agent desires
to convert a loan, Borrowing Agent shall give Agent written notice by no later
than 10:00 a.m. (i) on the day which is three (3) Business Days prior to the
date on which such conversion is to occur with respect to a conversion from a
Domestic Rate Loan to a LIBOR Rate Loan, or (ii) on the day which is one (1)
Business Day prior to the date on which such conversion is to occur (which date
shall be the last Business Day of the Interest Period for the applicable LIBOR
Rate Loan) with respect to a conversion from a LIBOR Rate Loan to a Domestic
Rate Loan, specifying, in each case, the date of such conversion, the loans to
be converted and if the conversion is to a LIBOR Rate Loan, the duration of the
first Interest Period therefor. (f) At its option and upon written notice given
prior to 10:00 a.m. at least three (3) Business Days prior to the date of such
prepayment, any Borrower may, subject to Section 2.2(g) hereof, prepay the LIBOR
Rate Loans in whole at any time or in part from time to time with accrued
interest on the principal being prepaid to the date of such repayment. Such
Borrower shall specify the date of prepayment of Advances which are LIBOR Rate
Loans and the amount of such prepayment. In the event that any prepayment of a
LIBOR Rate Loan is required or permitted on a date other than the last Business
Day of the then current Interest Period with respect thereto, such Borrower
shall indemnify Agent and Lenders therefor in accordance with Section 2.2(g)
hereof. (g) Each Loan Party shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all documented losses or expenses that
Agent and



--------------------------------------------------------------------------------



 
[exhibit101loanagreements043.jpg]
35 Lenders may sustain or incur as a consequence of any prepayment, conversion
of or any default by any Borrower in the payment of the principal of or interest
on any LIBOR Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice thereof has
been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error. (h) Notwithstanding any other
provision hereof, if any Applicable Law, treaty, regulation or directive, or any
change therein or in the interpretation or application thereof, including
without limitation any Change in Law, shall make it unlawful for Lenders or any
Lender (for purposes of this subsection (h), the term “Lender” shall include any
Lender and the office or branch where any Lender or any Person controlling such
Lender makes or maintains any LIBOR Rate Loans) to make or maintain its LIBOR
Rate Loans, the obligation of Lenders (or such affected Lender) to make LIBOR
Rate Loans hereunder shall forthwith be cancelled and Borrowers shall, if any
affected LIBOR Rate Loans are then outstanding, promptly upon request from
Agent, either pay all such affected LIBOR Rate Loans or convert such affected
LIBOR Rate Loans into loans of another type. If any such payment or conversion
of any LIBOR Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such LIBOR Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts set forth in clause (g) above. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by Lenders to Borrowing Agent shall be conclusive absent
manifest error. 2.3. Term Loans. Subject to the terms and conditions of this
Agreement, each Lender, severally and not jointly, will make a term loan to
Borrowers in the amount equal to such Lender’s Term Loan Commitment Percentage
of $1,500,000 (the “Term Loan”). The Term Loan shall be advanced on the Closing
Date and shall be, with respect to principal, payable as follows, subject to
acceleration upon the occurrence of an Event of Default under this Agreement or
termination of this Agreement: consecutive monthly installments each in the
amount of $31,250 commencing March 1, 2018, and continuing on the first day of
each month thereafter followed by a payment of all unpaid principal, accrued and
unpaid interest and all unpaid fees and expenses on the last day of the Term.
The Term Loan shall be evidenced by one or more secured promissory notes
(collectively, the “Term Note”) in substantially the form attached hereto as
Exhibit 2.3. The Term Loan may consist of Domestic Rate Loans or LIBOR Rate
Loans, or a combination thereof, as Borrowing Agent may request; and in the
event that Borrowers desire to obtain or extend any portion of the Term Loan as
a LIBOR Rate Loan or to convert any portion of the Term Loan from a Domestic
Rate Loan to a LIBOR Rate Loan, Borrowing Agent shall comply with the
notification requirements set forth in Sections 2.2(b) and/or (e) and the
provisions of Sections 2.2(b) through (h) shall apply. 2.4. Swing Loans. (a)
Notwithstanding this Section 2.4 or anything to the contrary in this Agreement,
unless otherwise agreed to in writing by the Loan Parties and the Lenders, (i)
there shall be no Swing Loans and no fees or interest payable in connection
therewith and (ii) all references in this Agreement to Swing Loans and all
defined terms relating to Swing Loans,



--------------------------------------------------------------------------------



 
[exhibit101loanagreements044.jpg]
36 including but not limited to Swing Loan, Swing Loan Lender, Swing Loan Note
and Maximum Swing Loan Advance Amount, shall be disregarded and have no effect.
(b) Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, Lenders holding Revolving Commitments and
Swing Loan Lender agree that in order to facilitate the administration of this
Agreement, Swing Loan Lender may, at its election and option made in its sole
discretion cancelable at any time for any reason whatsoever, make swing loan
advances (“Swing Loans”) available to Borrowers as provided for in this Section
2.4 at any time or from time to time after the date hereof to, but not
including, the expiration of the Term, in an aggregate principal amount up to
but not in excess of the Maximum Swing Loan Advance Amount, provided that the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall not exceed an amount equal to the lesser of
(i) the Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (ii) the Formula Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit. All Swing Loans shall be
Domestic Rate Loans only. Borrowers may borrow (at the option and election of
Swing Loan Lender), repay and reborrow (at the option and election of Swing Loan
Lender) Swing Loans and Swing Loan Lender may make Swing Loans as provided in
this Section 2.4 during the period between Settlement Dates. All Swing Loans
shall be evidenced by a secured promissory note (the “Swing Loan Note”)
substantially in the form attached hereto as Exhibit 2.4(a). Swing Loan Lender’s
agreement to make Swing Loans under this Agreement is cancelable at any time for
any reason whatsoever and the making of Swing Loans by Swing Loan Lender from
time to time shall not create any duty or obligation, or establish any course of
conduct, pursuant to which Swing Loan Lender shall thereafter be obligated to
make Swing Loans in the future (c) Upon either (i) any request by Borrowing
Agent for a Revolving Advance made pursuant to Section 2.2(a) hereof or (ii) the
occurrence of any deemed request by Borrowers for a Revolving Advance pursuant
to the provisions of the last sentence of Section 2.2(a) hereof, Swing Loan
Lender may elect, in its sole discretion, to have such request or deemed request
treated as a request for a Swing Loan, and may advance same day funds to
Borrowers as a Swing Loan; provided that notwithstanding anything to the
contrary provided for herein, Swing Loan Lender may not make Swing Loan Advances
if Swing Loan Lender has been notified by Agent or by Required Lenders that one
or more of the applicable conditions set forth in Section 8.2 of this Agreement
have not been satisfied or the Revolving Commitments have been terminated for
any reason. (d) Upon the making of a Swing Loan (whether before or after the
occurrence of a Default or an Event of Default and regardless of whether a
Settlement has been requested with respect to such Swing Loan), each Lender
holding a Revolving Commitment shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from Swing Loan
Lender, without recourse or warranty, an undivided interest and participation in
such Swing Loan in proportion to its Revolving Commitment Percentage. Swing Loan
Lender or Agent may, at any time, require the Lenders holding Revolving
Commitments to fund such participations by means of a Settlement as provided for
in Section 2.6(d) below. From and after the date, if any, on which any Lender
holding a Revolving Commitment is required to fund, and funds, its participation
in any Swing Loans purchased hereunder, Agent shall promptly distribute to such



--------------------------------------------------------------------------------



 
[exhibit101loanagreements045.jpg]
37 Lender its Revolving Commitment Percentage of all payments of principal and
interest and all proceeds of Collateral received by Agent in respect of such
Swing Loan; provided that no Lender holding a Revolving Commitment shall be
obligated in any event to make Revolving Advances in an amount in excess of its
Revolving Commitment Amount minus its Participation Commitment (taking into
account any reallocations under Section 2.22) of the Maximum Undrawn Amount of
all outstanding Letters of Credit. 2.5. Disbursement of Advance Proceeds. All
Advances shall be disbursed from whichever office or other place Agent may
designate from time to time and, together with any and all other Obligations of
Loan Parties to Agent or Lenders, shall be charged to Borrowers’ Account on
Agent’s books. The proceeds of each Revolving Advance or Swing Loan requested by
Borrowing Agent on behalf of any Borrower or deemed to have been requested by
any Borrower under Sections 2.2(a), 2.6(b) or 2.14 hereof shall, (i) with
respect to requested Revolving Advances, to the extent Lenders make such
Revolving Advances in accordance with Section 2.2(a), 2.6(b) or 2.14 hereof, and
with respect to Swing Loans made upon any request by Borrowing Agent for a
Revolving Advance to the extent Swing Loan Lender makes such Swing Loan in
accordance with Section 2.4(c) hereof, be made available to the applicable
Borrower on the day so requested by way of credit to such Borrower’s operating
account at PNC, or such other bank as Borrowing Agent may designate following
notification to Agent, in immediately available federal funds or other
immediately available funds or, (ii) with respect to Revolving Advances deemed
to have been requested by any Borrower or Swing Loans made upon any deemed
request for a Revolving Advance by any Borrower, be disbursed to Agent to be
applied to the outstanding Obligations giving rise to such deemed request.
During the Term, Borrowers may use the Revolving Advances and Swing Loans by
borrowing, prepaying and reborrowing, all in accordance with the terms and
conditions hereof. 2.6. Making and Settlement of Advances. (a) Each borrowing of
Revolving Advances shall be advanced according to the applicable Revolving
Commitment Percentages of Lenders holding the Revolving Commitments (subject to
any contrary terms of Section 2.22). The Term Loan shall be advanced according
to the applicable Term Loan Commitment Percentages of Lenders holding the Term
Loan Commitments. Each borrowing of Swing Loans shall be advanced by Swing Loan
Lender alone. (b) Promptly after receipt by Agent of a request or a deemed
request for a Revolving Advance pursuant to Section 2.2(a), to the extent Agent
elects not to provide a Swing Loan or the making of a Swing Loan would result in
the aggregate amount of all outstanding Swing Loans exceeding the maximum amount
permitted in Section 2.4(b), Agent shall notify Lenders holding the Revolving
Commitments of its receipt of such request specifying the information provided
by Borrowing Agent and the apportionment among Lenders of the requested
Revolving Advance as determined by Agent in accordance with the terms hereof.
Each Lender shall remit the principal amount of each Revolving Advance to Agent
such that Agent is able to, and Agent shall, to the extent the applicable
Lenders have made funds available to it for such purpose and subject to Section
8.2 fund such Revolving Advance to Borrowers in Dollars and immediately
available funds at the Payment Office prior to the close of business, on the
applicable borrowing date; provided that if any applicable Lender fails to remit
such funds to Agent in a timely manner, Agent may elect in its sole discretion
to fund with its own funds the Revolving Advance of such



--------------------------------------------------------------------------------



 
[exhibit101loanagreements046.jpg]
38 Lender on such borrowing date, and such Lender shall be subject to the
repayment obligation in Section 2.6(c) hereof. (c) Unless Agent shall have been
notified by telephone, confirmed in writing, by any Lender holding a Revolving
Commitment that such Lender will not make the amount which would constitute its
applicable Revolving Commitment Percentage of the requested Revolving Advance
available to Agent, Agent may (but shall not be obligated to) assume that such
Lender has made such amount available to Agent on such date in accordance with
Section 2.6(b) and may, in reliance upon such assumption, make available to
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its applicable Revolving Commitment Percentage of the requested Revolving
Advance available to Agent, then the applicable Lender and Borrowers severally
agree to pay to Agent on demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to
Borrowers through but excluding the date of payment to Agent, at (i) in the case
of a payment to be made by such Lender, the greater of (A) (x) the daily average
Federal Funds Effective Rate (computed on the basis of a year of 360 days)
during such period as quoted by Agent, times (y) such amount or (B) a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by Borrowers, the
Revolving Interest Rate for Revolving Advances that are Domestic Rate Loans. If
such Lender pays its share of the applicable Revolving Advance to Agent, then
the amount so paid shall constitute such Lender’s Revolving Advance. Any payment
by Borrowers shall be without prejudice to any claim Borrowers may have against
a Lender holding a Revolving Commitment that shall have failed to make such
payment to Agent. A certificate of Agent submitted to any Lender or Borrowers
with respect to any amounts owing under this paragraph (c) shall be conclusive,
in the absence of manifest error. (d) Agent, on behalf of Swing Loan Lender,
shall demand settlement (a “Settlement”) of all or any Swing Loans with Lenders
holding the Revolving Commitments on at least a weekly basis, or on any more
frequent date that Agent elects or that Swing Loan Lender at its option
exercisable for any reason whatsoever may request, by notifying Lenders holding
the Revolving Commitments of such requested Settlement by facsimile, telephonic
or electronic transmission no later than 3:00 p.m. on the date of such requested
Settlement (the “Settlement Date”). Subject to any contrary provisions of
Section 2.22, each Lender holding a Revolving Commitment shall transfer the
amount of such Lender’s Revolving Commitment Percentage of the outstanding
principal amount (plus interest accrued thereon to the extent requested by
Agent) of the applicable Swing Loan with respect to which Settlement is
requested by Agent, to such account of Agent as Agent may designate not later
than 5:00 p.m. on such Settlement Date if requested by Agent by 3:00 p.m.,
otherwise not later than 5:00 p.m. on the next Business Day. Settlements may
occur at any time notwithstanding that the conditions precedent to making
Revolving Advances set forth in Section 8.2 have not been satisfied or the
Revolving Commitments shall have otherwise been terminated at such time. All
amounts so transferred to Agent shall be applied against the amount of
outstanding Swing Loans and, when so applied shall constitute Revolving Advances
of such Lenders accruing interest as Domestic Rate Loans. If any such amount is
not transferred to Agent by any Lender holding a Revolving Commitment on such
Settlement Date, Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon as specified in Section 2.6(c).



--------------------------------------------------------------------------------



 
[exhibit101loanagreements047.jpg]
39 (e) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral. 2.7. Maximum Advances. The aggregate balance of Revolving
Advances plus Swing Loans outstanding at any time shall not exceed the lesser of
(a) the Maximum Revolving Advance Amount less the aggregate Maximum Undrawn
Amount of all issued and outstanding Letters of Credit or (b) the Formula Amount
less the aggregate Maximum Undrawn Amount of all issued and outstanding Letters
of Credit. 2.8. Manner and Repayment of Advances. (a) The Revolving Advances and
Swing Loans shall be due and payable in full on the last day of the Term subject
to earlier prepayment as herein provided. The Term Loan shall be due and payable
as provided in Section 2.3 hereof and shall be due and payable in full on the
last day of the Term, subject to mandatory prepayments as herein provided.
Notwithstanding the foregoing, all Advances shall be subject to earlier
repayment upon (x) acceleration upon the occurrence of an Event of Default under
this Agreement or (y) termination of this Agreement. Each payment (including
each prepayment) by any Borrower on account of the principal of and interest on
the Advances (other than the Term Loan) shall be applied, first to the
outstanding Swing Loans and next, pro rata according to the applicable Revolving
Commitment Percentages of Lenders, to the outstanding Revolving Advances
(subject to any contrary provisions of Section 2.22). Each payment (including
each prepayment) by any Borrower on account of the principal of and interest on
the Term Loan shall be applied to the Term Loan pro rata according to the Term
Loan Commitment Percentages of Lenders in the inverse order of maturities
thereof. (b) Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received by Agent. Agent
shall conditionally credit Borrowers’ Account for



--------------------------------------------------------------------------------



 
[exhibit101loanagreements048.jpg]
40 each item of payment on the next Business Day after the Business Day on which
such item of payment is received by Agent (and the Business Day on which each
such item of payment is so credited shall be referred to, with respect to such
item, as the “Application Date”) Agent is not, however, required to credit
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to Agent and Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned, for any reason whatsoever, to Agent unpaid. Subject
to the foregoing, Borrowers agree that for purposes of computing the interest
charges under this Agreement, each item of payment received by Agent shall be
deemed applied by Agent on account of the Obligations on its respective
Application Date. Loan Parties further agree that there is a monthly float
charge payable to Agent for Agent’s sole benefit, in an amount equal to (y) the
face amount of all items of payment received during the prior month (including
items of payment received by Agent as a wire transfer or electronic depository
check) multiplied by (z) the Revolving Interest Rate with respect to Domestic
Rate Loans for one (1) Business Day. All proceeds received by Agent shall be
applied to the Obligations in accordance with Section 4.8(h). (c) All payments
of principal, interest and other amounts payable hereunder, or under any of the
Other Documents shall be made to Agent at the Payment Office not later than 1:00
p.m. on the due date therefor in Dollars in federal funds or other funds
immediately available to Agent. Agent shall have the right to effectuate payment
of any and all Obligations due and owing hereunder by charging Borrowers’
Account or by making Advances as provided in Section 2.2 hereof. (d) Except as
expressly provided herein, all payments (including prepayments) to be made by
any Borrower on account of principal, interest, fees and other amounts payable
hereunder shall be made without deduction, setoff or counterclaim and shall be
made to Agent on behalf of Lenders to the Payment Office, in each case on or
prior to 1:00 p.m., in Dollars and in immediately available funds. 2.9.
Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Revolving Advances, Swing Loans, Term Loans and/or Advances taken as
a whole exceeds the maximum amount of such type of Advances and/or Advances
taken as a whole (as applicable) permitted hereunder, such excess Advances shall
be due and payable at the Payment Office within one (1) Business Day of demand,
whether or not a Default or an Event of Default has occurred. 2.10. Statement of
Account. Agent shall maintain, in accordance with its customary procedures, a
loan account (“Borrowers’ Account”) in the name of Borrowers in which shall be
recorded the date and amount of each Advance made by Agent or Lenders and the
date and amount of each payment in respect thereof; provided, however, the
failure by Agent to record the date and amount of any Advance shall not
adversely affect Agent or any Lender. Each month, Agent shall send to Borrowing
Agent a statement showing the accounting for the Advances made, payments made or
credited in respect thereof, and other transactions between Agent, Lenders and
Borrowers during such month. The monthly statements shall be deemed correct and
binding upon Borrowers in the absence of manifest error and shall constitute an
account stated between Lenders and Borrowers unless Agent receives a written
statement of Borrowers’ specific exceptions thereto within thirty (30) days
after such statement is received by Borrowing Agent. The records of Agent



--------------------------------------------------------------------------------



 
[exhibit101loanagreements049.jpg]
41 with respect to Borrowers’ Account shall be conclusive evidence absent
manifest error of the amounts of Advances and other charges thereto and of
payments applicable thereto. 2.11. Letters of Credit. (a) Subject to the terms
and conditions hereof, Issuer shall issue or cause the issuance of standby
and/or trade letters of credit denominated in Dollars (“Letters of Credit”) for
the account of any Borrower except to the extent that the issuance thereof would
then cause the sum of (i) the outstanding Revolving Advances plus (ii) the
outstanding Swing Loans, plus (iii) the Maximum Undrawn Amount of all
outstanding Letters of Credit, plus (iv) the Maximum Undrawn Amount of the
Letter of Credit to be issued to exceed the lesser of (x) the Maximum Revolving
Advance Amount or (y) the Formula Amount. The Maximum Undrawn Amount of all
outstanding Letters of Credit shall not exceed in the aggregate at any time the
Letter of Credit Sublimit. All disbursements or payments related to Letters of
Credit shall be deemed to be Domestic Rate Loans consisting of Revolving
Advances and shall bear interest at the Revolving Interest Rate for Domestic
Rate Loans. Letters of Credit that have not been drawn upon shall not bear
interest (but fees shall accrue in respect of outstanding Letters of Credit as
provided in Section 3.2 hereof). (b) Notwithstanding any provision of this
Agreement, Issuer shall not be under any obligation to issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Body or
arbitrator shall by its terms purport to enjoin or restrain Issuer from issuing
any Letter of Credit, or any Law applicable to Issuer or any request or
directive (whether or not having the force of law) from any Governmental Body
with jurisdiction over Issuer shall prohibit, or request that Issuer refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which Issuer is not otherwise
compensated hereunder) not in effect on the date of this Agreement, or shall
impose upon Issuer any unreimbursed loss, cost or expense which was not
applicable on the date of this Agreement, and which Issuer in good faith deems
material to it, or (ii) the issuance of the Letter of Credit would violate one
or more policies of Issuer applicable to letters of credit generally. 2.12.
Issuance of Letters of Credit. (a) Borrowing Agent, on behalf of any Borrower,
may request Issuer to issue or cause the issuance of a Letter of Credit by
delivering to Issuer, with a copy to Agent at the Payment Office, prior to 10:00
a.m., at least five (5) Business Days prior to the proposed date of issuance,
such Issuer’s form of Letter of Credit Application (the “Letter of Credit
Application”) completed to the satisfaction of Agent and Issuer; and, such other
certificates, documents and other papers and information as Agent or Issuer may
reasonably request. Issuer shall not issue any requested Letter of Credit if
such Issuer has received notice from Agent or any Lender that one or more of the
applicable conditions set forth in Section 8.2 of this Agreement have not been
satisfied or the commitments of Lenders to make Revolving Advances hereunder
have been terminated for any reason. (b) Each Letter of Credit shall, among
other things, (i) provide for the payment of sight drafts, or other written
demands for payment, or acceptances of usance drafts when



--------------------------------------------------------------------------------



 
[exhibit101loanagreements050.jpg]
42 presented for honor thereunder in accordance with the terms thereof and when
accompanied by the documents described therein and (ii) have an expiry date not
later than twelve (12) months after such Letter of Credit’s date of issuance and
in no event later than the last day of the Term. Each standby Letter of Credit
shall be subject either to the Uniform Customs and Practice for Documentary
Credits as most recently published by the International Chamber of Commerce at
the time a Letter of Credit is issued (the “UCP”) or the International Standby
Practices (International Chamber of Commerce Publication Number 590) (the “ISP98
Rules”), or any subsequent revision thereof at the time a standby Letter of
Credit is issued, as determined by Issuer, and each trade Letter of Credit shall
be subject to the UCP. In addition, no trade Letter of Credit may permit the
presentation of an ocean bill of lading that includes a condition that the
original bill of lading is not required to claim the goods shipped thereunder.
(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder. 2.13. Requirements For
Issuance of Letters of Credit. (a) Borrowing Agent shall authorize and direct
any Issuer to name the applicable Borrower as the “Applicant” or “Account Party”
of each Letter of Credit. If Agent is not the Issuer of any Letter of Credit,
Borrowing Agent shall authorize and direct Issuer to deliver to Agent all
instruments, documents, and other writings and property received by Issuer
pursuant to the Letter of Credit and to accept and rely upon Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit, the application therefor. (b) In connection with all
trade Letters of Credit issued or caused to be issued by Issuer under this
Agreement, each Borrower hereby appoints Issuer, or its designee, as its
attorney, with full power and authority if an Event of Default shall have
occurred: (i) to sign and/or endorse such Borrower’s name upon any warehouse or
other receipts, and acceptances; (ii) to sign such Borrower’s name on bills of
lading; (iii) to clear Inventory through the United States of America Customs
Department (“Customs”) in the name of such Borrower or Issuer or Issuer’s
designee, and to sign and deliver to Customs officials powers of attorney in the
name of such Borrower for such purpose; and (iv) to complete in such Borrower’s
name or Issuer’s, or in the name of Issuer’s designee, any order, sale or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof. Neither Agent, Issuer nor their attorneys will be liable
for any acts or omissions nor for any error of judgment or mistakes of fact or
law, except for Agent’s, Issuer’s or their respective attorney’s willful
misconduct. This power, being coupled with an interest, is irrevocable as long
as any Letters of Credit remain outstanding. 2.14. Disbursements, Reimbursement.
(a) Immediately upon the issuance of each Letter of Credit, each Lender holding
a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements051.jpg]
43 (b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent. Regardless of whether Borrowing Agent shall have received such
notice, Borrowers shall reimburse (such obligation to reimburse Issuer shall
sometimes be referred to as a “Reimbursement Obligation”) Issuer prior to 12:00
Noon, on each date that an amount is paid by Issuer under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Issuer. In the event Borrowers fail to reimburse Issuer for the full amount of
any drawing under any Letter of Credit by 12:00 Noon, on the Drawing Date,
Issuer will promptly notify Agent and each Lender holding a Revolving Commitment
thereof, and Borrowers shall be automatically deemed to have requested that a
Revolving Advance maintained as a Domestic Rate Loan be made by Lenders to be
disbursed on the Drawing Date under such Letter of Credit, and Lenders holding
the Revolving Commitments shall be unconditionally obligated to fund such
Revolving Advance (all whether or not the conditions specified in Section 8.2
are then satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason) as provided for in Section
2.14(c) immediately below. Any notice given by Issuer pursuant to this Section
2.14(b) may be oral if promptly confirmed in writing; provided that the lack of
such a confirmation shall not affect the conclusiveness or binding effect of
such notice. (c) Each Lender holding a Revolving Commitment shall upon any
notice pursuant to Section 2.14(b) make available to Issuer through Agent at the
Payment Office an amount in immediately available funds equal to its Revolving
Commitment Percentage (subject to any contrary provisions of Section 2.22) of
the amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.14(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowers in that amount. If any Lender holding a
Revolving Commitment so notified fails to make available to Agent, for the
benefit of Issuer, the amount of such Lender’s Revolving Commitment Percentage
of such amount by 2:00 p.m. on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Advances maintained as a Domestic Rate Loan on and after the fourth
day following the Drawing Date. Agent and Issuer will promptly give notice of
the occurrence of the Drawing Date, but failure of Agent or Issuer to give any
such notice on the Drawing Date or in sufficient time to enable any Lender
holding a Revolving Commitment to effect such payment on such date shall not
relieve such Lender from its obligations under this Section 2.14(c), provided
that such Lender shall not be obligated to pay interest as provided in Section
2.14(c)(i) and (ii) until and commencing from the date of receipt of notice from
Agent or Issuer of a drawing. (d) With respect to any unreimbursed drawing that
is not converted into a Revolving Advance maintained as a Domestic Rate Loan to
Borrowers in whole or in part as contemplated by Section 2.14(b), because of
Borrowers’ failure to satisfy the conditions set forth in Section 8.2 hereof
(other than any notice requirements) or for any other reason, Borrowers shall be
deemed to have incurred from Agent a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to a Revolving Advance maintained as a Domestic
Rate Loan. Each applicable Lender’s payment to Agent pursuant to Section 2.14(c)
shall be deemed to be a payment in respect of its participation in such



--------------------------------------------------------------------------------



 
[exhibit101loanagreements052.jpg]
44 Letter of Credit Borrowing and shall constitute a “Participation Advance”
from such Lender in satisfaction of its Participation Commitment in respect of
the applicable Letter of Credit under this Section 2.14. (e) Each applicable
Lender’s Participation Commitment in respect of the Letters of Credit shall
continue until the last to occur of any of the following events: (x) Issuer
ceases to be obligated to issue or cause to be issued Letters of Credit
hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit. 2.15. Repayment of Participation Advances. (a) Upon (and only upon)
receipt by Agent for the account of Issuer of immediately available funds from
Borrowers (i) in reimbursement of any payment made by Issuer or Agent under the
Letter of Credit with respect to which any Lender has made a Participation
Advance to Agent, or (ii) in payment of interest on such a payment made by
Issuer or Agent under such a Letter of Credit, Agent will pay to each Lender
holding a Revolving Commitment, in the same funds as those received by Agent,
the amount of such Lender’s Revolving Commitment Percentage of such funds,
except Agent shall retain the amount of the Revolving Commitment Percentage of
such funds of any Lender holding a Revolving Commitment that did not make a
Participation Advance in respect of such payment by Agent (and, to the extent
that any of the other Lender(s) holding the Revolving Commitment have funded any
portion such Defaulting Lender’s Participation Advance in accordance with the
provisions of Section 2.22, Agent will pay over to such Non-Defaulting Lenders a
pro rata portion of the funds so withheld from such Defaulting Lender). (b) If
Issuer or Agent is required at any time to return to any Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Issuer or Agent
pursuant to Section 2.15(a) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each applicable Lender shall, on demand of
Agent, forthwith return to Issuer or Agent the amount of its Revolving
Commitment Percentage of any amounts so returned by Issuer or Agent plus
interest at the Federal Funds Effective Rate. 2.16. Documentation. Each Borrower
agrees to be bound by the terms of the Letter of Credit Application and by
Issuer’s interpretations of any Letter of Credit issued on behalf of such
Borrower and by Issuer’s written regulations and customary practices relating to
letters of credit, though Issuer’s interpretations may be different from such
Borrower’s own. In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern. It is understood
and agreed that, except in the case of gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment), Issuer shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following Borrowing Agent’s or any
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements053.jpg]
45 2.17. Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth. 2.18.
Nature of Participation and Reimbursement Obligations. The obligation of each
Lender holding a Revolving Commitment in accordance with this Agreement to make
the Revolving Advances or Participation Advances as a result of a drawing under
a Letter of Credit, and the obligations of Borrowers to reimburse Issuer upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Section
2.18 under all circumstances, including the following circumstances: (i) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any Borrower, as the case may be, may have against Issuer, Agent, any Borrower
or Lender, as the case may be, or any other Person for any reason whatsoever;
(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14;
(iii) any lack of validity or enforceability of any Letter of Credit; (iv) any
claim of breach of warranty that might be made by any Borrower, Agent, Issuer or
any Lender against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, cross-claim, defense or other
right which any Borrower, Agent, Issuer or any Lender may have at any time
against a beneficiary, any successor beneficiary or any transferee of any Letter
of Credit or assignee of the proceeds thereof (or any Persons for whom any such
transferee or assignee may be acting), Issuer, Agent or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Borrower or any Subsidiaries of such Borrower and the beneficiary
for which any Letter of Credit was procured); (v) the lack of power or authority
of any signer of (or any defect in or forgery of any signature or endorsement
on) or the form of or lack of validity, sufficiency, accuracy, enforceability or
genuineness of any draft, demand, instrument, certificate or other document
presented under or in connection with any Letter of Credit, or any fraud or
alleged fraud in connection with any Letter of Credit, or the transport of any
property or provision of services relating to a Letter of Credit, in each case
even if Issuer or any of Issuer’s Affiliates has been notified thereof; (vi)
payment by Issuer under any Letter of Credit against presentation of a demand,
draft or certificate or other document which is forged or does not fully comply
with the terms of such Letter of Credit (provided that the foregoing shall not
excuse Issuer from any



--------------------------------------------------------------------------------



 
[exhibit101loanagreements054.jpg]
46 obligation under the terms of any applicable Letter of Credit to require the
presentation of documents that on their face appear to satisfy any applicable
requirements for drawing under such Letter of Credit prior to honoring or paying
any such draw); (vii) the solvency of, or any acts or omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit; (viii) any failure by
Issuer or any of Issuer’s Affiliates to issue any Letter of Credit in the form
requested by Borrowing Agent, unless Agent and Issuer have each received written
notice from Borrowing Agent of such failure within three (3) Business Days after
Issuer shall have furnished Agent and Borrowing Agent a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice; (ix) the occurrence of any Material Adverse Effect; (x)
any breach of this Agreement or any Other Document by any party thereto; (xi)
the occurrence or continuance of an insolvency proceeding with respect to any
Loan Party; (xii) the fact that a Default or an Event of Default shall have
occurred and be continuing; (xiii) the fact that the Term shall have expired or
this Agreement or the obligations of Lenders to make Advances have been
terminated; and (xiv) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing. 2.19. Liability for Acts and Omissions. (a)
As between Borrowers and Issuer, Swing Loan Lender, Agent and Lenders, each
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, Issuer shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Issuer or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among



--------------------------------------------------------------------------------



 
[exhibit101loanagreements055.jpg]
47 any Borrower and any beneficiary of any Letter of Credit or any such
transferee; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, facsimile, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms; (vi)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuer, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of Issuer’s rights or powers hereunder. Nothing in the preceding
sentence shall relieve Issuer from liability for Issuer’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment) in connection with actions or omissions described
in such clauses (i) through (viii) of such sentence. In no event shall Issuer or
Issuer’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit. (b) Without
limiting the generality of the foregoing, Issuer and each of its Affiliates: (i)
may rely on any oral or other communication believed in good faith by Issuer or
such Affiliate to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face substantially to comply with the terms and
conditions of the relevant Letter of Credit; (iii) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by Issuer or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit. (c) In furtherance and extension
and not in limitation of the specific provisions set forth above, any action
taken or omitted by Issuer under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith and without gross negligence (as determined by a court of
competent jurisdiction in a final non-appealable judgment), shall not put Issuer
under any resulting liability to any Borrower, Agent or any Lender. 2.20.
Mandatory Prepayments.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements056.jpg]
48 (a) Subject to Section 7.1 hereof, when any Loan Party sells or otherwise
disposes of any Collateral other than Inventory in the Ordinary Course of
Business or Obsolete Inventory, Loan Parties shall repay the Advances in an
amount equal to the net proceeds of such sale (i.e., gross proceeds less the
reasonable direct costs of such sales or other dispositions), such repayments to
be made promptly but in no event more than one (1) Business Day following
receipt of such net proceeds, and until the date of payment, such proceeds shall
be held in trust for Agent. The foregoing shall not be deemed to be implied
consent to any such sale otherwise prohibited by the terms and conditions
hereof. Such repayments shall be applied (x) first, to the outstanding principal
installments of the Term Loan in the inverse order of the maturities thereof and
(y) second, to the remaining Advances (including cash collateralization of all
Obligations relating to any outstanding Letters of Credit in accordance with the
provisions of Section 3.2(b), provided however that if no Default or Event of
Default has occurred and is continuing, such repayments shall be applied to cash
collateralize any Obligations related to outstanding Letters of Credit last) in
such order as Agent may determine, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof. (b) All proceeds
received by Borrowers or Agent (i) under any insurance policy on account of
damage or destruction of any assets or property of any Borrowers, or (ii) as a
result of any taking or condemnation of any assets or property, shall be applied
in accordance with Section 6.6 hereof. 2.21. Use of Proceeds. (a) Borrowers
shall apply the proceeds of Advances to (i) repay existing indebtedness owed to
SCM Specialty Finance Opportunities Funds, L.P., (ii) pay fees and reasonable
and documented expenses relating to this transaction, and (iii) provide for its
working capital needs and reimburse drawings under Letters of Credit. Borrowers
shall not use the proceeds of any Revolving Advance to prepay the Term Loan. (b)
Without limiting the generality of Section 2.21(a) above, neither the Loan
Parties nor any other Person which may in the future become party to this
Agreement or the Other Documents as a Loan Party, intends to use nor shall they
use any portion of the proceeds of the Advances, directly or indirectly, for any
purpose in violation of Applicable Law. 2.22. Defaulting Lender. (a)
Notwithstanding anything to the contrary contained herein, in the event any
Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender. (b) (i) except as otherwise expressly provided for in this
Section 2.22, Revolving Advances shall be made pro rata from Lenders holding
Revolving Commitments which are not Defaulting Lenders based on their respective
Revolving Commitment Percentages, and no Revolving Commitment Percentage of any
Lender or any pro rata share of any Revolving Advances required to be advanced
by any Lender shall be increased as a result of any Lender being a Defaulting
Lender. Amounts received in respect of principal of any type of Revolving
Advances



--------------------------------------------------------------------------------



 
[exhibit101loanagreements057.jpg]
49 shall be applied to reduce such type of Revolving Advances of each Lender
(other than any Defaulting Lender) holding a Revolving Commitment in accordance
with their Revolving Commitment Percentages; provided, that, Agent shall not be
obligated to transfer to a Defaulting Lender any payments received by Agent for
Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to the
sharing of any payments hereunder (including any principal, interest or fees).
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
Agent. Agent may hold and, in its discretion, re-lend to a Borrower the amount
of such payments received or retained by it for the account of such Defaulting
Lender. (ii) fees pursuant to Section 3.3(b) hereof shall cease to accrue in
favor of such Defaulting Lender. (iii) if any Swing Loans are outstanding or any
Letter of Credit Obligations (or drawings under any Letter of Credit for which
Issuer has not been reimbursed) are outstanding or exist at the time any such
Lender holding a Revolving Commitment becomes a Defaulting Lender, then: (A)
Defaulting Lender’s Participation Commitment in the outstanding Swing Loans and
of the Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated among Non-Defaulting Lenders holding Revolving Commitments in
proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time; (B) if the reallocation
described in clause (A) above cannot, or can only partially, be effected,
Borrowers shall within one Business Day following notice by Agent (x) first,
prepay any outstanding Swing Loans that cannot be reallocated, and (y) second,
cash collateralize for the benefit of Issuer, Borrowers’ obligations
corresponding to such Defaulting Lender’s Participation Commitment in the
Maximum Undrawn Amount of all Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with Section
3.2(b) for so long as such Obligations are outstanding; (C) if Borrowers cash
collateralize any portion of such Defaulting Lender’s Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit pursuant to clause (B)
above, Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.2(a) with respect to such Defaulting Lender’s Revolving
Commitment Percentage of Maximum Undrawn Amount of all Letters of Credit during
the period such Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit are cash collateralized; (D) if
Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount of
all Letters of Credit is reallocated pursuant to clause (A) above,



--------------------------------------------------------------------------------



 
[exhibit101loanagreements058.jpg]
50 then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and (E) if
all or any portion of such Defaulting Lender’s Participation Commitment in the
Maximum Undrawn Amount of all Letters of Credit is neither reallocated nor cash
collateralized pursuant to clauses (A) or (B) above, then, without prejudice to
any rights or remedies of Issuer or any other Lender hereunder, all Letter of
Credit Fees payable under Section 3.2(a) with respect to such Defaulting
Lender’s Revolving Commitment Percentage of the Maximum Undrawn Amount of all
Letters of Credit shall be payable to the Issuer (and not to such Defaulting
Lender) until (and then only to the extent that) such Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit is reallocated and/or
cash collateralized; and (iv) so long as any Lender holding a Revolving
Commitment is a Defaulting Lender, Swing Loan Lender shall not be required to
fund any Swing Loans and Issuer shall not be required to issue, amend or
increase any Letter of Credit, unless such Issuer is satisfied that the related
exposure and Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit and all Swing Loans (after giving effect to any
such issuance, amendment, increase or funding) will be fully allocated to
Non-Defaulting Lenders holding Revolving Commitments and/or cash collateral for
such Letters of Credit will be provided by Borrowers in accordance with clause
(A) and (B) above, and participating interests in any newly made Swing Loan or
any newly issued or increased Letter of Credit shall be allocated among Non-
Defaulting Lenders in a manner consistent with Section 2.22(b)(iii)(A) above
(and such Defaulting Lender shall not participate therein). (c) A Defaulting
Lender shall not be entitled to give instructions to Agent or to approve,
disapprove, consent to or vote on any matters relating to this Agreement and the
Other Documents, and all amendments, waivers and other modifications of this
Agreement and the Other Documents may be made without regard to a Defaulting
Lender and, for purposes of the definition of “Required Lenders”, a Defaulting
Lender shall not be deemed to be a Lender, to have any outstanding Advances or a
Revolving Commitment Percentage, Term Loan Commitment Percentage, provided that
this clause (c) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification described in clauses (i) or (ii)
of Section 16.2(b). (d) Other than as expressly set forth in this Section 2.22,
the rights and obligations of a Defaulting Lender (including the obligation to
indemnify Agent) and the other parties hereto shall remain unchanged. Nothing in
this Section 2.22 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder. (e) In the event that Agent, Borrowers, Swing Loan
Lender and Issuer agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
Agent will so notify the parties hereto, and, if such cured Defaulting



--------------------------------------------------------------------------------



 
[exhibit101loanagreements059.jpg]
51 Lender is a Lender holding a Revolving Commitment, then Participation
Commitments of Lenders holding Revolving Commitments (including such cured
Defaulting Lender) of the Swing Loans and Maximum Undrawn Amount of all
outstanding Letters of Credit shall be reallocated to reflect the inclusion of
such Lender’s Revolving Commitment, and on such date such Lender shall purchase
at par such of the Revolving Advances of the other Lenders as Agent shall
determine may be necessary in order for such Lender to hold such Revolving
Advances in accordance with its Revolving Commitment Percentage. (f) If Swing
Loan Lender or Issuer has a good faith belief that any Lender holding a
Revolving Commitment has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, Swing Loan
Lender shall not be required to fund any Swing Loans and Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless Swing Loan
Lender or Issuer, as the case may be, shall have entered into arrangements with
Borrowers or such Lender, satisfactory to Swing Loan Lender or Issuer, as the
case may be, to defease any risk to it in respect of such Lender hereunder.
2.23. Payment of Obligations. Agent may charge to Borrowers’ Account as a
Revolving Advance or, at the discretion of Swing Loan Lender, as a Swing Loan
(i) all payments with respect to any of the Obligations required hereunder
(including without limitation principal payments, payments of interest, payments
of Letter of Credit Fees and all other fees provided for hereunder and payments
under Sections 16.5 and 16.9) as and when each such payment shall become due and
payable (whether as regularly scheduled, upon or after acceleration, upon
maturity or otherwise), (ii) without limiting the generality of the foregoing
clause (i), (a) all amounts expended by Agent or any Lender pursuant to Sections
4.2 or 4.3 hereof and (b) all reasonable expenses which Agent incurs in
connection with the forwarding of Advance proceeds and the establishment and
maintenance of any Blocked Accounts or Depository Accounts as provided for in
Section 4.8(h), and (iii) any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 3.3, 3.4, 4.4, 4.7, 6.4, 6.6, 6.7 and 6.8 hereof, and all amounts so
charged shall be added to the Obligations and shall be secured by the
Collateral. To the extent Revolving Advances are not actually funded by the
other Lenders in respect of any such amounts so charged, all such amounts so
charged shall be deemed to be Swing Loans made by and owing to Agent and Agent
shall be entitled to all rights (including accrual of interest) and remedies of
a Lender under this Agreement and the Other Documents with respect to such
Revolving Advances. III. INTEREST AND FEES. 3.1. Interest. Interest on Advances
shall be payable in arrears on the first day of each month with respect to
Domestic Rate Loans and, with respect to LIBOR Rate Loans, at the end of each
Interest Period, provided that all accrued and unpaid interest shall be due and
payable at the end of the Term. Interest charges shall be computed on the actual
principal amount of Advances outstanding during the month at a rate per annum
equal to (i) with respect to Revolving Advances, the applicable Revolving
Interest Rate, (ii) with respect to Swing Loans, the Revolving Interest Rate for
Domestic Rate Loans and (iii) with respect to the Term Loan, the applicable Term
Loan Rate (as applicable, the “Contract Rate”). Except as expressly provided
otherwise in this Agreement, any Obligations other than the Advances that are
not paid when due shall accrue



--------------------------------------------------------------------------------



 
[exhibit101loanagreements060.jpg]
52 interest at the Revolving Interest Rate for Domestic Rate Loans, subject to
the provision of the final sentence of this Section 3.1 regarding the Default
Rate. Whenever, subsequent to the date of this Agreement, the Alternate Base
Rate is increased or decreased, the applicable Contract Rate shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the Alternate Base Rate during the time such change or changes
remain in effect. The LIBOR Rate shall be adjusted with respect to LIBOR Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage as of such effective date. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders (or, in the case of any
Event of Default under Section 10.7, immediately and automatically upon the
occurrence of any such Event of Default without the requirement of any
affirmative action by any party), the Obligations shall bear interest at the
applicable Contract Rate plus two percent (2%) per annum (the “Default Rate”).
3.2. Letter of Credit Fees. (a) Borrowers shall pay (x) to Agent, for the
ratable benefit of Lenders holding Revolving Commitments, fees for each Letter
of Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, equal to the average daily face
amount of each outstanding Letter of Credit multiplied by the Applicable Margin
for Revolving Advances consisting of LIBOR Rate Loans, such fees to be
calculated on the basis of a 360-day year for the actual number of days elapsed
and to be payable quarterly in arrears on the first day of each calendar quarter
and on the last day of the Term, and (y) to Issuer, a fronting fee of one
quarter of one percent (0.25%) per annum times the average daily face amount of
each outstanding Letter of Credit for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, to be
payable quarterly in arrears on the first day of each calendar quarter and on
the last day of the Term. (all of the foregoing fees, the “Letter of Credit
Fees”). In addition, Borrowers shall pay to Agent, for the benefit of Issuer,
any and all administrative, issuance, amendment, payment and negotiation charges
with respect to Letters of Credit and all fees and expenses as agreed upon by
Issuer and the Borrowing Agent in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit and any acceptances created thereunder, all such charges, fees
and expenses, if any, to be payable on demand. All such charges shall be deemed
earned in full on the date when the same are due and payable hereunder and shall
not be subject to rebate or pro-ration upon the termination of this Agreement
for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in Issuer’s prevailing charges for that type of transaction.
Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7, immediately
and automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), the Letter of Credit Fees
described in clause (x) of this Section 3.2(a) shall be increased by an
additional two percent (2.0%) per annum. (b) At any time following the
occurrence and during the continuance of an Event of Default that has not been
cured within five (5) days of receipt by any Loan Party of notice from Agent of
such Event of Default, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7, immediately
and automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any



--------------------------------------------------------------------------------



 
[exhibit101loanagreements061.jpg]
53 party), or upon the expiration of the Term or any other termination of this
Agreement (and also, if applicable, in connection with any mandatory prepayment
under Section 2.20), Borrowers will cause cash to be deposited and maintained in
an account with Agent, as cash collateral, in an amount equal to one hundred and
five percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time. Agent may, in its
discretion, invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which Agent and such Borrower mutually agree
(or, in the absence of such agreement, as Agent may reasonably select) and the
net return on such investments shall be credited to such account and constitute
additional cash collateral, or Agent may (notwithstanding the foregoing)
establish the account provided for under this Section 3.2(b) as a non-interest
bearing account and in such case Agent shall have no obligation (and Borrowers
hereby waive any claim) under Article 9 of the Uniform Commercial Code or under
any other Applicable Law to pay interest on such cash collateral being held by
Agent. No Borrower may withdraw amounts credited to any such account except upon
the occurrence of all of the following: (x) payment and performance in full of
all Obligations; (y) expiration of all Letters of Credit; and (z) termination of
this Agreement. Borrowers hereby assign, pledge and grant to Agent, for its
benefit and the ratable benefit of Issuer, Lenders and each other Secured Party,
a continuing security interest in and to and Lien on any such cash collateral
and any right, title and interest of Borrowers in any deposit account,
securities account or investment account into which such cash collateral may be
deposited from time to time to secure the Obligations, specifically including
all Obligations with respect to any Letters of Credit. Borrowers agree that upon
the coming due of any Reimbursement Obligations (or any other Obligations,
including Obligations for Letter of Credit Fees) with respect to the Letters of
Credit, Agent may use such cash collateral to pay and satisfy such Obligations.
3.3. Closing Fee and Facility Fee. (a) Upon the execution of this Agreement,
Borrowers shall pay to Agent a closing fee of $30,000. The balance, if any, of
(i) the good faith deposit of $50,000 and (ii) the legal deposit of $40,000, in
each case, heretofore paid by Borrowers to Agent remaining after application of
such fees to the reasonable and documented out-of-pocket costs and expenses
shall be credited to the Borrowers’ Account. (b) If for any calendar quarter
during the Term the average daily unpaid balance of the sum of Revolving
Advances plus Swing Loans plus the Maximum Undrawn Amount of all outstanding
Letters of Credit for each day of such calendar quarter does not equal the
Maximum Revolving Advance Amount, then Borrowers shall pay to Agent, for the
ratable benefit of Lenders holding the Revolving Commitments based on their
Revolving Commitment Percentages, a fee at a rate equal to one-quarter of one
percent (0.25%) per annum on the amount by which the Maximum Revolving Advance
Amount exceeds such average daily unpaid balance (the “Facility Fee”). Such
Facility Fee shall be payable to Agent in arrears on the first day of each
calendar quarter with respect to the previous calendar quarter. 3.4. Collateral
Monitoring Fee and Collateral Evaluation Fee.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements062.jpg]
54 (a) Borrowers shall pay Agent a collateral monitoring fee equal to $2,000 per
month commencing on the first day of the month following the Closing Date and on
the first day of each month thereafter during the Term. The collateral
monitoring fee shall be deemed earned in full on the date when same is due and
payable hereunder and shall not be subject to rebate or proration upon
termination of this Agreement for any reason. (b) Borrowers shall pay to Agent
promptly at the conclusion of any collateral evaluation performed by or for the
benefit of Agent (whether such examination is performed by Agent’s employees or
by a third party retained by Agent), including, without limitation, any field
examination, collateral analysis or other business analysis, the need for which
is to be determined by Agent and which evaluation is undertaken by Agent or for
Agent’s benefit, a collateral evaluation fee in an amount equal to $1,000 (or
such other amount customarily charged by Agent to its customers) per day for
each person employed to perform such evaluation (based on an eight (8) hour day,
and subject to an hourly increase if additional hours are worked), plus a per
examination field exam management fee in the amount of $2,500 for new
facilities, and $1,500 for recurring examinations (or, in each case, such other
amount customarily charged by Agent to its customers), plus all costs and
disbursements incurred by Agent in the performance of such examination or
analysis, and further provided that if third parties are retained to perform
such collateral evaluations, either at the request of another Lender or for
extenuating reasons determined by Agent in its sole discretion, then such fees
charged by such third parties plus all costs and disbursements incurred by such
third party, shall be the responsibility of Borrower and shall not be subject to
the foregoing limits. (c) All of the fees and reasonable and documented
out-of-pocket costs and expenses of any appraisals conducted pursuant to Section
4.7 hereof shall be paid for when due, in full and without deduction, off-set or
counterclaim by Borrowers. 3.5. Computation of Interest and Fees. Interest and
fees hereunder shall be computed on the basis of a year of 360 days and for the
actual number of days elapsed. If any payment to be made hereunder becomes due
and payable on a day other than a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable at the applicable Contract Rate during such extension. 3.6. Maximum
Charges. In no event whatsoever shall interest and other charges charged
hereunder exceed the highest rate permissible under Applicable Law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under Applicable Law: (i) the interest rates hereunder
will be reduced to the maximum rate permitted under Applicable Law; (ii) such
excess amount shall be first applied to any unpaid principal balance owed by
Borrowers; and (iii) if the then remaining excess amount is greater than the
previously unpaid principal balance, Lenders shall promptly refund such excess
amount to Borrowers and the provisions hereof shall be deemed amended to provide
for such permissible rate. 3.7. Increased Costs. In the event that any
Applicable Law or any Change in Law or compliance by any Lender (for purposes of
this Section 3.7, the term “Lender” shall include Agent, Swing Loan Lender, any
Issuer or Lender and any corporation or bank controlling Agent, Swing Loan
Lender, any Lender or Issuer and the office or branch where Agent, Swing Loan
Lender, any



--------------------------------------------------------------------------------



 
[exhibit101loanagreements063.jpg]
55 Lender or Issuer (as so defined) makes or maintains any LIBOR Rate Loans)
with any request or directive (whether or not having the force of law) from any
central bank or other financial, monetary or other authority, shall: (a) subject
Agent, Swing Loan Lender, any Lender or Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan, or change the basis of taxation of
payments to Agent, Swing Loan Lender, such Lender or Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.10 and the
imposition of, or any change in the rate of, any Excluded Tax payable by Agent,
Swing Loan Lender, such Lender or the Issuer); (b) impose, modify or deem
applicable any reserve, special deposit, assessment, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, or
deposits in or for the account of, advances or loans by, or other credit
extended by, any office of Agent, Swing Loan Lender, Issuer or any Lender,
including pursuant to Regulation D of the Board of Governors of the Federal
Reserve System; or (c) impose on Agent, Swing Loan Lender, any Lender or Issuer
or the London interbank LIBOR market any other condition, loss or expense (other
than Taxes) affecting this Agreement or any Other Document or any Advance made
by any Lender, or any Letter of Credit or participation therein; and the result
of any of the foregoing is to increase the cost to Agent, Swing Loan Lender, any
Lender or Issuer of making, converting to, continuing, renewing or maintaining
its Advances hereunder by an amount that Agent, Swing Loan Lender, such Lender
or Issuer deems to be material or to reduce the amount of any payment (whether
of principal, interest or otherwise) in respect of any of the Advances by an
amount that Agent, Swing Loan Lender or such Lender or Issuer deems to be
material, then, in any case Borrowers shall promptly pay Agent, Swing Loan
Lender, such Lender or Issuer, upon its demand, such additional amount as will
compensate Agent, Swing Loan Lender or such Lender or Issuer for such additional
cost or such reduction, as the case may be, provided that the foregoing shall
not apply to increased costs which are reflected in the LIBOR Rate, as the case
may be. Agent, Swing Loan Lender, such Lender or Issuer shall certify the amount
of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error. 3.8. Basis For
Determining Interest Rate Inadequate or Unfair. In the event that Agent or any
Lender shall have determined that: (a) reasonable means do not exist for
ascertaining the LIBOR Rate applicable pursuant to Section 2.2 hereof for any
Interest Period; or (b) Dollar deposits in the relevant amount and for the
relevant maturity are not available in the London interbank LIBOR market, with
respect to an outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a
proposed conversion of a Domestic Rate Loan into a LIBOR Rate Loan; or (c) the
making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any



--------------------------------------------------------------------------------



 
[exhibit101loanagreements064.jpg]
56 Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law); or (d) the LIBOR Rate will not
adequately and fairly reflect the cost to such Lender of the establishment or
maintenance of any LIBOR Rate Loan, then Agent shall give Borrowing Agent prompt
written or telephonic notice of such determination. If such notice is given, (i)
any such requested LIBOR Rate Loan shall be made as a Domestic Rate Loan, unless
Borrowing Agent shall notify Agent no later than 10:00 a.m. two (2) Business
Days prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of LIBOR Rate Loan,
(ii) any Domestic Rate Loan or LIBOR Rate Loan which was to have been converted
to an affected type of LIBOR Rate Loan shall be continued as or converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of LIBOR Rate Loan, and (iii) any outstanding
affected LIBOR Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 10:00 a.m. two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected LIBOR Rate Loan, shall be converted into an
unaffected type of LIBOR Rate Loan, on the last Business Day of the then current
Interest Period for such affected LIBOR Rate Loans (or sooner, if any Lender
cannot continue to lawfully maintain such affected LIBOR Rate Loan). Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of LIBOR Rate Loan or maintain outstanding affected LIBOR Rate Loans and no
Borrower shall have the right to convert a Domestic Rate Loan or an unaffected
type of LIBOR Rate Loan into an affected type of LIBOR Rate Loan. 3.9. Capital
Adequacy. (a) In the event that Agent, Swing Loan Lender or any Lender shall
have determined that any Applicable Law or guideline regarding capital adequacy,
or any Change in Law or any change in the interpretation or administration
thereof by any Governmental Body, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by Agent, Swing Loan
Lender, Issuer or any Lender (for purposes of this Section 3.9, the term
“Lender” shall include Agent, Swing Loan Lender, Issuer or any Lender and any
corporation or bank controlling Agent , Swing Loan Lender or any Lender and the
office or branch where Agent , Swing Loan Lender or any Lender (as so defined)
makes or maintains any LIBOR Rate Loans) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent, Swing Loan Lender or any Lender’s capital as a
consequence of its obligations hereunder (including the making of any Swing
Loans) to a level below that which Agent , Swing Loan Lender or such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration Agent’s, Swing Loan Lender’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by Agent, Swing Loan Lender or
any Lender to be material, then, from time to time, Borrowers shall pay upon
demand to Agent , Swing Loan Lender or such Lender such additional amount or
amounts as will compensate Agent , Swing Loan Lender or such Lender for such
reduction. In determining such amount or amounts, Agent, Swing Loan Lender or
such Lender may use any reasonable averaging



--------------------------------------------------------------------------------



 
[exhibit101loanagreements065.jpg]
57 or attribution methods. The protection of this Section 3.9 shall be available
to Agent, Swing Loan Lender and each Lender regardless of any possible
contention of invalidity or inapplicability with respect to the Applicable Law,
rule, regulation, guideline or condition. (b) A certificate of Agent, Swing Loan
Lender or such Lender setting forth such amount or amounts as shall be necessary
to compensate Agent , Swing Loan Lender or such Lender with respect to Section
3.9(a) hereof when delivered to Borrowing Agent shall be conclusive absent
manifest error. 3.10. Taxes. (a) Any and all payments by or on account of any
Obligations hereunder or under any Other Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if Borrowers shall be required by Applicable Law to deduct
any Indemnified Taxes (including any Other Taxes) from such payments, then (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.10) Agent, Swing Loan Lender, Lender, Issuer or
Participant, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrowers shall make such
deductions and (iii) Borrowers shall timely pay the full amount deducted to the
relevant Governmental Body in accordance with Applicable Law. (b) Without
limiting the provisions of Section 3.10(a) above, Borrowers shall timely pay any
Other Taxes to the relevant Governmental Body in accordance with Applicable Law.
(c) Each Borrower shall indemnify Agent, Swing Loan Lender, each Lender, Issuer
and any Participant, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.10) paid by Agent, Swing Loan Lender, such Lender, Issuer, or such
Participant, as the case may be, and any penalties, interest and reasonable and
documented expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Body. A certificate as to the amount of
such payment or liability delivered to Borrowers by any Lender, Swing Loan
Lender, Participant, or Issuer (with a copy to Agent), or by Agent on its own
behalf or on behalf of Swing Loan Lender, a Lender or Issuer, shall be
conclusive absent manifest error. (d) As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by any Borrower to a Governmental Body,
Borrowers shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Body evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent. (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or under any treaty to which such
jurisdiction is a party, with respect to payments



--------------------------------------------------------------------------------



 
[exhibit101loanagreements066.jpg]
58 hereunder or under any Other Document shall deliver to Borrowers (with a copy
to Agent), at the time or times prescribed by Applicable Law or reasonably
requested by Borrowers or Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Notwithstanding
the submission of such documentation claiming a reduced rate of or exemption
from U.S. withholding tax, Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations or other Applicable Law. Further, Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender, Issuer or assignee or participant of a Lender or Issuer
for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Code. In addition, any Lender, if requested by
Borrowers or Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrowers or Agent as will enable
Borrowers or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that any Borrower is resident for tax
purposes in the United States of America, any Foreign Lender (or other Lender)
shall deliver to Borrowers and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
(or other Lender) becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrowers or Agent, but only if such Foreign
Lender (or other Lender) is legally entitled to do so), whichever of the
following is applicable: two (2) duly completed valid originals of IRS Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party, (i) two (2) duly completed valid originals
of IRS Form W-8ECI, (ii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two duly completed valid originals of IRS Form W-8BEN, (iii) any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrowers to determine the withholding or deduction required to be
made, or (iv) To the extent that any Lender is not a Foreign Lender, such Lender
shall submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender. (f) If a payment made to a Lender, Swing Loan Lender, Participant,
Issuer, or Agent under this Agreement or any Other Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Person fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender, Swing
Loan Lender, Participant, Issuer, or Agent shall deliver to the Agent (in the



--------------------------------------------------------------------------------



 
[exhibit101loanagreements067.jpg]
59 case of Swing Loan Lender, a Lender, Participant or Issuer) and Borrowers (A)
a certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (B) other documentation
reasonably requested by Agent or any Borrower sufficient for Agent and Borrowers
to comply with their obligations under FATCA and to determine that Swing Loan
Lender, such Lender, Participant, Issuer, or Agent has complied with such
applicable reporting requirements. (g) If Agent, Swing Loan Lender, a Lender, a
Participant or Issuer determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrowers or with respect to which Borrowers have paid additional
amounts pursuant to this Section 3.10, it shall pay to Borrowers an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrowers under this Section 3.10 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund); net of all
reasonable and documented out-of-pocket expenses of the Agent, Swing Loan
Lender, such Lender, Participant, or the Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Body with
respect to such refund), provided that Borrowers, upon the request of Agent,
Swing Loan Lender, such Lender, Participant, or Issuer, agrees to repay the
amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Body) to Agent, Swing Loan Lender, such
Lender, Participant or the Issuer in the event Agent, Swing Loan Lender, such
Lender, Participant or the Issuer is required to repay such refund to such
Governmental Body. This Section 3.10 shall not be construed to require Agent,
Swing Loan Lender, any Lender, Participant, or Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrowers or any other Person. 3.11. Replacement of Lenders. If
any Lender (an “Affected Lender”) (a) makes demand upon Borrowers for (or if
Borrowers are otherwise required to pay) amounts pursuant to Section 3.7 or 3.9
hereof, (b) is unable to make or maintain LIBOR Rate Loans as a result of a
condition described in Section 2.2(h) hereof, (c) is a Defaulting Lender, or (d)
denies any consent requested by the Agent pursuant to Section 16.2(b) hereof,
Borrowers may, within ninety (90) days of receipt of such demand, notice (or the
occurrence of such other event causing Borrowers to be required to pay such
compensation or causing Section 2.2(h) hereof to be applicable), or such Lender
becoming a Defaulting Lender or denial of a request by Agent pursuant to Section
16.2(b) hereof, as the case may be, by notice in writing to the Agent and such
Affected Lender (i) request the Affected Lender to cooperate with Borrowers in
obtaining a replacement Lender satisfactory to Agent and Borrowers (the
“Replacement Lender”); (ii) request the non-Affected Lenders to acquire and
assume all of the Affected Lender’s Advances and its Revolving Commitment
Percentage, and/or Term Loan Commitment Percentages, as applicable, as provided
herein, but none of such Lenders shall be under any obligation to do so; or
(iii) propose a Replacement Lender subject to approval by Agent in its good
faith business judgment. If any satisfactory Replacement Lender shall be
obtained, and/or if any one or more of the non-Affected Lenders shall agree to
acquire and assume all of the Affected Lender’s Advances and its Revolving
Commitment Percentage and/or Term Loan Commitment Percentages, as applicable,
then such Affected Lender shall assign, in accordance with Section 16.3 hereof,
all of its Advances and its Revolving Commitment Percentage and/or Term Loan
Commitment Percentages, as applicable, and other rights and obligations under
this Loan Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal



--------------------------------------------------------------------------------



 
[exhibit101loanagreements068.jpg]
60 amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender. IV. COLLATERAL: GENERAL TERMS 4.1. Security Interest in the Collateral.
To secure the prompt payment and performance to Agent, Issuer and each Lender
(and each other holder of any Obligations) of the Obligations, each Loan Party
hereby assigns, pledges and grants to Agent for its benefit and for the ratable
benefit of each Lender, Issuer and each other Secured Party, a continuing
security interest in and to and Lien on all of its Collateral, whether now owned
or existing or hereafter created, acquired or arising and wheresoever located.
Each Loan Party shall mark its books and records as may be necessary or
appropriate to evidence, protect and perfect Agent’s security interest and shall
cause its financial statements to reflect such security interest. Each Loan
Party shall provide Agent with written notice of all commercial tort claims in
favor of such Loan Party and with a potential value in excess of $50,000
promptly upon the occurrence of any events giving rise to any such claim(s)
(regardless of whether legal proceedings have yet been commenced), such notice
to contain a brief description of the claim(s), the events out of which such
claim(s) arose and the parties against which such claims may be asserted and, if
applicable in any case where legal proceedings regarding such claim(s) have been
commenced, the case title together with the applicable court and docket number.
Upon delivery of each such notice, such Loan Party shall be deemed to thereby
grant to Agent a security interest and lien in and to such commercial tort
claims described therein and all proceeds thereof. Each Loan Party shall provide
Agent with written notice promptly upon becoming the beneficiary under any
letter of credit or otherwise obtaining any right, title or interest in any
letter of credit rights with a potential value in excess of $50,000, and at
Agent’s request shall take such actions as Agent may reasonably request for the
perfection of Agent’s security interest therein. 4.2. Perfection of Security
Interest. Each Loan Party shall take all action that may be necessary or
desirable, or that Agent may reasonably request, so as at all times to maintain
the validity, perfection, enforceability and priority of Agent’s security
interest in and Lien on the Collateral or to enable Agent to protect, exercise
or enforce its rights hereunder and in the Collateral, including, but not
limited to, (i) promptly discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox, customs and freight agreements and other custodial arrangements
satisfactory to Agent, and (v) executing and delivering financing statements,
control agreements, instruments of pledge, mortgages, notices and assignments,
in each case in form and substance reasonably satisfactory to Agent, relating to
the creation, validity, perfection, maintenance or continuation of Agent’s
security interest and Lien under the Uniform Commercial Code or other Applicable
Law. By its signature hereto, each Loan Party hereby authorizes Agent to file
against such Loan Party, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code in form and substance
satisfactory to Agent (which statements may have a description of collateral
which is broader than that set forth herein, including without limitation a
description of Collateral as “all assets” and/or “all personal property” of any
Loan Party). All reasonable charges, expenses and fees Agent may incur in doing
any of the foregoing,



--------------------------------------------------------------------------------



 
[exhibit101loanagreements069.jpg]
61 and any local taxes relating thereto, shall be charged to Borrowers’ Account
as a Revolving Advance of a Domestic Rate Loan and added to the Obligations, or,
at Agent’s option, shall be paid by Loan Parties to Agent for its benefit and
for the ratable benefit of Lenders immediately upon demand. 4.3. Preservation of
Collateral. Following the occurrence and continuance of a Default or Event of
Default, in addition to the rights and remedies set forth in Section 11.1
hereof, Agent: (a) may at any time take such steps as Agent deems necessary to
protect Agent’s interest in and to preserve the Collateral, including the hiring
of security guards or the placing of other security protection measures as Agent
may deem appropriate; (b) may employ and maintain at any of any Loan Party’s
premises a custodian who shall have full authority to do all acts necessary to
protect Agent’s interests in the Collateral; (c) may lease warehouse facilities
to which Agent may move all or part of the Collateral; (d) may use any Loan
Party’s owned or leased lifts, hoists, trucks and other facilities or equipment
for handling or removing the Collateral; and (e) shall have, and is hereby
granted, a right of ingress and egress to the places where the Collateral is
located, and may proceed over and through any of Loan Parties’ owned or leased
property. Each Loan Party shall cooperate fully with all of Agent’s efforts to
preserve the Collateral and will take such actions to preserve the Collateral as
Agent may direct. All of Agent’s reasonable expenses of preserving the
Collateral, including any expenses relating to the bonding of a custodian, shall
be charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations. 4.4. Ownership and Location of
Collateral. (a) With respect to the Collateral, at the time the Collateral
becomes subject to Agent’s security interest: (i) each Loan Party shall be the
sole owner of and fully authorized and able to sell, transfer, pledge and/or
grant a first priority security interest in each and every item of its
respective Collateral to Agent; and, except for Permitted Encumbrances the
Collateral shall be free and clear of all Liens whatsoever; (ii) each document
and agreement executed by each Loan Party or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all respects; (iii)
all signatures and endorsements of each Loan Party that appear on such documents
and agreements shall be genuine and each Loan Party shall have full capacity to
execute same; and (iv) each Loan Party’s equipment and Inventory shall be
located as set forth on Schedule 4.4(a) and shall not be removed from such
location(s) unless the Loan Parties (A) provide Agent with prior written notice
of such move and (B) within sixty (60) days following such move, at the
reasonable request of Agent, obtain a Lien Waiver Agreement for such new
location to the extent the prior location was subject to a Lien Waiver
Agreement, except, in each case of this clause (iv), with respect to the sale,
disposition or movement of Inventory in the Ordinary Course of Business,
Obsolete Inventory and equipment to the extent permitted in Section 7.1(b)
hereof. (b) (i) There is no location at which any Loan Party has any Inventory
(except for Inventory in transit) or other Collateral with a book value in
excess of $50,000 other than those locations listed on Schedule 4.4(b)(i); (ii)
Schedule 4.4(b)(ii) hereto contains a correct and complete list, as of the
Closing Date, of the legal names and addresses of each warehouse at which
Inventory of any Loan Party is stored; none of the receipts received by any Loan
Party from any warehouse states that the goods covered thereby are to be
delivered to bearer or to the order of a named Person or to a named Person and
such named Person’s assigns; (iii) Schedule 4.4(b)(iii)



--------------------------------------------------------------------------------



 
[exhibit101loanagreements070.jpg]
62 hereto sets forth a correct and complete list as of the Closing Date of (A)
each place of business of each Loan Party and (B) the chief executive office of
each Loan Party; and (iv) Schedule 4.4(b)(iv) hereto sets forth a correct and
complete list as of the Closing Date of the location, by state and street
address, of all Real Property owned or leased by each Loan Party, identifying
which properties are owned and which are leased. 4.5. Defense of Agent’s and
Lenders’ Interests. Until (a) payment and performance in full of all of the
Obligations and (b) termination of this Agreement, Agent’s interests in the
Collateral shall continue in full force and effect. During such period no Loan
Party shall, without Agent’s prior written consent, pledge, sell (except for
sales or other dispositions otherwise permitted in Section 7.1(b) hereof),
assign, transfer, create or suffer to exist a Lien upon or encumber or allow or
suffer to be encumbered in any way except for Permitted Encumbrances, any part
of the Collateral. Each Loan Party shall defend Agent’s interests in the
Collateral against any and all Persons whatsoever. At any time following demand
by Agent for payment of all Obligations, Agent shall have the right to take
possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including: labels, stationery, documents, instruments
and advertising materials. If Agent exercises this right to take possession of
the Collateral, Loan Parties shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent. In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code or other Applicable Law. Each Loan Party shall,
and Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash, checks, Inventory, documents or
instruments in which Agent holds a security interest to deliver same to Agent
and/or subject to Agent’s order and if they shall come into any Loan Party’s
possession, they, and each of them, shall be held by such Loan Party in trust as
Agent’s trustee, and such Loan Party will immediately deliver them to Agent in
their original form together with any necessary endorsement. 4.6. Inspection of
Premises. At all reasonable times and from time to time as often as Agent shall
elect in its sole discretion, Agent and each Lender shall have full access to
and the right to audit, check, inspect and make abstracts and copies from each
Loan Party’s books, records, audits, correspondence and all other papers
relating to the Collateral and the operation of each Loan Party’s business.
Agent, any Lender and their agents may enter upon any premises of any Loan Party
at any time during business hours and at any other reasonable time, and from
time to time as often as Agent shall elect in its sole discretion, for the
purpose of inspecting the Collateral and any and all records pertaining thereto
and the operation of such Loan Party’s business. In the absence of an Event of
Default, the Borrowers will not be required to reimburse the reasonable and
documented expenses of more than two (2) such visits for the Agent and the
Lenders (or any of their respective representatives or independent contractors)
in a year. 4.7. Appraisals. Agent may, in its sole discretion, exercised in a
commercially reasonable manner, at any time after the Closing Date and from time
to time, engage the services of an independent appraisal firm or firms of
reputable standing, satisfactory to Agent, for the purpose of appraising the
then current values of Loan Parties’ assets. Absent the occurrence and
continuance of an Event of Default at such time, Agent shall consult with Loan
Parties as to the identity of any such firm and shall only conduct one (1) such
appraisal at Loan Parties’ expense in any fiscal year. In the event the value of
Loan Parties’ Inventory, as so determined pursuant to



--------------------------------------------------------------------------------



 
[exhibit101loanagreements071.jpg]
63 such appraisal, is less than anticipated by Agent or Lenders, such that the
Revolving Advances are in excess of such Advances permitted hereunder, then
promptly upon Agent’s demand for same, Loan Parties shall make mandatory
prepayments of the then outstanding Revolving Advances so as to eliminate the
excess Advances. Following the occurrence of an Event of Default, Agent may
conduct an appraisal or engage the services of an independent appraisal firm or
firms to conduct an appraisal of the Borrowers’ trademarks at Loan Parties’
expense. In the event that the outstanding principal amount of the Term Loan
exceeds fifty percent (50%) of the orderly liquidation value of CCA’s
trademarks, trade names and assumed names, as so determined pursuant to an
appraisal, then promptly upon Agent’s demand for same, Loan Parties shall make a
mandatory prepayment of the Term Loan in an amount necessary to make the
outstanding principal amount of the Term Loan equal to or less than fifty
percent (50%) of the aggregate orderly liquidation value of CCA’s trademarks,
trade names and assumed names. Such prepayment will be applied to the Term Loan
in the inverse order of maturities thereof. 4.8. Receivables; Deposit Accounts
and Securities Accounts. (a) Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of a Loan Party, or work, labor or services theretofore
rendered by a Loan Party as of the date each Receivable is created. Same shall
be due and owing in accordance with the applicable Loan Party’s standard terms
of sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by Loan Parties to Agent. (b) Each
Customer, to the best of each Loan Party’s knowledge, as of the date each
Receivable is created, is and will be solvent and able to pay all Receivables on
which the Customer is obligated in full when due. With respect to such Customers
of any Loan Party who are not solvent, such Loan Party has set up on its books
and in its financial records bad debt reserves adequate to cover such
Receivables. (c) Each Loan Party’s chief executive office is located as set
forth on Schedule 4.4(b)(iii). Until written notice is given to Agent by
Borrowing Agent of any other office at which any Loan Party keeps its records
pertaining to Receivables, all such records shall be kept at such executive
office. (d) Loan Parties shall instruct their Customers to deliver all
remittances upon Receivables (whether paid by check or by wire transfer of
funds) to such Blocked Account(s) and/or Depository Accounts (and any associated
lockboxes) as Agent shall designate from time to time as contemplated by Section
4.8(h) or as otherwise agreed to from time to time by Agent. Notwithstanding the
foregoing, to the extent any Loan Party directly receives any remittances upon
Receivables, such Loan Party shall, at such Loan Party’s sole cost and expense,
but on Agent’s behalf and for Agent’s account, collect as Agent’s property and
in trust for Agent all amounts received on Receivables, and shall not commingle
such collections with any Loan Party’s funds or use the same except to pay
Obligations, and shall as soon as possible and in any event no later than one
(1) Business Day after the receipt thereof (i) in the case of remittances paid
by check, deposit all such remittances in their original form (after supplying
any necessary endorsements)



--------------------------------------------------------------------------------



 
[exhibit101loanagreements072.jpg]
64 and (ii) in the case of remittances paid by wire transfer of funds, transfer
all such remittances, in each case, into such Blocked Accounts(s) and/or
Depository Account(s). Each Loan Party shall deposit in the Blocked Account
and/or Depository Account or, upon request by Agent, deliver to Agent, in
original form and on the date of receipt thereof, all checks, drafts, notes,
money orders, acceptances, cash and other evidences of Indebtedness. (e) At any
time following the occurrence and during the continuance of an Event of Default,
Agent shall have the right to send notice of the assignment of, and Agent’s
security interest in and Lien on, the Receivables to any and all Customers or
any third party holding or otherwise concerned with any of the Collateral.
Thereafter, Agent shall have the sole right to collect the Receivables, take
possession of the Collateral, or both. Agent’s actual collection expenses,
including, but not limited to, stationery and postage, telephone, facsimile,
telegraph, secretarial and clerical expenses and the salaries of any collection
personnel used for collection, may be charged to Borrowers’ Account and added to
the Obligations. (f) Agent shall have the right to receive, endorse, assign
and/or deliver in the name of Agent or any Loan Party any and all checks, drafts
and other instruments for the payment of money relating to the Receivables, and
each Loan Party hereby waives notice of presentment, protest and non-payment of
any instrument so endorsed. Each Loan Party hereby constitutes Agent or Agent’s
designee as such Loan Party’s attorney with power (i) at any time: (A) to
endorse such Loan Party’s name upon any notes, acceptances, checks, drafts,
money orders or other evidences of payment or Collateral; (B) to sign such Loan
Party’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, assignments and verifications of
Receivables; (C) to send verifications of Receivables to any Customer; (D) to
sign such Loan Party’s name on all financing statements or any other documents
or instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same; and (E) to receive,
open and dispose of all mail addressed to any Loan Party at any post office
box/lockbox maintained by Agent for Loan Parties or at any other business
premises of Agent; and (ii) at any time following the occurrence of a Default or
an Event of Default: (A) to demand payment of the Receivables; (B) to enforce
payment of the Receivables by legal proceedings or otherwise; (C) to exercise
all of such Loan Party’s rights and remedies with respect to the collection of
the Receivables and any other Collateral; (D) to sue upon or otherwise collect,
extend the time of payment of, settle, adjust, compromise, extend or renew the
Receivables; (E) to settle, adjust or compromise any legal proceedings brought
to collect Receivables; (F) to prepare, file and sign such Loan Party’s name on
a proof of claim in bankruptcy or similar document against any Customer; (G) to
prepare, file and sign such Loan Party’s name on any notice of Lien, assignment
or satisfaction of Lien or similar document in connection with the Receivables;
(H) to accept the return of goods represented by any of the Receivables; (I) to
change the address for delivery of mail addressed to any Loan Party to such
address as Agent may designate; and (J) to do all other acts and things
necessary to carry out this Agreement. All acts of said attorney or designee are
hereby ratified and approved, and said attorney or designee shall not be liable
for any acts of omission or commission nor for any error of judgment or mistake
of fact or of law, unless done maliciously or with gross (not mere) negligence
(as determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements073.jpg]
65 (g) Neither Agent nor any Lender shall, under any circumstances or in any
event whatsoever, have any liability for any error or omission or delay of any
kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom. (h) All proceeds of Collateral shall be deposited by Loan
Parties into either (i) a lockbox account, dominion account or such other
“blocked account” (“Blocked Accounts”) established at a bank or banks (each such
bank, a “Blocked Account Bank”) pursuant to an arrangement with such Blocked
Account Bank as may be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at Agent for the deposit of such proceeds.
Each applicable Loan Party, Agent and each Blocked Account Bank shall enter into
a deposit account control agreement in form and substance satisfactory to Agent
that is sufficient to give Agent “control” (for purposes of Articles 8 and 9 of
the Uniform Commercial Code) over such account and which directs such Blocked
Account Bank to transfer such funds so deposited on a daily basis to Agent,
either to any account maintained by Agent at said Blocked Account Bank or by
wire transfer to appropriate account(s) at Agent. All funds deposited in such
Blocked Accounts or Depository Accounts shall immediately become subject to the
security interest of Agent for its own benefit and the ratable benefit of
Issuer, Lenders and all other holders of the Obligations, and Borrowing Agent
shall obtain the agreement by such Blocked Account Bank to waive any offset
rights against the funds so deposited. Neither Agent nor any Lender assumes any
responsibility for such blocked account arrangement, including any claim of
accord and satisfaction or release with respect to deposits accepted by any
Blocked Account Bank thereunder. Following the occurrence and the continuation
of an Event of Default, Agent shall apply all funds received by it from the
Blocked Accounts and/or Depository Accounts to the satisfaction of the
Obligations (including the cash collateralization of the Letters of Credit) in
such order as Agent shall determine in its sole discretion. In the absence of
any Event of Default, Agent shall apply all such funds representing collection
of Receivables first to the prepayment of the principal amount of the Swing
Loans, if any, and then to the Revolving Advances, if any. Notwithstanding
anything to the contrary in this Agreement, funds representing collection of
Receivables may be applied to the prepayment of the Term Loan only if an Event
of Default has occurred and is continuing. (i) No Loan Party will, without
Agent’s consent, compromise or adjust any Receivables (or extend the time for
payment thereof) or accept any returns of merchandise or grant any additional
discounts, allowances or credits thereon except for those compromises,
adjustments, returns, discounts, credits and allowances as have been heretofore
customary in the Ordinary Course of Business of such Loan Party. (j) All deposit
accounts (including all Blocked Accounts and Depository Accounts), securities
accounts and investment accounts of each Loan Party and its Subsidiaries as of
the Closing Date are set forth on Schedule 4.8(j). No Loan Party shall open any
new deposit account, securities account or investment account unless (i) Loan
Parties shall have given at least thirty (30) days prior written notice to Agent
and (ii) if such account is to be maintained with a bank, depository institution
or securities intermediary that is not the Agent, such bank, depository
institution or securities intermediary, each applicable Loan Party and Agent
shall first have entered into an account control agreement in form and substance
satisfactory to Agent sufficient to give Agent “control” (for purposes of
Articles 8 and 9 of the Uniform Commercial Code) over such account.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements074.jpg]
66 4.9. Inventory. To the extent Inventory held for sale or lease has been
produced by any Loan Party, it has been and will be produced by such Loan Party
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder. 4.10. Maintenance of Equipment.
The equipment shall be maintained in good operating condition and repair
(reasonable wear and tear excepted) and all necessary replacements of and
repairs thereto shall be made so that the value and operating efficiency of the
equipment shall be maintained and preserved. No Loan Party shall use or operate
the equipment in violation of any law, statute, ordinance, code, rule or
regulation. 4.11. Exculpation of Liability. Nothing herein contained shall be
construed to constitute Agent or any Lender as any Loan Party’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause thereof.
Neither Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Loan Party’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Loan Party of any of
the terms and conditions thereof. 4.12. Financing Statements. Except as respects
the financing statements filed by Agent, financing statements described on
Schedule 1.2, and financing statements filed in connection with Permitted
Encumbrances, no financing statement covering any of the Collateral or any
proceeds thereof is or will be on file in any public office. V. REPRESENTATIONS
AND WARRANTIES. Each Loan Party represents and warrants as follows: 5.1.
Authority. Each Loan Party has full power, authority and legal right to enter
into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Loan Party, and this Agreement and the Other Documents to
which it is a party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. The execution, delivery and performance of this Agreement
and of the Other Documents to which it is a party (a) are within such Loan
Party’s corporate or company powers, as applicable, (b) have been duly
authorized by all necessary corporate or company action, as applicable, (c) are
not in contravention of law or the terms of such Loan Party’s Organizational
Documents or to the conduct of such Loan Party’s business or of any Material
Contract or undertaking to which such Loan Party is a party or by which such
Loan Party is bound, (d) will not conflict with or violate any law or regulation
in any material respect, or any judgment, order or decree of any Governmental
Body, (e) will not require the Consent of any Governmental Body, any party to a
Material Contract or any other Person, except those Consents set forth on
Schedule 5.1 hereto, all of which will have been duly obtained, made or compiled
prior to the Closing Date and which are in full force and effect and (f) will
not conflict with, nor result in any



--------------------------------------------------------------------------------



 
[exhibit101loanagreements075.jpg]
67 breach in any of the provisions of or constitute a default under or result in
the creation of any Lien except Permitted Encumbrances upon any asset of such
Loan Party under the provisions of any agreement, instrument, or other document
to which such Loan Party is a party or by which it or its property is a party or
by which it may be bound. 5.2. Formation and Qualification. (a) Each Loan Party
is duly incorporated or formed, as applicable, and in good standing under the
laws of the state listed on Schedule 5.2(a) and is qualified to do business and
is in good standing in the states listed on Schedule 5.2(a) which constitute all
states in which qualification and good standing are necessary for such Loan
Party to conduct its business and own its property and where the failure to so
qualify could reasonably be expected to have a Material Adverse Effect on such
Loan Party. Each Loan Party has delivered to Agent true and complete copies of
its Organizational Documents and will promptly notify Agent of any amendment or
changes thereto. (b) The only Subsidiaries of each Loan Party are listed on
Schedule 5.2(b). 5.3. Survival of Representations and Warranties. All
representations and warranties of such Loan Party contained in this Agreement
and the Other Documents to which it is a party shall be true at the time of such
Loan Party’s execution of this Agreement and the Other Documents to which it is
a party, and shall survive the execution, delivery and acceptance thereof by the
parties thereto and the closing of the transactions described therein or related
thereto. 5.4. Tax Returns. Each Loan Party’s federal tax identification number
is set forth on Schedule 5.4. Each Loan Party has filed all federal, state and
local tax returns and other reports each is required by law (other than filings
and reports that are de minimus to the business of the Loan Parties) to file and
has paid all taxes, assessments, fees and other governmental charges (other than
payments, individually, not in excess of $25,000) that are due and payable,
except as are being Properly Contested. The provision for taxes on the books of
each Loan Party is adequate for all years not closed by applicable statutes, and
for its current fiscal year, and no Loan Party has any knowledge of any
deficiency or additional assessment in connection therewith not provided for on
its books (other than deficiencies or assessments, individually, not in excess
of $25,000). 5.5. Financial Statements. (a) The balance sheet projections and
projected income statement of Loan Parties on a consolidating and consolidated
basis delivered to the Agent, a copy of which is annexed hereto as Exhibit
5.5(a) (the “Projections”), was prepared by the Chief Financial Officer of
Borrowing Agent, are based on underlying assumptions which provide a reasonable
basis for the projections contained therein and reflect Loan Parties’ judgment
based on present circumstances of the most likely set of conditions and course
of action for the projected period. (b) The consolidated and consolidating
balance sheets of Loan Parties, and such other Persons described therein, as of
November 30, 2017, and the related statements of income, changes in
stockholder’s equity, and changes in cash flow for the period ended on such
date, all accompanied by reports thereon containing opinions without
qualification by independent certified public accountants, copies of which have
been delivered to Agent, have been prepared in



--------------------------------------------------------------------------------



 
[exhibit101loanagreements076.jpg]
68 accordance with GAAP, consistently applied (except for changes in application
to which such accountants concur and present fairly the financial position of
Loan Parties at such date and the results of their operations for such period.
Since November 30, 2017, there has been no change in the condition, financial or
otherwise, of Loan Parties as shown on the consolidated balance sheet as of such
date and no change in the aggregate value of machinery, equipment and Real
Property owned by Loan Parties, except changes in the Ordinary Course of
Business, none of which individually or in the aggregate has been materially
adverse. 5.6. Entity Names. No Loan Party has been known by any other company or
corporate name, as applicable, in the past five (5) years and does not sell
Inventory under any other name except as set forth on Schedule 5.6, nor has any
Loan Party been the surviving corporation or company, as applicable, of a merger
or consolidation or acquired all or substantially all of the assets of any
Person during the preceding five (5) years. 5.7. O.S.H.A. Environmental
Compliance; Flood Insurance. (a) Except as set forth on Schedule 5.7 hereto,
each Loan Party is in compliance with, and its facilities, business, assets,
property, leaseholds, Real Property and Equipment are in compliance with the
Federal Occupational Safety and Health Act, and Environmental Laws and there are
no outstanding citations, notices or orders of non-compliance issued to any Loan
Party or relating to its business, assets, property, leaseholds or Equipment
under any such laws, rules or regulations. (b) Except as set forth on Schedule
5.7 hereto, each Loan Party has been issued all required federal, state and
local licenses, certificates or permits (collectively, “Approvals”) relating to
all applicable Environmental Laws and all such Approvals are current and in full
force and effect. (c) Except as set forth on Schedule 5.7: (i) there have been
no releases, spills, discharges, leaks or disposal (collectively referred to as
“Releases”) of Hazardous Materials at, upon, under or migrating from or onto any
Real Property owned, leased or occupied by any Loan Party, except for those
Releases which are in full compliance with Environmental Laws; (ii) there are no
underground storage tanks or polychlorinated biphenyls on any Real Property
owned, leased or occupied by any Loan Party, except for such underground storage
tanks or polychlorinated biphenyls that are present in compliance with
Environmental Laws; (iii) the Real Property including any premises owned, leased
or occupied by any Loan Party has never been used by any Loan Party to dispose
of Hazardous Materials, except as authorized by Environmental Laws; and (iv) no
Hazardous Materials are managed by any Loan Party on any Real Property including
any premises owned, leased or occupied by any Loan Party, excepting such
quantities as are managed in accordance with all applicable manufacturer’s
instructions and compliance with Environmental Laws and as are necessary for the
operation of the commercial business of any Loan Party or of its tenants. (d)
All Real Property owned by Loan Parties is insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Loan Party in accordance
with prudent business practice in the industry of such Loan Party.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements077.jpg]
69 Each Loan Party has taken all actions required under the Flood Laws and/or
requested by Agent to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address and/or GPS coordinates of each structure
located upon any Real Property that will be subject to a mortgage in favor of
Agent, for the benefit of Lenders, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral. 5.8. Solvency; No Litigation,
Violation, Indebtedness or Default; ERISA Compliance. (a) (i) After giving
effect to the Transactions, each Loan Party will be solvent, able to pay its
debts as they mature, will have capital sufficient to carry on its business and
all businesses in which it is about to engage, (ii) as of the Closing Date, the
fair present saleable value of its assets, calculated on a going concern basis,
is in excess of the amount of its liabilities, and (iii) subsequent to the
Closing Date, the fair saleable value of its assets (calculated on a going
concern basis) will be in excess of the amount of its liabilities. (b) Except as
disclosed in Schedule 5.8(b)(i), no Loan Party has any pending or, to its
knowledge, threatened litigation, arbitration, actions or proceedings against
them. No Loan Party has any outstanding Indebtedness other than the Obligations,
except for (i) Indebtedness disclosed in Schedule 5.8(b)(ii) and (ii)
Indebtedness otherwise permitted under Section 7.8 hereof. (c) No Loan Party is
in violation of any applicable statute, law, rule, regulation or ordinance in
any respect which could reasonably be expected to have a Material Adverse
Effect, nor is any Loan Party in violation of any order of any court,
Governmental Body or arbitration board or tribunal. Each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other federal or state laws. (d) No Loan Party or any member of the Controlled
Group maintains or is required to contribute to any Plan other than those listed
on Schedule 5.8(d) hereto. (i) Each Loan Party and each member of the Controlled
Group has met all applicable minimum funding requirements under Section 302 of
ERISA and Section 412 of the Code in respect of each Plan, and each Plan is in
compliance with Sections 412, 430 and 436 of the Code and Sections 206(g), 302
and 303 of ERISA, without regard to waivers and variances; (ii) each Plan which
is intended to be a qualified plan under Section 401(a) of the Code as currently
in effect has been determined by the Internal Revenue Service to be qualified
under Section 401(a) of the Code and the trust related thereto is exempt from
federal income tax under Section 501(a) of the Code or an application for such a
determination is currently being processed by the Internal Revenue Code; (iii)
neither any Loan Party nor any member of the Controlled Group has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due which are unpaid; (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (v) the current value of the assets of each Plan
exceeds the present value of the accrued benefits and other liabilities of such
Plan and neither any Loan Party nor any member of the Controlled Group knows of
any facts or circumstances which would materially change the value of such
assets and accrued benefits and



--------------------------------------------------------------------------------



 
[exhibit101loanagreements078.jpg]
70 other liabilities; (vi) neither any Loan Party nor any member of the
Controlled Group has breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan; (vii) neither any Loan Party
nor any member of a Controlled Group has incurred any liability for any excise
tax arising under Section 4971, 4972 or 4980B of the Code, and no fact exists
which could give rise to any such liability; (viii) neither any Loan Party nor
any member of the Controlled Group nor any fiduciary of, nor any trustee to, any
Plan, has engaged in a “prohibited transaction” described in Section 406 of the
ERISA or Section 4975 of the Code nor taken any action which would constitute or
result in a Termination Event with respect to any such Plan which is subject to
ERISA; (ix) no Termination Event has occurred or is reasonably expected to
occur; (x) there exists no event described in Section 4043 of ERISA, for which
the thirty (30) day notice period has not been waived; (xi) neither any Loan
Party nor any member of the Controlled Group has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA; (xii) neither any Loan
Party nor any member of the Controlled Group maintains or is required to
contribute to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither any Loan Party nor any
member of the Controlled Group has withdrawn, completely or partially, within
the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan so as
to incur liability under the Multiemployer Pension Plan Amendments Act of 1980
and there exists no fact which would reasonably be expected to result in any
such liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of
ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan. 5.9.
Patents, Trademarks, Copyrights and Licenses. All Intellectual Property owned or
utilized by any Loan Party: (i) is set forth on Schedule 5.9; (ii) with respect
to Intellectual Property owned by any Loan Party, is valid and has been duly
registered or filed with all appropriate Governmental Bodies; and (iii)
constitutes all of the intellectual property rights which are necessary for the
operation of its business. There is no objection to, pending challenge to the
validity of, or proceeding by any Governmental Body to suspend, revoke,
terminate or adversely modify, any such Intellectual Property owned by any Loan
Party (or, to the knowledge of the Loan Parties, the Intellectual Property that
is utilized pursuant to a License Agreement) and no Loan Party is aware of any
grounds for any challenge or proceedings, except as set forth in Schedule 5.9
hereto. All Intellectual Property owned or utilized by any Loan Party consists
of original material or property developed by such Loan Party or was lawfully
acquired by such Loan Party from the proper and lawful owner thereof. All
Intellectual Property owned by any Loan Party has been maintained so as to
preserve the value thereof from the date of creation or acquisition thereof.
5.10. Licenses and Permits. Except as set forth in Schedule 5.10, each Loan
Party (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state
or local law, rule or regulation for the operation of its business in each
jurisdiction wherein it is now conducting or proposes to conduct business and
where the failure to procure such licenses or permits could reasonably be
expected to have a Material Adverse Effect. 5.11. Default of Indebtedness. No
Loan Party is in default in the payment of the principal of or interest on any
Indebtedness or under any instrument or agreement under or subject to which any
Indebtedness has been issued and no event has occurred under the provisions of
any such



--------------------------------------------------------------------------------



 
[exhibit101loanagreements079.jpg]
71 instrument or agreement which with or without the lapse of time or the giving
of notice, or both, constitutes or would constitute an event of default
thereunder. 5.12. No Default. No Loan Party is in default in the payment or
performance of any of its Material Contracts and no Default or Event of Default
has occurred. 5.13. No Burdensome Restrictions. No Loan Party is party to any
contract or agreement the performance of which could reasonably be expected to
have a Material Adverse Effect. Each Loan Party has heretofore delivered to
Agent true and complete copies of all Material Contracts to which it is a party
or to which it or any of its properties is subject. No Loan Party has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien which is not a Permitted Encumbrance. 5.14. No Labor
Disputes. No Loan Party is involved in any labor dispute; there are no strikes
or walkouts or union organization of any Loan Party’s employees threatened or in
existence and no labor contract is scheduled to expire during the Term other
than as set forth on Schedule 5.14 hereto. 5.15. Margin Regulations. No Loan
Party is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect. No part of the proceeds
of any Advance will be used for “purchasing” or “carrying” “margin stock” as
defined in Regulation U of such Board of Governors. 5.16. Investment Company
Act. No Loan Party is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, nor is it
controlled by such a company. 5.17. Disclosure. No representation or warranty
made by any Loan Party in this Agreement or in any financial statement, report,
certificate or any other document furnished in connection herewith or therewith,
taken as a whole, contains any material misstatement of material fact or omits
to state any fact necessary to make the statements herein or therein, in the
light of the circumstances under which they were made, not misleading, in each
case as of the date such information is provided. There is no fact known to any
Loan Party or which reasonably should be known to such Loan Party which such
Loan Party has not disclosed to Agent in writing with respect to the
transactions contemplated by this Agreement which could reasonably be expected
to have a Material Adverse Effect. 5.18. Delivery of the Emerson Documents and
the OHL Documents. Agent has received complete copies of the Emerson Documents
and the OHL Documents and all amendments thereto, waivers relating thereto and
other side letters or agreements affecting the terms thereof. None of such
documents and agreements has been amended or supplemented, nor have any of the
provisions thereof been waived, except pursuant to a written agreement or
instrument which has heretofore been delivered to Agent.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements080.jpg]
72 5.19. Delivery of the Advantage Documents and CaseStack Documents . Agent has
received complete copies of the Advantage Documents and CaseStack Documents and
all amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof. None of such documents and agreements
has been amended or supplemented, nor have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which has
heretofore been delivered to Agent. Each of the representations made by each
Person party thereto is true and correct in all respects. 5.20. Swaps. No Loan
Party is a party to, nor will it be a party to, any swap agreement whereby such
Loan Party has agreed or will agree to swap interest rates or currencies unless
same provides that damages upon termination following an event of default
thereunder are payable on an unlimited “two-way basis” without regard to fault
on the part of either party. 5.21. Business and Property of Loan Parties. Upon
and after the Closing Date, Loan Parties do not propose to engage in any
business other than the sale of products in health-and- beauty aids, over the
counter drug and remedies and cosmeceutical categories and activities necessary
to conduct the foregoing. On the Closing Date, each Loan Party will own all the
property and possess all of the rights and Consents necessary for the conduct of
the business of such Loan Party. 5.22. Ineligible Securities. Loan Parties do
not intend to use and shall not use any portion of the proceeds of the Advances,
directly or indirectly, to purchase during the underwriting period, or for 30
days thereafter, Ineligible Securities being underwritten by a securities
Affiliate of Agent or any Lender. 5.23. Federal Securities Laws. No Loan Party
(i), other than CCA, is required to file periodic reports under the Exchange
Act, (ii) other than CCA, has any securities registered under the Exchange Act
or (iii) has filed a registration statement that has not yet become effective
under the Securities Act. 5.24. Equity Interests. The legal and beneficial
holder of Equity Interests of each direct and indirect subsidiary of CCA, as of
the Closing Date, are set forth on Schedule 5.24(a) hereto. All of the Equity
Interests of each Loan Party have been duly and validly authorized and issued
and are fully paid and non-assessable and have been sold and delivered to the
holders hereof in compliance with, or under valid exemption from, all federal
and state laws and the rules and regulations of each Governmental Body governing
the sale and delivery of securities. Except for the rights and obligations set
forth on Schedule 5.24(b), there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any direct and indirect subsidiary of
CCA or any of the shareholders of any direct and indirect subsidiary of CCA is
bound relating to the issuance, transfer, voting or redemption of shares of the
Equity Interests of any direct or indirect subsidiary of CCA or any pre-emptive
rights held by any Person with respect to the Equity Interests of any direct or
indirect subsidiary of CCA. Except as set forth on Schedule 5.24(c), no direct
or indirect subsidiary of CCA has issued any securities convertible into or
exchangeable for shares of its Equity Interests or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements081.jpg]
73 5.25. Commercial Tort Claims. No Loan Party has any commercial tort claims in
favor of such Loan Party except as set forth on Schedule 5.25 hereto. 5.26.
Letter of Credit Rights. As of the Closing Date, no Loan Party has any letter of
credit rights except as set forth on Schedule 5.26 hereto. 5.27. Material
Contracts. Schedule 5.27 sets forth all Material Contracts of the Loan Parties.
All Material Contracts are in full force and effect and no material defaults
currently exist thereunder. 5.28. Inactive Subsidiaries. Other than CCA, no Loan
Party or Subsidiary of a Loan engages in any business or owns any assets or has
any liabilities other than those activities that are incidental to (x) the
maintenance of its corporate existence in compliance with Applicable Law and (y)
legal, Tax and accounting matters in connection with the foregoing activities.
VI. AFFIRMATIVE COVENANTS. Each Loan Party shall, until payment in full of the
Obligations and termination of this Agreement: 6.1. Compliance with Laws. Comply
with all Applicable Laws with respect to the Collateral or any part thereof or
to the operation of such Loan Party’s business, the non-compliance with which
could reasonably be expected to have a Material Adverse Effect (except to the
extent any separate provision of this Agreement shall expressly require
compliance with any particular Applicable Law(s) pursuant to another standard).
Each Loan Party may, however, contest or dispute any Applicable Laws in any
reasonable manner, provided that any related Lien is inchoate or stayed and
sufficient reserves are established to the reasonable satisfaction of Agent to
protect Agent’s Lien on or security interest in the Collateral. 6.2. Conduct of
Business and Maintenance of Existence and Assets. (a) Conduct continuously and
operate actively its business according to good business practices and maintain
all of its properties useful or necessary in its business in good working order
and condition (reasonable wear and tear excepted and except as may be disposed
of in accordance with the terms of this Agreement), including all Intellectual
Property owned by any Loan Party, and take all reasonable actions necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and (c) make all such
reports and pay all such franchise and other taxes and license fees and do all
such other acts and things as may be lawfully required to maintain its rights,
licenses, leases, powers and franchises under the laws of the United States or
any political subdivision thereof where the failure to do so could reasonably be
expected to have a Material Adverse Effect. 6.3. Books and Records. Keep proper
books of record and account in which full, true and correct entries will be made
of all financial dealings or transactions of or in relation to its business and
affairs (including without limitation accruals for taxes, assessments, Charges,
levies and claims, allowances against doubtful Receivables and accruals for
depreciation, obsolescence or amortization of assets), all in accordance with,
or as required by, GAAP consistently applied in



--------------------------------------------------------------------------------



 
[exhibit101loanagreements082.jpg]
74 the opinion of such independent public accountant as shall then be regularly
engaged by Loan Parties. 6.4 Payment of Taxes. Pay, when due, all material
taxes, assessments and other Charges lawfully levied or assessed upon such Loan
Party or any of the Collateral, including real and personal property taxes,
assessments and Charges and all franchise, income, employment, social security
benefits, withholding, and sales taxes. If any tax by any Governmental Body is
or may be imposed on or as a result of any transaction between any Loan Party
and Agent or any Lender which Agent or any Lender may be required to withhold or
pay or if any taxes, assessments, or other Charges remain unpaid after the date
fixed for their payment, in each case other than Excluded Taxes, or if any claim
shall be made which, in Agent’s or any Lender’s opinion, is reasonably likely to
create a valid Lien on the Collateral, Agent may without notice to Loan Parties
pay the taxes, assessments or other Charges and each Loan Party hereby
indemnifies and holds Agent and each Lender harmless in respect thereof. Agent
will not pay any taxes or Charges to the extent that any applicable Loan Party
has Properly Contested those taxes or Charges. The amount of any payment by
Agent under this Section 6.4 shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations and, until Loan Parties shall furnish Agent with an indemnity
therefor (or supply Agent with evidence satisfactory to Agent that due provision
for the payment thereof has been made), Agent may hold without interest any
balance standing to Loan Parties’ credit and Agent shall retain its security
interest in and Lien on any and all Collateral held by Agent. 6.5. Fixed Charge
Coverage Ratio. Cause to be maintained as of the end of each fiscal quarter
(commencing with the fiscal quarter ending May 31, 2018), a Fixed Charge
Coverage Ratio of not less than 1.10 to 1.0, measured on a rolling four (4)
quarter basis; provided that notwithstanding the foregoing, (i) for the period
ending May 31, 2018, the Fixed Charge Coverage Ratio shall be tested for the
fiscal quarter then ending, (ii) for the period ending August 31, 2018, the
Fixed Charge Coverage Ratio shall be tested for the two (2) fiscal quarter
period then ending and (iii) for the period ending November 30, 2018, the Fixed
Charge Coverage Ratio shall be tested for the three (3) fiscal quarter period
then ending. 6.6. Insurance. (a) (i) Keep all its insurable properties and
properties in which such Loan Party has an interest insured against the hazards
of fire, flood, sprinkler leakage, those hazards covered by extended coverage
insurance and such other hazards, and for such amounts, as is customary in the
case of companies engaged in businesses similar to such Loan Party’s including
business interruption insurance; (ii) maintain an insurance policy in such
amounts as is customary in the case of companies engaged in businesses similar
to such Loan Party insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such Loan
Party either directly or through authority to draw upon such funds or to direct
generally the disposition of such assets; (iii) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (iv) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which such Loan Party is engaged in business; and (v) furnish Agent with (A)
copies of all policies in effect on the Closing Date, (B) evidence of the
maintenance of such policies by the renewal thereof prior



--------------------------------------------------------------------------------



 
[exhibit101loanagreements083.jpg]
75 to any expiration date and copies of such renewal policies upon receipt, and
(C) appropriate loss payable endorsements in form and substance satisfactory to
Agent, naming Agent as an additional insured and mortgagee and/or lender loss
payee (as applicable) as its interests may appear with respect to all insurance
coverage referred to in clauses (i), and (iii) above, and providing (I) that all
proceeds thereunder shall be payable to Agent, (II) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy, and (III) that such policy and loss payable clauses may not be
cancelled, amended or terminated unless at least thirty (30) days prior written
notice is given to Agent (or in the case of non-payment, at least ten (10) days
prior written notice). In the event of any loss thereunder, the carriers named
therein hereby are directed by Agent and the applicable Loan Party to make
payment for such loss to Agent and not to such Loan Party and Agent jointly. If
any insurance losses are paid by check, draft or other instrument payable to any
Loan Party and Agent jointly, Agent may endorse such Loan Party’s name thereon
and do such other things as Agent may deem advisable to reduce the same to cash.
(b) Each Loan Party shall take all actions required under the Flood Laws and/or
requested by Agent to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address and/or GPS coordinates of each structure on any
real property that will be subject to a mortgage in favor of Agent, for the
benefit of Lenders, and, to the extent required, obtaining flood insurance for
such property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws. (c) Agent shall
have a security interest in claims under insurance coverage referred to in
Sections 6.6(a)(i) and (iii) and 6.6(b) above. Following the occurrence and
during the continuation of an Event of Default, Agent is hereby authorized to
adjust and compromise claims under insurance coverage referred to in Sections
6.6(a)(i) and (iii) and 6.6(b) above. All loss recoveries received by Agent
under any such insurance may be applied to the prepayment of Revolving Advances,
if any, and solely if an Event of Default has occurred and is continuing, to the
prepayment of the Term Loan. Any surplus shall be paid by Agent to Loan Parties
or applied as may be otherwise required by law. Any deficiency thereon shall be
paid by Loan Parties to Agent, on demand. Notwithstanding anything herein to the
contrary, and subject to the fulfillment of the conditions set forth below,
Agent shall remit to Borrowing Agent insurance proceeds received by Agent during
any calendar year under insurance policies procured and maintained by Loan
Parties which insure Loan Parties’ insurable properties to the extent such
insurance proceeds do not exceed $100,000 in the aggregate during such calendar
year or $50,000 per occurrence. In the event the amount of insurance proceeds
received by Agent for any occurrence exceeds $50,000, then Agent shall not be
obligated to remit the insurance proceeds to Borrowing Agent unless Borrowing
Agent shall provide Agent with evidence reasonably satisfactory to Agent that
the insurance proceeds will be used by Loan Parties to repair, replace or
restore the insured property which was the subject of the insurable loss. In the
event Borrowing Agent has previously received (or, after giving effect to any
proposed remittance by Agent to Borrowing Agent would receive) insurance
proceeds which equal or exceed $100,000 in the aggregate during any calendar
year, then Agent may, in its sole discretion, either remit the insurance
proceeds to Borrowing Agent upon Borrowing Agent providing Agent with evidence
reasonably satisfactory to Agent that the insurance proceeds will be used by
Loan Parties to repair, replace or restore the insured property which was the
subject of the insurable loss, or apply the proceeds to the Obligations, as
aforesaid.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements084.jpg]
76 The agreement of Agent to remit insurance proceeds in the manner above
provided shall be subject in each instance to satisfaction of each of the
following conditions: (x) no Event of Default or Default shall then have
occurred and be continuing, (y) Loan Parties shall use such insurance proceeds
promptly to repair, replace or restore the insurable property which was the
subject of the insurable loss and for no other purpose, and (z) such remittances
shall be made under such procedures as Agent may establish. If any Loan Party
fails to obtain insurance as hereinabove provided, or to keep the same in force,
Agent, if Agent so elects, may obtain such insurance and pay the premium
therefor on behalf of such Loan Party, which payments shall be charged to
Borrowers’ Account and constitute part of the obligations. 6.7. Payment of
Indebtedness and Leasehold Obligations. Pay, discharge or otherwise satisfy (i)
at or before maturity (subject, where applicable, to specified grace periods)
all its Indebtedness, subject at all times to any applicable subordination
arrangement in favor of Lenders and (ii) when due its rental obligations under
all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect, in each case under clause (i) and (ii) above, except when the
failure to do so could not reasonably be expected to have a Material Adverse
Effect or when the amount or validity thereof is currently being Properly
Contested. 6.8. Environmental Matters. (a) Ensure that the Real Property and all
operations and businesses conducted thereon are in compliance and remain in
compliance with all Environmental Laws and it shall manage any and all Hazardous
Materials on any Real Property in compliance with Environmental Laws, except
when the failure to do so could not reasonably be expected to have a Material
Adverse Effect. (b) All potential violations and violations of Environmental
Laws shall be reviewed with legal counsel to determine any required reporting to
applicable Governmental Bodies and any required corrective actions to address
such potential violation or violations. (c) Respond promptly to any Hazardous
Discharge or Environmental Complaint and take all necessary action in order to
safeguard the health of any Person and to avoid subjecting the Collateral or
Real Property to any Lien. If any Loan Party shall fail to respond promptly to
any Hazardous Discharge or Environmental Complaint or any Loan Party shall fail
to comply with any of the requirements of any Environmental Laws, Agent on
behalf of Lenders may, but without the obligation to do so, for the sole purpose
of protecting Agent’s interest in the Collateral: (i) give such notices or (ii)
enter onto the Real Property (or authorize third parties to enter onto the Real
Property) and take such actions as Agent (or such third parties as directed by
Agent) deem reasonably necessary or advisable, to remediate, remove, mitigate or
otherwise manage with any such Hazardous Discharge or Environmental Complaint.
All reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Loan Parties, and until paid shall be added to and become
a part of the Obligations



--------------------------------------------------------------------------------



 
[exhibit101loanagreements085.jpg]
77 secured by the Liens created by the terms of this Agreement or any other
agreement between Agent, any Lender and any Loan Party. 6.9. Standards of
Financial Statements. Cause all financial statements referred to in Sections
9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 to be complete and correct in all
material respects (subject, in the case of interim financial statements, to
normal year-end audit adjustments) and to be prepared in reasonable detail and,
solely with respect to Section 9.7 and 9.8, in accordance with GAAP applied
consistently throughout the periods reflected therein (except as disclosed
therein and agreed to by such reporting accountants or officer, as applicable).
6.10. Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may request, in order that the full intent of this
Agreement may be carried into effect. 6.11. Government Receivables. Take all
steps necessary to protect Agent’s interest in the Collateral under the Federal
Assignment of Claims Act, the Uniform Commercial Code and all other applicable
state or local statutes or ordinances and deliver to Agent appropriately
endorsed, any instrument or chattel paper connected with any Receivable arising
out of any contract between any Loan Party and the United States, any state or
any department, agency or instrumentality of any of them. 6.12.
Membership/Partnership Interests. Designate and shall cause all of their
Subsidiaries to designate (a) their limited liability company membership
interests or partnership interests as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and Section
8-103 of Article 8 of the Uniform Commercial Code, and (b) certificate such
limited liability company membership interests and partnership interests, as
applicable. 6.13. Keepwell. If it is a Qualified ECP Loan Party, then jointly
and severally, together with each other Qualified ECP Loan Party, hereby
absolutely unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non- Qualifying Party (it
being understood and agreed that this guarantee is a guaranty of payment and not
of collection), and (b) undertakes to provide such funds or other support as may
be needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.13, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.13 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents. Each Qualified ECP Loan
Party intends that this Section 6.13 constitute, and this Section 6.13 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Loan Party and
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the CEA.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements086.jpg]
78 6.14. Post-Closing Obligations. (a) Within thirty (30) days of the Closing
Date (or such longer period of time as Agent may agree in its sole discretion),
the Loan Parties’ shall have established all of their Deposit Accounts at Agent
or Agent shall have received duly executed agreements establishing the Blocked
Accounts with financial institutions acceptable to Agent for the collection or
servicing of the Receivables and proceeds of the Collateral and Agent shall have
entered into control agreements with the applicable financial institutions in
form and substance satisfactory to Agent with respect to such Blocked Accounts
such that Agent shall have “control” (for purposes of Articles 8 and 9 of the
Uniform Commercial Code) over each such account. (b) Within thirty (30) days of
the Closing Date (or such longer period of time as Agent may agree in its sole
discretion), the Loan Parties’ shall have directed each letter of credit
supporting a Receivable to a “controlled” account (for purposes of Articles 8
and 9 of the Uniform Commercial Code) maintained at Agent. (c) Within thirty
(30) days of the Closing Date (or such longer period of time as Agent may agree
in its sole discretion), the Loan Parties shall have transitioned from Emerson
to Advantage and from OHL to CaseStack. (d) Within thirty (30) days of the
Closing Date (or such longer period of time as Agent may agree in its sole
discretion), the Loan Parties’ shall have delivered to Agent lender loss payable
endorsements issued by Loan Parties’ insurer naming Agent as a lenders loss
payee with respect to each property insurance policy of Loan Parties and
additional insured endorsements issued by Loan Parties’ insurer naming Agent as
an additional insured with respect to each liability insurance policy of Loan
Parties, in each case, in form and substance reasonably satisfactory to Agent in
all respects. (e) Within sixty (60) days of the Closing Date (or such longer
period of time as Agent may agree in its sole discretion), the Loan Parties’
shall have used commercially reasonable efforts to obtain a Licensor/Agent
Agreement with respect to that certain License Agreement between Ultimark
Products, Inc., as Licensor, and CCA, as licensee, dated April 1, 2017, in form
and substance reasonably satisfactory to Agent in all respects. (f) Within sixty
(60) days of the Closing Date (or such longer period of time as Agent may agree
in its sole discretion), the Loan Parties’ shall have used commercially
reasonable efforts to obtain Lien Waiver Agreements with respect to those
locations or places set forth on Schedule 6.14(d), executed by the applicable
landlords in form and substance reasonably satisfactory to Agent in all
respects. VII. NEGATIVE COVENANTS. No Loan Party shall, until satisfaction in
full of the Obligations and termination of this Agreement: 7.1. Merger,
Consolidation, Acquisition and Sale of Assets.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements087.jpg]
79 (a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except (i) any Loan Party may merge, consolidate or reorganize with
another Loan Party or acquire the assets or Equity Interest of another Loan
Party so long as such Loan Party provides Agent with ten (10) days prior written
notice of such merger, consolidation or reorganization and delivers all of the
relevant documents evidencing such merger, consolidation or reorganization and
(ii) as disclosed on Schedule 7.1(a). (b) Sell, lease, transfer or otherwise
dispose of any of its properties or assets, except (i) (a) the sale of Inventory
in the Ordinary Course of Business, (b) the sale or disposition of Obsolete
Inventory and (c) the disposition or transfer of obsolete and worn-out equipment
in the Ordinary Course of Business during any fiscal year having an aggregate
fair market value of not more than $100,000 and only to the extent that (x) the
proceeds of any such disposition are used to acquire replacement equipment which
is subject to Agent’s first priority security interest or (y) the proceeds of
which are remitted to Agent to be applied pursuant to Section 2.20, (ii) as
disclosed on Schedule 7.1(b), and (iii) any other sales or dispositions
expressly permitted by this Agreement. 7.2. Creation of Liens. Create or suffer
to exist any Lien or transfer upon or against any of its property or assets now
owned or hereafter created or acquired, except Permitted Encumbrances. 7.3.
Guarantees. Become liable upon the obligations or liabilities of any Person by
assumption, endorsement or guaranty thereof or otherwise (other than to Lenders)
except (a) as disclosed on Schedule 7.3, (b) guarantees made in the Ordinary
Course of Business up to an aggregate amount of $250,000, (c) guarantees by one
or more Loan Party(s) of the Indebtedness or obligations of any other Loan
Party(s) to the extent such Indebtedness or obligations are permitted to be
incurred and/or outstanding pursuant to the provisions of this Agreement and (d)
the endorsement of checks in the Ordinary Course of Business. 7.4. Investments.
Purchase or acquire obligations or Equity Interests of, or any other interest
in, any Person, other than Permitted Investments. 7.5. Loans. Make advances,
loans or extensions of credit to any Person, including any Parent, Subsidiary or
Affiliate, other than Permitted Loans. 7.6. Capital Expenditures. Contract for,
purchase or make any expenditure or commitments for Capital Expenditures in any
fiscal year in an aggregate amount for all Loan Parties in excess of $250,000.
7.7. Dividends. Declare, pay or make any dividend or distribution on any Equity
Interests of any Loan Party (other than dividends or distributions payable in
its stock, or split-ups or reclassifications of its stock) or apply any of its
funds, property or assets to the purchase, redemption or other retirement of any
Equity Interest, or of any options to purchase or acquire any Equity Interest of
any Loan Party other than Permitted Dividends. With respect to tax distributions
permitted pursuant to this Section 7.7, in the event (x) the actual distribution
to members made



--------------------------------------------------------------------------------



 
[exhibit101loanagreements088.jpg]
80 pursuant to this Section 7.7 exceeds the actual income tax liability of any
member due to such Loan Party’s status as a limited liability company, or (y) if
such Loan Party was a subchapter C corporation, such Loan Party would be
entitled to a refund of income taxes previously paid as a result of a tax loss
during a year in which such Loan Party is a limited liability company, then the
members shall repay such Loan Party the amount of such excess or refund, as the
case may be, no later than the date the annual tax return must be filed by such
Loan Party (without giving effect to any filing extensions). In the event such
amounts are not repaid in a timely manner by any member, then such Loan Party
shall not pay or make any distribution with respect to, or purchase, redeem or
retire, any membership interest of such Loan Party held or controlled by,
directly or indirectly, such member until such payment has been made. 7.8.
Indebtedness. Create, incur, assume or suffer to exist any Indebtedness other
than Permitted Indebtedness. 7.9. Nature of Business. Substantially change the
nature of the business in which it is presently engaged, nor except as
specifically permitted hereby, purchase or invest, directly or indirectly, in
any assets or property other than in the Ordinary Course of Business for assets
or property which are useful in, necessary for and are to be used in its
business as presently conducted. 7.10. Transactions with Affiliates. Directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, or otherwise enter into any transaction or deal with, any
Affiliate, except for (i) transactions among Loan Parties which are not
expressly prohibited by the terms of this Agreement and which are in the
Ordinary Course of Business, (ii) payment by Loan Parties of dividends and
distributions permitted under Section 7.7 hereof, (iii) transactions disclosed
to Agent in writing, which are in the Ordinary Course of Business, on an
arm’s-length basis on terms and conditions no less favorable than terms and
conditions which would have been obtainable from a Person other than an
Affiliate, and (iv) as disclosed on Schedule 7.10. 7.11. Leases. Enter as lessee
into any lease arrangement for real or personal property (unless capitalized and
permitted under Section 7.6 hereof) if after giving effect thereto, aggregate
annual rental payments for all leased property would exceed $100,000 in any one
fiscal year in the aggregate for all Loan Parties. 7.12. Subsidiaries. (a) Form
any Subsidiary unless such Subsidiary (i) is not a Foreign Subsidiary, (ii) at
Agent’s discretion, (x) expressly joins in this Agreement as a borrower and
becomes jointly and severally liable for the obligations of Loan Parties
hereunder, under the Notes, and under any other agreement between any Loan Party
and Lenders, or (y) becomes a Guarantor with respect to the Obligations and
executes a Guarantor Security Agreement in favor of Agent, and (iii) Agent shall
have received all documents, including without limitation, legal opinions and
appraisals it may reasonably require to establish compliance with each of the
foregoing conditions in connection therewith. (b) Enter into any partnership,
joint venture or similar arrangement absent the consent of Agent not to be
unreasonably withheld.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements089.jpg]
81 7.13. Fiscal Year and Accounting Changes. Change its fiscal year end from
November 30th or make any significant change (i) in accounting treatment and
reporting practices except as required by GAAP or (ii) in tax reporting
treatment except as required by law. 7.14. Pledge of Credit. Now or hereafter
pledge Agent’s or any Lender’s credit on any purchases, commitments or contracts
or for any purpose whatsoever or use any portion of any Advance in or for any
business other than such Loan Party’s business operations as conducted on the
Closing Date, in each case, except pursuant to the issuance of any Letter of
Credit. 7.15. Amendment of Organizational Documents. (i) Change its legal name,
(ii) change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) otherwise amend, modify or waive any material term or
provision of its Organizational Documents unless required by law, in any such
case without (x) giving at least thirty (30) days prior written notice of such
intended change to Agent, and (y) having received from Agent confirmation that
Agent has taken all steps necessary for Agent to continue the perfection of and
protect the enforceability and priority of its Liens in the Collateral belonging
to such Loan Party and in the Equity Interests of such Loan Party. 7.16.
Compliance with ERISA. (i) (x) Maintain, or permit any member of the Controlled
Group to maintain, or (y) become obligated to contribute, or permit any member
of the Controlled Group to become obligated to contribute, to any Plan, other
than those Plans disclosed on Schedule 5.8(d), (ii) engage, or permit any member
of the Controlled Group to engage, in any non-exempt “prohibited transaction”,
as that term is defined in Section 406 of ERISA or Section 4975 of the Code,
(iii) terminate, or permit any member of the Controlled Group to terminate, any
Plan where such event could result in any liability of any Loan Party or any
member of the Controlled Group or the imposition of a lien on the property of
any Loan Party or any member of the Controlled Group pursuant to Section 4068 of
ERISA, (iv) incur, or permit any member of the Controlled Group to incur, any
withdrawal liability to any Multiemployer Plan; (v) fail promptly to notify
Agent of the occurrence of any Termination Event, (vi) except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, fail to comply, or permit a member of the Controlled Group to
fail to comply, with the requirements of ERISA or the Code or other Applicable
Laws in respect of any Plan, (vii) except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, fail to
meet, permit any member of the Controlled Group to fail to meet, or permit any
Plan to fail to meet all minimum funding requirements under ERISA and the Code,
without regard to any waivers or variances, or postpone or delay or allow any
member of the Controlled Group to postpone or delay any funding requirement with
respect of any Plan, or (viii) cause, or permit any member of the Controlled
Group to cause, a representation or warranty in Section 5.8(d) to cease to be
true and correct. 7.17. Prepayment of Indebtedness. At any time, directly or
indirectly, prepay any Indebtedness (other than to Lenders), or repurchase,
redeem, retire or otherwise acquire any Indebtedness of any Loan Party, in an
aggregate amount exceeding $50,000 in any fiscal year of the Loan Parties. 7.18.
Other Agreements. Enter into any amendment, waiver or modification of the
Advantage Documents or the CaseStack Documents.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements090.jpg]
82 7.19. Membership/Partnership Interests. Designate or permit any of their
Subsidiaries to (a) treat their limited liability company membership interests
or partnership interests, as the case may be, as securities as contemplated by
the definition of “security” in Section 8-102(15) and by Section 8-103 of
Article 8 of the Uniform Commercial Code or (b) certificate their limited
liability membership interests or partnership interests, as applicable. 7.20.
Inactive Subsidiaries. Other than CCA, engage or permit any Subsidiary to engage
in any business or own any assets or have any liabilities other than those
activities that are incidental to (x) the maintenance of its corporate existence
in compliance with Applicable Law and (y) legal, Tax and accounting matters in
connection with the foregoing activities. VIII. CONDITIONS PRECEDENT. 8.1.
Conditions to Initial Advances. The agreement of Lenders to make the initial
Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent: (a) Note. Agent
shall have received the Notes duly executed and delivered by an authorized
officer of each Borrower; (b) Other Documents. Agent shall have received (i)
each of the executed Other Documents, as applicable, and (ii) a duly executed
and completed PINACLE Delegation Letter, in form and substance satisfactory to
Agent; (c) Financial Condition Certificates. Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(c). (d)
Closing Certificate. Agent shall have received a closing certificate signed by
the Chief Financial Officer of each Loan Party dated as of the date hereof,
stating that (i) all representations and warranties set forth in this Agreement
and the Other Documents are true and correct on and as of such date, and (ii) on
such date no Default or Event of Default has occurred or is continuing; (e)
Borrowing Base. Agent shall have received evidence from Loan Parties that the
aggregate amount of Eligible Receivables and Eligible Inventory is sufficient in
value and amount to support Advances in the amount requested by Borrowers on the
Closing Date; (f) Undrawn Availability. After giving effect to the initial
Advances hereunder, Borrowers shall have Undrawn Availability of at least
$1,250,000 (g) [Reserved]; (h) Advantage Documents and OHL Documents. Agent
shall have received final executed copies of the Advantage Documents and OHL
Documents, and all related agreements, documents and instruments as in effect on
the Closing Date all of which shall be satisfactory in form and substance to
Agent.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements091.jpg]
83 (i) Equity Contribution. Agent shall have received evidence of a new cash
capital contribution to CCA of no less than $1,000,000. (j) Filings,
Registrations and Recordings. Each document (including any Uniform Commercial
Code financing statement) required by this Agreement, any related agreement or
under law or reasonably requested by Agent to be filed, registered or recorded
in order to create, in favor of Agent, a perfected security interest in or lien
upon the Collateral shall have been properly filed, registered or recorded in
each jurisdiction in which the filing, registration or recordation thereof is so
required or requested, and Agent shall have received an acknowledgment copy, or
other evidence satisfactory to it, of each such filing, registration or
recordation and satisfactory evidence of the payment of any necessary fee, tax
or expense relating thereto; (k) [Reserved]; (l) Secretary’s Certificates,
Authorizing Resolutions and Good Standings of Borrowers. Agent shall have
received a certificate of the Secretary or Assistant Secretary (or other
equivalent officer, partner or manager) of each Borrowers in form and substance
satisfactory to Agent dated as of the Closing Date which shall certify (i)
copies of resolutions in form and substance reasonably satisfactory to Agent, of
the board of directors (or other equivalent governing body, member or partner)
of such Borrower authorizing (x) the execution, delivery and performance of this
Agreement, the Notes and each Other Document to which such Borrower is a party
(including authorization of the incurrence of indebtedness, borrowing of
Revolving Advances and Swing Loans and the Term Loan and requesting of Letters
of Credit on a joint and several basis with all Borrowers as provided for
herein), and (y) the granting by such Borrower of the security interests in and
liens upon the Collateral to secure all of the joint and several Obligations of
Borrowers (and such certificate shall state that such resolutions have not been
amended, modified, revoked or rescinded as of the date of such certificate),
(ii) the incumbency and signature of the officers of such Borrower authorized to
execute this Agreement and the Other Documents, (iii) copies of the
Organizational Documents of such Borrower as in effect on such date, complete
with all amendments thereto, and (iv) the good standing (or equivalent status)
of such Borrower in its jurisdiction of organization and each applicable
jurisdiction where the conduct of such Borrower’s business activities or the
ownership of its properties necessitates qualification, as evidenced by good
standing certificate(s) (or the equivalent thereof issued by any applicable
jurisdiction) dated not more than thirty (30) days prior to the Closing Date,
issued by the Secretary of State or other appropriate official of each such
jurisdiction; (m) Legal Opinion. Agent shall have received the executed legal
opinion of Day Pitney LLP in form and substance reasonably satisfactory to Agent
which shall cover such matters incident to the transactions contemplated by this
Agreement, the Notes, the Other Documents, and related agreements as Agent may
reasonably require and each Loan Party hereby authorizes and directs such
counsel to deliver such opinions to Agent and Lenders; (n) No Litigation. No
litigation, investigation or proceeding before or by any arbitrator or
Governmental Body shall be continuing or threatened against any Loan Party or
against the officers or directors of any Loan Party (A) in connection with this
Agreement, the Other Documents or any of the transactions contemplated thereby
and which, in the reasonable opinion



--------------------------------------------------------------------------------



 
[exhibit101loanagreements092.jpg]
84 of Agent, is deemed material or (B) which could, in the reasonable opinion of
Agent, have a Material Adverse Effect; and (ii) no injunction, writ, restraining
order or other order of any nature materially adverse to any Loan Party or the
conduct of its business or inconsistent with the due consummation of the
Transactions shall have been issued by any Governmental Body; (o) Collateral
Examination. Agent shall have completed Collateral examinations and received
appraisals, the results of which shall be satisfactory in form and substance to
Agent, of the Receivables, Inventory, General Intangibles, equipment, brands and
trademarks of each Loan Party and all books and records in connection therewith;
(p) Fees. Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;
(q) Projections. Agent shall have received a copy of the Projections which shall
be satisfactory in all respects to Agent; (r) Insurance. Agent shall have
received in form and substance satisfactory to Agent, (i) evidence that adequate
insurance, including without limitation, casualty and liability insurance,
required to be maintained under this Agreement is in full force and effect, and
(ii) insurance certificates issued by Loan Parties’ insurance broker containing
such information regarding Loan Parties’ casualty and liability insurance
policies as Agent shall request and naming Agent as an additional insured,
lender loss payee and/or mortgagee, as applicable; (s) Payment Instructions.
Agent shall have received written instructions from Borrowing Agent directing
the application of proceeds of the initial Advances made pursuant to this
Agreement; (t) Consents. Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary; (u) No Adverse
Material Change. (i) Since November 30, 2017, there shall not have occurred any
event, condition or state of facts which could reasonably be expected to have a
Material Adverse Effect and (ii) no representations made or information supplied
to Agent or Lenders shall have been proven to be inaccurate or misleading in any
material respect; (v) Contract Review. Agent shall have received and reviewed
all Material Contracts of Loan Parties including leases, union contracts, labor
contracts, vendor supply contracts, license agreements and distributorship
agreements and such contracts and agreements shall be satisfactory in all
respects to Agent; (w) Compliance with Laws. Agent shall be reasonably satisfied
that each Loan Party is in compliance with all pertinent federal, state, local
or territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Anti-Terrorism Laws; and



--------------------------------------------------------------------------------



 
[exhibit101loanagreements093.jpg]
85 (x) Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel. 8.2. Conditions to
Each Advance. The agreement of Lenders to make any Advance requested to be made
on any date (including the initial Advance), is subject to the satisfaction of
the following conditions precedent as of the date such Advance is made: (a)
Representations and Warranties. Each of the representations and warranties made
by any Loan Party in or pursuant to this Agreement, the Other Documents and any
related agreements to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
Other Documents or any related agreement shall be true and correct in all
material respects (and in all respects if such representation and warranty is
already qualified by materiality or by reference to a Material Adverse Effect)
on and as of such date as if made on and as of such date, except to the extent
that any such representations or warranties expressly relate to an earlier
and/or specified date, in which case they shall be true in all material respects
(and in all respects if such representation and warranty is already qualified by
materiality or by reference to a Material Adverse Effect) as of such earlier or
specified date; (b) No Default. No Event of Default or Default shall have
occurred and be continuing on such date, or would exist after giving effect to
the Advances requested to be made, on such date; provided, however that Agent,
in its sole discretion, may continue to make Advances notwithstanding the
existence of an Event of Default or Default and that any Advances so made shall
not be deemed a waiver of any such Event of Default or Default; and (c) Maximum
Advances. In the case of any type of Advance requested to be made, after giving
effect thereto, the aggregate amount of such type of Advance shall not exceed
the maximum amount of such type of Advance permitted under this Agreement. Each
request for an Advance by any Loan Party hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied. IX.
INFORMATION AS TO BORROWERS. Each Loan Party shall, or (except with respect to
Section 9.11) shall cause Borrowing Agent on its behalf to, until satisfaction
in full of the Obligations and the termination of this Agreement: 9.1.
Disclosure of Material Matters. Immediately upon learning thereof, report to
Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral with a value equal to or in
excess of $50,000, including any Loan Party’s reclamation or repossession of, or
the return to any Loan Party of, a material amount of goods or claims or
disputes asserted by any Customer or other obligor, other than in the Ordinary
Course of Business. 9.2. Schedules. Deliver to Agent on or before the twentieth
(20th) day of each month as and for the prior month (a) accounts receivable
ageings inclusive of reconciliations to the



--------------------------------------------------------------------------------



 
[exhibit101loanagreements094.jpg]
86 general ledger, (b) accounts payable schedules inclusive of reconciliations
to the general ledger, (c) Inventory reports, (d) a Borrowing Base Certificate
in form and substance satisfactory to Agent (which shall be calculated as of the
last day of the prior month and which shall not be binding upon Agent or
restrictive of Agent’s rights under this Agreement), and (e) a sales report/roll
forward report and a cash receipt journal; provided, however, that if any
Revolving Advances are outstanding, then sales reports/roll forward reports and
cash receipt journals shall be delivered weekly, on or before the Tuesday of
each week for the prior week; and provided, further, that following any period
of time during which no Revolving Advances are outstanding, if Borrowers wish to
request a Revolving Advance, Borrowers shall deliver a sales report/roll forward
report and a cash receipt journal, each of which are current as of no less than
10 days prior to the date of such request. In addition, each Loan Party will
deliver to Agent (A), on or before the twentieth (20th) day of each month as and
for the prior month, reports on all documentary letters of credit supporting
Receivables, and (B), at such intervals as Agent may reasonably require: (i)
confirmatory assignment schedules; (ii) copies of Customer’s invoices; (iii)
evidence of shipment or delivery; and (iv) such further schedules, documents
and/or information regarding the Collateral, including trial balances and test
verifications. Agent shall have the right to confirm and verify all Receivables
by any manner and through any medium it considers advisable and do whatever it
may deem reasonably necessary to protect its interests hereunder. The items to
be provided under this Section 9.2 are to be in form satisfactory to Agent and
executed by each Loan Party and delivered to Agent from time to time solely for
Agent’s convenience in maintaining records of the Collateral, and any Loan
Party’s failure to deliver any of such items to Agent shall not affect,
terminate, modify or otherwise limit Agent’s Lien with respect to the
Collateral. Unless otherwise agreed to by Agent, the items to be provided under
this Section 9.2 shall be delivered to Agent by the specific method of Approved
Electronic Communication designated by Agent. 9.3. Environmental Reports. (a)
Furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8, with a certificate signed by the President
or Chief Financial Officer of Borrowing Agent stating, to the best of his
knowledge, that each Loan Party is in compliance in all material respects with
all applicable Environmental Laws. To the extent any Loan Party is not in
compliance with the foregoing laws, the certificate shall set forth with
specificity all areas of non-compliance and the proposed action such Loan Party
will implement in order to achieve full compliance. (b) In the event any Loan
Party obtains, gives or receives notice of any Release or threat of Release of a
reportable quantity of any Hazardous Materials at the Real Property (any such
event being hereinafter referred to as a “Hazardous Discharge”) or receives any
notice of violation, request for information or notification that it is
potentially responsible for investigation or cleanup of environmental conditions
at the Real Property, demand letter or complaint, order, citation, or other
written notice with regard to any Hazardous Discharge or violation of
Environmental Laws affecting the Real Property or any Loan Party’s interest
therein or the operations or the business (any of the foregoing is referred to
herein as an “Environmental Complaint”) from any Person, including any
Governmental Body, then Borrowing Agent shall, within five (5) Business Days,
give written notice of same to Agent detailing facts and circumstances of which
any Loan Party is aware giving rise to the Hazardous Discharge or Environmental
Complaint. Such information is to be provided to allow Agent to protect its
security



--------------------------------------------------------------------------------



 
[exhibit101loanagreements095.jpg]
87 interest in and Lien on the Collateral and is not intended to create nor
shall it create any obligation upon Agent or any Lender with respect thereto.
(c) Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Materials at any other site owned, operated or used by any Loan Party
to manage of Hazardous Materials and shall continue to forward copies of
correspondence between any Loan Party and the Governmental Body regarding such
claims to Agent until the claim is settled. Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge or Environmental Complaint at the Real Property, operations or
business that any Loan Party is required to file under any Environmental Laws.
Such information is to be provided solely to allow Agent to protect Agent’s
security interest in and Lien on the Collateral. 9.4. Litigation. Promptly
notify Agent in writing of any claim, litigation, suit or administrative
proceeding affecting any Loan Party, whether or not the claim is covered by
insurance, and of any litigation, suit or administrative proceeding, which in
any such case affects the Collateral or which could reasonably be expected to
have a Material Adverse Effect. 9.5. Material Occurrences. Promptly notify Agent
in writing upon the occurrence of: (a) any Event of Default or Default; (b) any
event, development or circumstance whereby any financial statements or other
reports furnished to Agent fail in any material respect to present fairly, in
accordance with GAAP consistently applied, the financial condition or operating
results of any Loan Party as of the date of such statements; (c) each and every
default by any Loan Party which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness in a principal amount in excess of $50,000 with respect to which
there is a default existing or with respect to which the maturity has been or
could be accelerated, and the amount of such Indebtedness; and (d) any other
development in the business or affairs of any Loan Party or any Guarantor, which
could reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Loan Parties propose to take with
respect thereto. 9.6. Government Receivables. Notify Agent promptly if any of
its Receivables arise out of contracts between any Loan Party and the United
States, any state, or any department, agency or instrumentality of any of them.
9.7. Annual Financial Statements. Furnish Agent within one-hundred-twenty (120)
days after the end of each fiscal year of Loan Parties, financial statements of
Loan Parties on a consolidating and consolidated basis, including, but not
limited to, statements of income and stockholders’ equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by the Audit Committee of the Borrower’s Board
of Directors and reasonably satisfactory to Agent (the “Accountants”). In
addition, the reports shall be accompanied by a Compliance Certificate.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements096.jpg]
88 9.8. Quarterly Financial Statements. Furnish Agent within fifty (50) days
after the end of each fiscal quarter, an unaudited balance sheet of Loan Parties
on a consolidated and consolidating basis and unaudited statements of income and
stockholders’ equity and cash flow of Loan Parties on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that individually
and in the aggregate are not material to Loan Parties’ business operations and
setting forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year. The reports shall be
accompanied by a Compliance Certificate. 9.9. Monthly Financial Statements.
Furnish Agent within thirty (30) days after the end of each month, an unaudited
balance sheet of Loan Parties on a consolidated and consolidating basis and
unaudited statements of income of Loan Parties on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that individually
and in the aggregate are not material to Loan Parties’ business operations and
setting forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year. The reports shall be
accompanied by a Compliance Certificate. 9.10. Other Reports. Furnish Agent as
soon as available, copies of all annual, regular, periodic and special reports
and registration statements which any Loan Party may file or be required to
file, copies of any report, filing or communication with the SEC under Section
13 or 15(d) of the Exchange Act, or with any Governmental Body that may be
substituted therefor, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Agent pursuant hereto, provided
however that to the extent such report, filing or communication (other than
financial statements required to be delivered pursuant to Sections 9.7 and 9.8)
is publicly available through the SEC’s EDGAR system, then such report, filing
or communication shall be deemed to be delivered in satisfaction of this Section
9.10. 9.11. Additional Information. Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement have been complied with by Loan Parties including, without the
necessity of any request by Agent, at least thirty (30) days prior thereto,
notice of any Loan Party’s opening of any new office or place of business or any
Loan Party’s closing of any existing office or place of business. 9.12.
Projected Operating Budget. Furnish Agent, no later than sixty (60) days after
the beginning of each Loan Party’s fiscal years commencing with fiscal year
2018, balance sheet projections and projected income statement for such fiscal
year substantially in the form of the Projections, such balance sheet
projections and projected income statement to be accompanied by a certificate
signed by the Chief Financial Officer of each Loan Party to the effect that such
projections have been prepared on a reasonable basis and in good faith, and
based on assumptions believed by Borrower to be reasonable at the time made and
from the best information then available to Borrower.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements097.jpg]
89 9.13. Variances From Operating Budget. Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8 and
9.9, a written report summarizing all material variances from budgets submitted
by Loan Parties pursuant to Section 9.12 and a discussion and analysis by
management with respect to such variances. 9.14. Notice of Suits, Adverse
Events. Furnish Agent with prompt written notice of (i) any lapse or other
termination of any Consent issued to any Loan Party by any Governmental Body or
any other Person that is material to the operation of any Loan Party’s business,
(ii) any refusal by any Governmental Body or any other Person to renew or extend
any such Consent; (iii) copies of any periodic or special reports filed by any
Loan Party with any Governmental Body or Person, if such reports indicate any
material change in the business, operations, affairs or condition of any Loan
Party, or if copies thereof are requested by Lender, and (iv) copies of any
material notices and other communications from any Governmental Body or Person
which specifically relate to any Loan Party. 9.15. ERISA Notices and Requests.
Furnish Agent with prompt written notice in the event that (i) any Loan Party or
any member of the Controlled Group knows or has reason to know that a
Termination Event has occurred, together with a written statement describing
such Termination Event and the action, if any, which such Loan Party or any
member of the Controlled Group has taken, is taking, or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, Department of Labor or PBGC with respect thereto, (ii) any Loan
Party or any member of the Controlled Group knows or has reason to know that a
prohibited transaction (as defined in Sections 406 of ERISA and 4975 of the
Code) has occurred together with a written statement describing such transaction
and the action which such Loan Party or any member of the Controlled Group has
taken, is taking or proposes to take with respect thereto, (iii) a funding
waiver request has been filed with respect to any Plan together with all
communications received by any Loan Party or any member of the Controlled Group
with respect to such request, (iv) any increase in the benefits of any existing
Plan or the establishment of any new Plan or the commencement of contributions
to any Plan to which any Loan Party or any member of the Controlled Group was
not previously contributing shall occur, (v) any Loan Party or any member of the
Controlled Group shall receive from the PBGC a notice of intention to terminate
a Plan or to have a trustee appointed to administer a Plan, together with copies
of each such notice, (vi) any Loan Party or any member of the Controlled Group
shall receive any favorable or unfavorable determination letter from the
Internal Revenue Service regarding the qualification of a Plan under Section
401(a) of the Code, together with copies of each such letter; (vii) any Loan
Party or any member of the Controlled Group shall receive a notice regarding the
imposition of withdrawal liability, together with copies of each such notice;
(viii) any Loan Party or any member of the Controlled Group shall fail to make a
required installment or any other required payment under the Code or ERISA on or
before the due date for such installment or payment; or (ix) any Loan Party or
any member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, (c) the PBGC has instituted or will
institute proceedings under Section 4042 of ERISA to terminate a Multiemployer
Plan or (d) a Multiemployer Plan is subject to Section 432 of the Code or
Section 305 of ERISA.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements098.jpg]
90 9.16. Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement. 9.17. Updates to
Certain Schedules. Deliver to Agent promptly as shall be required to maintain
the related representations and warranties as true and correct, updates to
Schedules 4.4(b)(i) to the extent there is a change in Inventory or other
Collateral with a cumulative book value in excess of $50,000, 5.9 (Intellectual
Property), 5.24 (Equity Interests) and 5.25 (Commercial Tort Claims); provided,
that absent the occurrence and continuance of any Event of Default, Loan Party
shall only be required to provide such updates on a quarterly basis in
connection with delivery of a Compliance Certificate with respect to the
applicable fiscal quarter. Any such updated Schedules delivered by Loan Parties
to Agent in accordance with this Section 9.17 shall automatically and
immediately be deemed to amend and restate the prior version of such Schedule
previously delivered to Agent and attached to and made part of this Agreement.
X. EVENTS OF DEFAULT. The occurrence of any one or more of the following events
shall constitute an “Event of Default”: 10.1. Nonpayment. Failure by any Loan
Party to pay when due (a) any principal or interest on the Obligations
(including without limitation pursuant to Section 2.9), or (b) any other fee,
charge, amount or liability provided for herein or in any Other Document, in
each case whether at maturity, by reason of acceleration pursuant to the terms
of this Agreement, by notice of intention to prepay or by required prepayment.
10.2. Breach of Representation. Any representation or warranty made or deemed
made by any Loan Party in this Agreement, any Other Document or any related
agreement or in any certificate, document or financial or other statement
furnished at any time in connection herewith or therewith shall prove to have
been incorrect or misleading in any material respect on the date when made or
deemed to have been made; 10.3. Financial Information. Failure by any Loan Party
to (i) furnish financial information when due or when requested (which failure,
with respect to Sections 9.7, 9.8 or 9.9, shall not be cured for five (5) days)
or (ii) permit the inspection of its books or records or access to its premises
for audits and appraisals in accordance with the terms hereof; 10.4. Judicial
Actions. Issuance of a notice of Lien, levy, assessment, injunction or
attachment (a) against any Loan Party’s Inventory or Receivables which secure an
Obligation in excess of $50,000 or (b) against a material portion of any Loan
Party’s other property; 10.5. Noncompliance. Except as otherwise provided for in
Sections 10.1, 10.3 and 10.5(ii), (i) failure or neglect of any Loan Party, or
any Person to perform, keep or observe any term, provision, condition, covenant
herein contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Loan Party or such
Person, and Agent or any Lender, or (ii) failure or neglect of any Loan Party to
perform, keep or observe any term, provision, condition or covenant, contained
in Sections 4.5, 6.1, 6.3, 9.4 or 9.6 hereof which is not cured within ten (10)
days from the occurrence of such failure or neglect;



--------------------------------------------------------------------------------



 
[exhibit101loanagreements099.jpg]
91 10.6. Judgments. Any (a) judgment or judgments, judgment lien(s), writ(s),
order(s) or decree(s) for the payment of money are rendered against any Loan
Party or against all Loan Parties for an aggregate amount in excess of $250,000
and (b) (i) action shall be legally taken by any judgment creditor to levy upon
assets or properties of any Loan Party to enforce any such judgment, (ii) such
judgment, judgment lien, writ, order, or action shall remain undischarged for a
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal, continuous stay, satisfaction,
discharge of record or otherwise, shall not be in effect, or (iii) any Liens
arising by virtue of the rendition, entry or issuance of such judgment upon
assets or properties of any Loan Party or any Guarantor shall be senior to any
Liens in favor of Agent on such assets or properties; 10.7. Bankruptcy. Any Loan
Party or any Subsidiary of any Loan Party shall (i) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy or
receivership laws (as now or hereafter in effect), (v) be adjudicated a bankrupt
or insolvent (including by entry of any order for relief in any involuntary
bankruptcy or insolvency proceeding commenced against it), (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(viii) take any action for the purpose of effecting any of the foregoing; 10.8.
Material Adverse Effect. The occurrence of any event or development which could
reasonably be expected to have a Material Adverse Effect; 10.9. Lien Priority.
Any Lien created hereunder or provided for hereby or under any agreement related
to this Agreement for any reason ceases to be or is not a valid and perfected
Lien having a first priority interest (subject only to Permitted Encumbrances
that have priority as a matter of Applicable Law to the extent such Liens only
attach to Collateral other than Receivables or Inventory); 10.10. Cross Default.
Either (x) any specified “event of default” under any Indebtedness (other than
the Obligations) of any Loan Party with a then-outstanding principal balance
(or, in the case of any Indebtedness not so denominated, with a then-outstanding
total obligation amount) of $250,000 or more, or any other event or circumstance
which would permit the holder of any such Indebtedness of any Loan Party to
accelerate such Indebtedness (and/or the obligations of Loan Party thereunder)
prior to the scheduled maturity or termination thereof, shall occur and is
continuing (regardless of whether the holder of such Indebtedness shall actually
accelerate, terminate or otherwise exercise any rights or remedies with respect
to such Indebtedness) or (y) a default of the obligations of any Loan Party
under any other agreement to which it is a party shall occur which has or is
reasonably likely to have a Material Adverse Effect; 10.11. Breach of Guaranty .
Termination or breach of any Guaranty, Guarantor Security Agreement or similar
agreement executed and delivered to Agent in connection with the



--------------------------------------------------------------------------------



 
[exhibit101loanagreements100.jpg]
92 Obligations of any Loan Party, or if any Loan Party attempts to terminate,
challenges the validity of, or its liability under, any such Guaranty, Guarantor
Security Agreement or similar agreement; 10.12. Change of Control. Any Change of
Control shall occur; 10.13. Invalidity. Any material provision of this Agreement
or any Other Document shall, for any reason, cease to be valid and binding on
any Loan Party, or any Loan Party shall so claim in writing to Agent or any
Lender or any Loan Party challenges the validity of or its liability under this
Agreement or any Other Document; 10.14. Seizures. Any (a) portion of the
Collateral having a value in excess of $50,000 shall be seized, subject to
garnishment or taken by a Governmental Body, or (b) the title and rights of any
Loan Party, or any Person which is the owner of any material portion of the
Collateral shall have become the subject matter of claim, litigation, suit,
garnishment or other proceeding which could reasonably be expected to, in the
opinion of Agent, upon final determination, result in impairment or loss of the
security provided by this Agreement or the Other Documents; 10.15. Operations.
The operations of any Loan Party’s or any Guarantor’s manufacturing facility are
interrupted (other than in connection with any regularly scheduled shutdown for
employee vacations and/or maintenance in the Ordinary Course of Business) at any
time for more than ten (10) consecutive days, unless such Loan Party or
Guarantor shall (i) be entitled to receive for such period of interruption,
proceeds of business interruption insurance sufficient to assure that its per
diem cash needs during such period is at least equal to its average per diem
cash needs for the consecutive three month period immediately preceding the
initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this Section 10.15, an Event of
Default shall be deemed to have occurred if such Loan Party or Guarantor shall
be receiving the proceeds of business interruption insurance for a period of
thirty (30) consecutive days; 10.16. Pension Plans. An event or condition
specified in Sections 7.16 or 9.15 hereof shall occur or exist with respect to
any Plan and, as a result of such event or condition, together with all other
such events or conditions, any Loan Party or any member of the Controlled Group
shall incur, or in the opinion of Agent be reasonably likely to incur, a
liability to a Plan or the PBGC (or both) which, in the reasonable judgment of
Agent, would have a Material Adverse Effect; or the occurrence of any
Termination Event, or any Loan Party’s failure to immediately report a
Termination Event in accordance with Section 9.15 hereof ; or 10.17. Anti-Money
Laundering/International Trade Law Compliance. Any representation or warranty
contained in Section 16.18 is or becomes false or misleading at any time. XI.
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT. 11.1. Rights and Remedies. (a) Upon
the occurrence and during the continuance of: (i) an Event of Default pursuant
to Section 10.7 (other than Section 10.7(vii)), all Obligations shall be
immediately due and payable and this Agreement and the obligation of Lenders to
make Advances shall be deemed



--------------------------------------------------------------------------------



 
[exhibit101loanagreements101.jpg]
93 terminated, (ii) any of the other Events of Default and at any time
thereafter, at the option of Agent or at the direction of Required Lenders all
Obligations shall be immediately due and payable and Agent or Required Lenders
shall have the right to terminate this Agreement and to terminate the obligation
of Lenders to make Advances; and (iii) without limiting Section 8.2 hereof, any
Default under Sections 10.7(vii) hereof, the obligation of Lenders to make
Advances hereunder shall be suspended until such time as such involuntary
petition shall be dismissed. Upon the occurrence and during the continuance of
any Event of Default, Agent shall have the right to exercise any and all rights
and remedies provided for herein, under the Other Documents, under the Uniform
Commercial Code and at law or equity generally, including the right to foreclose
the security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Agent may enter any of any Loan
Party’s premises or other premises without legal process and without incurring
liability to any Loan Party therefor, and Agent may thereupon, or at any time
thereafter, in its discretion without notice or demand, take the Collateral and
remove the same to such place as Agent may deem advisable and Agent may require
Loan Parties to make the Collateral available to Agent at a convenient place.
With or without having the Collateral at the time or place of sale, Agent may
sell the Collateral, or any part thereof, at public or private sale, at any time
or place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect. Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give Loan Parties reasonable notification of such sale or sales, it being agreed
that in all events written notice mailed to Borrowing Agent at least ten (10)
days prior to such sale or sales is reasonable notification. At any public sale
Agent or any Lender may bid (including credit bid) for and become the purchaser,
and Agent, any Lender or any other purchaser at any such sale thereafter shall
hold the Collateral sold absolutely free from any claim or right of whatsoever
kind, including any equity of redemption and all such claims, rights and
equities are hereby expressly waived and released by each Loan Party. In
connection with the exercise of the foregoing remedies, including the sale of
Inventory, Agent is granted a nonrevocable, royalty free, nonexclusive license
until the Obligations are paid in full in cash and Agent is granted permission
to use all of each Loan Party’s (a) Intellectual Property which is used or
useful in connection with Inventory for the purpose of marketing, advertising
for sale and selling or otherwise disposing of such Inventory and (b) equipment
for the purpose of completing the manufacture of unfinished goods. The cash
proceeds realized from the sale of any Collateral shall be applied to the
Obligations in the order set forth in Section 11.5 hereof. Noncash proceeds will
only be applied to the Obligations as they are converted into cash. If any
deficiency shall arise, Loan Parties shall remain liable to Agent and Lenders
therefor. (b) To the extent that Applicable Law imposes duties on Agent to
exercise remedies in a commercially reasonable manner, each Loan Party
acknowledges and agrees that after the occurrence and during the continuance of
any Event of Default, it is not commercially unreasonable for Agent: (i) to fail
to incur expenses reasonably deemed significant by Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral;



--------------------------------------------------------------------------------



 
[exhibit101loanagreements102.jpg]
94 (iv) to exercise collection remedies against Customers and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists; (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature; (vi) to contact other Persons, whether or
not in the same business as any Loan Party, for expressions of interest in
acquiring all or any portion of such Collateral; (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature; (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets; (ix) to dispose of assets in wholesale
rather than retail markets; (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure Agent against risks of loss, collection or disposition of
Collateral or to provide to Agent a guaranteed return from the collection or
disposition of Collateral; or (xii) to the extent deemed appropriate by Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist Agent in the collection or disposition of any of
the Collateral. Each Loan Party acknowledges that the purpose of this Section
11.1(b) is to provide non-exhaustive indications of what actions or omissions by
Agent would not be commercially unreasonable in Agent’s exercise of remedies
against the Collateral and that other actions or omissions by Agent shall not be
deemed commercially unreasonable solely on account of not being indicated in
this Section 11.1(b). Without limitation upon the foregoing, nothing contained
in this Section 11.1(b) shall be construed to grant any rights to any Loan Party
or to impose any duties on Agent that would not have been granted or imposed by
this Agreement or by Applicable Law in the absence of this Section 11.1(b).
11.2. Agent’s Discretion. Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify, which procedures, timing and
methodologies to employ, and what any other action to take with respect to any
or all of the Collateral and in what order, thereto and such determination will
not in any way modify or affect any of Agent’s or Lenders’ rights hereunder as
against Loan Parties or each other. 11.3. Setoff. Subject to Section 14.13, in
addition to any other rights which Agent or any Lender may have under Applicable
Law, upon the occurrence and during the continuance of an Event of Default
hereunder, Agent and such Lender shall have a right, immediately and without
notice of any kind, to apply any Loan Party’s property held by Agent and such
Lender or any of their Affiliates to reduce the Obligations and to exercise any
and all rights of setoff which may be available to Agent and such Lender with
respect to any deposits held by Agent or such Lender. 11.4. Rights and Remedies
not Exclusive. The enumeration of the foregoing rights and remedies is not
intended to be exhaustive and the exercise of any rights or remedy shall not
preclude the exercise of any other right or remedies provided for herein or
otherwise provided by law, all of which shall be cumulative and not alternative.
11.5. Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by
Agent on account of the Obligations (including without limitation any amounts on
account of any of Cash Management Liabilities or



--------------------------------------------------------------------------------



 
[exhibit101loanagreements103.jpg]
95 Hedge Liabilities), or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows: FIRST, to the payment of all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) of Agent in connection with enforcing its rights and the rights of Lenders
under this Agreement and the Other Documents, and any Out-of-Formula Loans and
Protective Advances funded by Agent with respect to the Collateral under or
pursuant to the terms of this Agreement; SECOND, to payment of any fees owed to
Agent; THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement; FOURTH, to the
payment of all of the Obligations consisting of accrued interest on account of
the Swing Loans; FIFTH, to the payment of the outstanding principal amount of
the Obligations consisting of Swing Loans; SIXTH, to the payment of all
Obligations arising under this Agreement and the Other Documents consisting of
accrued fees and interest (other than interest in respect of Swing Loans paid
pursuant to clause FOURTH above); SEVENTH, to the payment of the outstanding
principal amount of the Obligations (other than principal in respect of Swing
Loans paid pursuant to clause FIFTH above) arising under this Agreement
(including Cash Management Liabilities and Hedge Liabilities) (including the
payment or cash collateralization of any outstanding Letters of Credit in
accordance with Section 3.2(b) hereof). EIGHTH, to all other Obligations arising
under this Agreement (other than Cash Management Liabilities and Hedge
Liabilities) which shall have become due and payable (hereunder, under the Other
Documents or otherwise) and not repaid pursuant to clauses “FIRST” through
“SEVENTH” above; and NINTH, to all other Obligations which shall have become due
and payable and not repaid pursuant to clauses “FIRST” through “EIGHTH”; and
TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus. In carrying out the foregoing, (i) amounts
received shall be applied in the numerical order provided until exhausted prior
to application to the next succeeding category; (ii) each of the Lenders shall
receive (so long as it is not a Defaulting Lender) an amount equal to its pro
rata share (based on the proportion that the then outstanding Advances, Cash
Management Liabilities and Hedge Liabilities held by such Lender bears to the
aggregate then outstanding Advances, Cash Management Liabilities and Hedge
Liabilities) of amounts available to be applied pursuant to



--------------------------------------------------------------------------------



 
[exhibit101loanagreements104.jpg]
96 clauses “SIXTH”, “SEVENTH”, “EIGHTH” and “NINTH” above; and (iii)
notwithstanding anything to the contrary in this Section 11.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities, provided, however, that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Loan Parties that are Eligible
Contract Participants with respect to such Swap Obligations to preserve the
allocation to Obligations otherwise set forth above in this Section 11.5; and
(iv) to the extent that any amounts available for distribution pursuant to
clause “SEVENTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by Agent as cash
collateral for the Letters of Credit pursuant to Section 3.2(b) hereof and
applied (A) first, to reimburse Issuer from time to time for any drawings under
such Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “SEVENTH,”
“EIGHTH”, and “NINTH” above in the manner provided in this Section 11.5. XII.
WAIVERS AND JUDICIAL PROCEEDINGS. 12.1. Waiver of Notice. Each Loan Party hereby
waives notice of non-payment of any of the Receivables, demand, presentment,
protest and notice thereof with respect to any and all instruments, notice of
acceptance hereof, notice of loans or advances made, credit extended, Collateral
received or delivered, or any other action taken in reliance hereon, and all
other demands and notices of any description, except such as are expressly
provided for herein. 12.2. Delay. No delay or omission on Agent’s or any
Lender’s part in exercising any right, remedy or option shall operate as a
waiver of such or any other right, remedy or option or of any Default or Event
of Default. 12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT,
ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements105.jpg]
97 XIII. EFFECTIVE DATE AND TERMINATION. 13.1. Term. This Agreement, which shall
inure to the benefit of and shall be binding upon the respective successors and
permitted assigns of each Loan Party, Agent and each Lender, shall become
effective on the date hereof and shall continue in full force and effect until
February 5, 2021 (the “Term”) unless sooner terminated as herein provided. Loan
Parties may terminate this Agreement at any time upon ninety (90) days prior
written notice to Agent upon payment in full of the Obligations. 13.2.
Termination. The termination of the Agreement shall not affect Agent’s or any
Lender’s rights, or any of the Obligations having their inception prior to the
effective date of such termination or any Obligations which pursuant to the
terms hereof continue to accrue after such date, and the provisions hereof shall
continue to be fully operative until all transactions entered into, rights or
interests created and Obligations have been fully and indefeasibly paid,
disposed of, concluded or liquidated. The security interests, Liens and rights
granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrowers’ Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of each Loan Party have been indefeasibly paid and performed in full
after the termination of this Agreement or each Loan Party has furnished Agent
and Lenders with an indemnification satisfactory to Agent and Lenders with
respect thereto. Accordingly, each Loan Party waives any rights which it may
have under the Uniform Commercial Code to demand the filing of termination
statements with respect to the Collateral, and Agent shall not be required to
send such termination statements to each Loan Party, or to file them with any
filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations have been indefeasibly paid in
full in immediately available funds. All representations, warranties, covenants,
waivers and agreements contained herein shall survive termination hereof until
all Obligations are indefeasibly paid and performed in full. XIV. REGARDING
AGENT. 14.1. Appointment. Each Lender hereby designates PNC to act as Agent for
such Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
2.8(b), 3.3(a) and 3.4), charges and collections received pursuant to this
Agreement, for the ratable benefit of Lenders. Agent may perform any of its
duties hereunder by or through its agents or employees. As to any matters not
expressly provided for by this Agreement (including collection of the Note)
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of Required
Lenders, and such instructions shall be binding; provided, however, that Agent
shall not be required to take any action which, in Agent’s discretion, exposes
Agent to liability or which is contrary to this Agreement or the Other Documents
or Applicable Law unless Agent is furnished with an indemnification reasonably
satisfactory to Agent with respect thereto.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements106.jpg]
98 14.2. Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement, or in any of the Other
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Loan Party to
perform its obligations hereunder. Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any Loan
Party. The duties of Agent as respects the Advances to Loan Parties shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement or the
transactions described herein except as expressly set forth herein. 14.3. Lack
of Reliance on Agent. Independently and without reliance upon Agent or any other
Lender, each Lender has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of each Loan Party in
connection with the making and the continuance of the Advances hereunder and the
taking or not taking of any action in connection herewith, and (ii) its own
appraisal of the creditworthiness of each Loan Party. Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Loan Party pursuant to the terms
hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Loan Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition or prospects of any Loan Party, or the existence of any Event of
Default or any Default. 14.4. Resignation of Agent; Successor Agent. Agent may
resign on sixty (60) days written notice to each Lender and Borrowing Agent and
upon such resignation, Required Lenders will promptly designate a successor
Agent reasonably satisfactory to Loan Parties (provided that no such approval by
Loan Parties shall be required (i) in any case where the successor Agent is one
of the Lenders or (ii) after the occurrence and during the continuance of any
Event of Default). Any such successor Agent shall succeed to the rights, powers
and duties of Agent, and shall in particular succeed to all of Agent’s right,
title and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document (including all account
control agreements), and the term “Agent” shall mean such successor agent
effective upon its appointment,



--------------------------------------------------------------------------------



 
[exhibit101loanagreements107.jpg]
99 and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. However, notwithstanding the foregoing, if at the time of the
effectiveness of the new Agent’s appointment, any further actions need to be
taken in order to provide for the legally binding and valid transfer of any
Liens in the Collateral from former Agent to new Agent and/or for the perfection
of any Liens in the Collateral as held by new Agent or it is otherwise not then
possible for new Agent to become the holder of a fully valid, enforceable and
perfected Lien as to any of the Collateral, former Agent shall continue to hold
such Liens solely as agent for perfection of such Liens on behalf of new Agent
until such time as new Agent can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that Agent shall not be required to or have any
liability or responsibility to take any further actions after such date as such
agent for perfection to continue the perfection of any such Liens (other than to
forego from taking any affirmative action to release any such Liens). After any
Agent’s resignation as Agent, the provisions of this Article XIV, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement (and in the event resigning Agent continues to hold any Liens pursuant
to the provisions of the immediately preceding sentence, the provisions of this
Article XIV and any indemnification rights under this Agreement, including
without limitation, rights arising under Section 16.5 hereof, shall inure to its
benefit as to any actions taken or omitted to be taken by it in connection with
such Liens). 14.5. Certain Rights of Agent. If Agent shall request instructions
from Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from Required Lenders; and Agent shall not incur liability
to any Person by reason of so refraining. Without limiting the foregoing,
Lenders shall not have any right of action whatsoever against Agent as a result
of its acting or refraining from acting hereunder in accordance with the
instructions of Required Lenders. 14.6. Reliance. Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, email, facsimile, telex, teletype or
telecopier message, cablegram, order or other document or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person or entity, and, with respect to all legal matters
pertaining to this Agreement and the Other Documents and its duties hereunder,
upon advice of counsel selected by it. Agent may employ agents and attorneys-
in-fact and shall not be liable for the default or misconduct of any such agents
or attorneys-in-fact selected by Agent with reasonable care. 14.7. Notice of
Default. Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder or under the Other Documents,
unless Agent has received notice from a Lender or Borrowing Agent referring to
this Agreement or the Other Documents, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
Agent receives such a notice, Agent shall give notice thereof to Lenders. Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by Required Lenders; provided, that, unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain



--------------------------------------------------------------------------------



 
[exhibit101loanagreements108.jpg]
100 from taking such action, with respect to such Default or Event of Default as
it shall deem advisable in the best interests of Lenders. 14.8. Indemnification.
To the extent Agent is not reimbursed and indemnified by Loan Parties, each
Lender will reimburse and indemnify Agent in proportion to its respective
portion of the outstanding Advances and its respective Participation Commitments
in the outstanding Letters of Credit and outstanding Swing Loans (or, if no
Advances are outstanding, pro rata according to the percentage that its
Revolving Commitment Amount constitutes the total aggregate Revolving Commitment
Amounts), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document; provided
that Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment). 14.9. Agent in its Individual Capacity. With
respect to the obligation of Agent to lend under this Agreement, the Advances
made by it shall have the same rights and powers hereunder as any other Lender
and as if it were not performing the duties as Agent specified herein; and the
term “Lender” or any similar term shall, unless the context clearly otherwise
indicates, include Agent in its individual capacity as a Lender. Agent may
engage in business with any Loan Party as if it were not performing the duties
specified herein, and may accept fees and other consideration from any Loan
Party for services in connection with this Agreement or otherwise without having
to account for the same to Lenders. 14.10. Delivery of Documents. To the extent
Agent receives financial statements required under Sections 9.7, 9.8, 9.9, 9.12
and 9.13 or Borrowing Base Certificates from any Loan Party pursuant to the
terms of this Agreement which any Loan Party is not obligated to deliver to each
Lender, Agent will promptly furnish such documents and information to Lenders.
14.11. Loan Parties Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each Loan
Party hereby undertakes with Agent to pay to Agent from time to time on demand
all amounts from time to time due and payable by it for the account of Agent or
Lenders or any of them pursuant to this Agreement to the extent not already
paid. Any payment made pursuant to any such demand shall pro tanto satisfy the
relevant Loan Party’s obligations to make payments for the account of Lenders or
the relevant one or more of them pursuant to this Agreement. 14.12. No Reliance
on Agent’s Customer Identification Program. To the extent the Advances or this
Agreement is, or becomes, syndicated in cooperation with other Lenders, each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection



--------------------------------------------------------------------------------



 
[exhibit101loanagreements109.jpg]
101 with any of Loan Parties, their Affiliates or their agents, the Other
Documents or the transactions hereunder or contemplated hereby: (i) any identity
verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such Anti-Terrorism Laws. 14.13. Other Agreements. Each
of the Lenders agrees that it shall not, without the express consent of Agent,
and that it shall, to the extent it is lawfully entitled to do so, upon the
request of Agent, set off against the Obligations, any amounts owing by such
Lender to any Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender. Anything in this Agreement to the
contrary notwithstanding, each of the Lenders further agrees that it shall not,
unless specifically requested to do so by Agent, take any action to protect or
enforce its rights arising out of this Agreement or the Other Documents, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Other Documents shall be taken in concert and at
the direction or with the consent of Agent or Required Lenders. XV. BORROWING
AGENCY. 15.1. Borrowing Agency Provisions. (a) Each Loan Party hereby
irrevocably designates Borrowing Agent to be its attorney and agent and in such
capacity to (i) borrow, (ii) request advances, (iii) request the issuance of
Letters of Credit, (iv) sign and endorse notes, (v) execute and deliver all
instruments, documents, applications, security agreements, reimbursement
agreements and letter of credit agreements for Letters of Credit and all other
certificates, notice, writings and further assurances now or hereafter required
hereunder, (vi) make elections regarding interest rates, (vii) give instructions
regarding Letters of Credit and agree with Issuer upon any amendment, extension
or renewal of any Letter of Credit and (viii) otherwise take action under and in
connection with this Agreement and the Other Documents, all on behalf of and in
the name such Loan Party or Loan Parties, and hereby authorizes Agent to pay
over or credit all loan proceeds hereunder in accordance with the request of
Borrowing Agent. (b) The handling of this credit facility as a co-borrowing
facility with a borrowing agent in the manner set forth in this Agreement is
solely as an accommodation to Loan Parties and at their request. Neither Agent
nor any Lender shall incur liability to Loan Parties as a result thereof. To
induce Agent and Lenders to do so and in consideration thereof, each Loan Party
hereby indemnifies Agent and each Lender and holds Agent and each Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Agent or any Lender by any Person
arising from or incurred by reason of the handling of the financing arrangements
of Loan Parties as provided herein, reliance by Agent or any Lender on any
request or instruction from Borrowing Agent or any other action taken by Agent
or any Lender with respect to this Section 15.1 except due to willful misconduct
or gross (not mere) negligence by the indemnified party (as determined by a
court of competent jurisdiction in a final and non-appealable judgment). (c) All
Obligations shall be joint and several, and each Loan Party shall make payment
upon the maturity of the Obligations by acceleration or otherwise, and such
obligation and liability on the part of each Loan Party shall in no way be
affected by any extensions, renewals



--------------------------------------------------------------------------------



 
[exhibit101loanagreements110.jpg]
102 and forbearance granted by Agent or any Lender to any Loan Party, failure of
Agent or any Lender to give any Loan Party notice of borrowing or any other
notice, any failure of Agent or any Lender to pursue or preserve its rights
against any Loan Party, the release by Agent or any Lender of any Collateral now
or thereafter acquired from any Loan Party, and such agreement by each Loan
Party to pay upon any notice issued pursuant thereto is unconditional and
unaffected by prior recourse by Agent or any Lender to the other Loan Parties or
any Collateral for such Loan Party’s Obligations or the lack thereof. Each Loan
Party waives all suretyship defenses. 15.2. Waiver of Subrogation. Each Loan
Party expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution of any other claim which such Loan Party
may now or hereafter have against the other Loan Parties or any other Person
directly or contingently liable for the Obligations hereunder, or against or
with respect to any other Loan Parties’ property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and repayment in full of the Obligations. XVI. MISCELLANEOUS. 16.1. Governing
Law. This Agreement and each Other Document (unless and except to the extent
expressly provided otherwise in any such Other Document), and all matters
relating hereto or thereto or arising herefrom or therefrom (whether arising
under contract law, tort law or otherwise) shall, in accordance with Section
5-1401 of the General Obligations Law of the State of New York, be governed by
and construed in accordance with the laws of the State of New York. Any judicial
proceeding brought by or against any Loan Party with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, United
States of America, and, by execution and delivery of this Agreement, each Loan
Party accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Loan Party hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Borrowing
Agent at its address set forth in Section 16.6 and service so made shall be
deemed completed five (5) days after the same shall have been so deposited in
the mails of the United States of America, or, at Agent’s option, by service
upon Borrowing Agent which each Loan Party irrevocably appoints as such Loan
Party’s Agent for the purpose of accepting service within the State of New York.
Nothing herein shall affect the right to serve process in any manner permitted
by law or shall limit the right of Agent or any Lender to bring proceedings
against any Loan Party in the courts of any other jurisdiction. Each Loan Party
waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens. Each Loan Party waives the right to
remove any judicial proceeding brought against such Loan Party in any state
court to any federal court. Any judicial proceeding by any Loan Party against
Agent or any Lender involving, directly or indirectly, any matter or claim in
any way arising out of, related to or connected with this Agreement or any
related agreement, shall be brought only in a federal or state court located in
the County of New York, State of New York. 16.2. Entire Understanding.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements111.jpg]
103 (a) This Agreement and the documents executed concurrently herewith contain
the entire understanding between each Borrower, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Notwithstanding the
foregoing, Agent may modify this Agreement or any of the Other Documents for the
purposes of completing missing content or correcting erroneous content of an
administrative nature, without the need for a written amendment, provided that
the Agent shall send a copy of any such modification to the Borrowers and each
Lender (which copy may be provided by electronic mail). Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement. (b) Required Lenders, Agent with the consent in writing of Required
Lenders, and Loan Parties may, subject to the provisions of this Section
16.2(b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Loan Parties, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Loan Parties thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall: (i) increase the
Revolving Commitment Percentage or Term Loan Commitment Percentage, as
applicable, or the maximum dollar amount of the Revolving Commitment Amount or
Term Loan Commitment Amount, as applicable, of any Lender without the consent of
such Lender directly affected thereby; (ii) whether or not any Advances are
outstanding, extend the Term or the time for payment of principal or interest of
any Advance (excluding the due date of any mandatory prepayment of an Advance),
or any fee payable to any Lender, or reduce the principal amount of or the rate
of interest borne by any Advances or reduce any fee payable to any Lender,
without the consent of each Lender directly affected thereby (except that
Required Lenders may elect to waive or rescind any imposition of the Default
Rate under Section 3.1 or of default rates of Letter of Credit fees under
Section 3.2 (unless imposed by Agent)); (iii) increase the Maximum Revolving
Advance Amount without the consent of each Lender directly affected thereby;
(iv) alter the definition of the term Required Lenders or alter, amend or modify
this Section 16.2(b) without the consent of all Lenders; (v) alter, amend or
modify the provisions of Section 11.5 without the consent of all Lenders;



--------------------------------------------------------------------------------



 
[exhibit101loanagreements112.jpg]
104 (vi) release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $1,000,000 without the consent of all Lenders; (vii) change the rights
and duties of Agent without the consent of all Lenders; (viii) subject to clause
(e) below, permit any Revolving Advance to be made if after giving effect
thereto the total of the Revolving Advances plus the Swing Loans plus the
Maximum Undrawn Amount of all Letters of Credit outstanding hereunder would
exceed the Formula Amount for more than sixty (60) consecutive Business Days or
exceed one hundred and ten percent (110%) of the Formula Amount without the
consent of each Lender directly affected thereby; (ix) increase the Advance
Rates above the Advance Rates in effect on the Closing Date without the consent
of each Lender directly affected thereby; or (x) release any Loan Party without
the consent of all Lenders. (c) Any such supplemental agreement shall apply
equally to each Lender and shall be binding upon Loan Parties, Lenders and Agent
and all future holders of the Obligations. In the case of any waiver, Loan
Parties, Agent and Lenders shall be restored to their former positions and
rights, and any Event of Default waived shall be deemed to be cured and not
continuing, but no waiver of a specific Event of Default shall extend to any
subsequent Event of Default (whether or not the subsequent Event of Default is
the same as the Event of Default which was waived), or impair any right
consequent thereon. (d) In the event that Agent requests the consent of a Lender
pursuant to this Section 16.2 and such consent is denied, then Agent may, at its
option, require such Lender to assign its interest in the Advances to Agent or
to another Lender or to any other Person designated by Agent (the “Designated
Lender”), for a price equal to (i) the then outstanding principal amount thereof
plus (ii) accrued and unpaid interest and fees due such Lender, which interest
and fees shall be paid when collected from Loan Parties. In the event Agent
elects to require any Lender to assign its interest to Agent or to the
Designated Lender, Agent will so notify such Lender in writing within forty five
(45) days following such Lender’s denial, and such Lender will assign its
interest to Agent or the Designated Lender no later than five (5) days following
receipt of such notice pursuant to a Commitment Transfer Supplement executed by
such Lender, Agent or the Designated Lender, as appropriate, and Agent. (e)
Notwithstanding (i) the existence of a Default or an Event of Default, (ii) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason, or (iii) any other contrary
provision of this Agreement, Agent may at its discretion and without the consent
of any Lender, voluntarily permit the outstanding Revolving Advances plus the
outstanding Swing Loans plus the Maximum Undrawn Amount of all outstanding
Letters of Credit at any time to exceed the Formula Amount by up to ten percent
(10%) of the Formula Amount for up to sixty (60) consecutive Business Days (the
“Out-of-Formula



--------------------------------------------------------------------------------



 
[exhibit101loanagreements113.jpg]
105 Loans”). If Agent is willing in its sole and absolute discretion to permit
such Out-of-Formula Loans, Lenders holding the Revolving Commitments shall be
obligated to fund such Out-of- Formula Loans in accordance with their respective
Revolving Commitment Percentages, and such Out-of-Formula Loans shall be payable
on demand and shall bear interest at the Default Rate for Revolving Advances
consisting of Domestic Rate Loans; provided that, if Agent does permit Out-
of-Formula Loans, neither Agent nor Lenders shall be deemed thereby to have
changed the limits of Section 2.1(a) nor shall any Lender be obligated to fund
Revolving Advances in excess of its Revolving Commitment Amount. For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be either “Eligible Receivables”
or “Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral. In the event Agent involuntarily permits the outstanding
Revolving Advances plus the outstanding Swing Loans plus the Maximum Undrawn
Amount of all outstanding Letters of Credit to exceed the Formula Amount by more
than ten percent (10%), Agent shall use its efforts to have Loan Parties
decrease such excess in as expeditious a manner as is practicable under the
circumstances and not inconsistent with the reason for such excess. Revolving
Advances made after Agent has determined the existence of involuntary
overadvances shall be deemed to be involuntary overadvances and shall be
decreased in accordance with the preceding sentence. To the extent any
Out-of-Formula Loans are not actually funded by the other Lenders as provided
for in this Section 16.2(e), Agent may elect in its discretion to fund such Out-
of-Formula Loans and any such Out-of-Formula Loans so funded by Agent shall be
deemed to be Revolving Advances made by and owing to Agent, and Agent shall be
entitled to all rights (including accrual of interest) and remedies of a Lender
holding a Revolving Commitment under this Agreement and the Other Documents with
respect to such Revolving Advances. (f) In addition to (and not in substitution
of) the discretionary Revolving Advances permitted above in this Section 16.2,
Agent is hereby authorized by Loan Parties and Lenders, at any time in Agent’s
sole discretion, regardless of (i) the existence of a Default or an Event of
Default, (ii) whether any of the other applicable conditions precedent set forth
in Section 8.2 hereof have not been satisfied or the commitments of Lenders to
make Revolving Advances hereunder have been terminated for any reason, or (iii)
any other contrary provision of this Agreement, to make Revolving Advances to
Loan Parties on behalf of Lenders which Agent, in its reasonable business
judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or (c)
to pay any other amount chargeable to Loan Parties pursuant to the terms of this
Agreement (collectively, the “Protective Advances”). Lenders holding the
Revolving Commitments shall be obligated to fund such Protective Advances and
effect a settlement with Agent therefor upon demand of Agent in accordance with
their respective Revolving Commitment Percentages. To the extent any Protective
Advances are not actually funded by the other Lenders as provided for in this
Section 16.2(f), any such Protective Advances funded by Agent shall be deemed to
be Revolving Advances made by and owing to Agent, and Agent shall be entitled to
all rights (including accrual of interest) and remedies of a Lender holding a
Revolving Commitment under this Agreement and the Other Documents with respect
to such Revolving Advances.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements114.jpg]
106 16.3. Successors and Assigns; Participations; New Lenders. (a) This
Agreement shall be binding upon and inure to the benefit of Loan Parties, Agent,
each Lender, all future holders of the Obligations and their respective
successors and assigns, except that no Loan Party may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Agent and each Lender. (b) Each Loan Party acknowledges that in the regular
course of commercial banking business one or more Lenders may at any time and
from time to time sell participating interests in the Advances to other Persons
(each such transferee or purchaser of a participating interest, a
“Participant”). Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that (i) Loan Parties shall not be required to
pay to any Participant more than the amount which it would have been required to
pay to Lender which granted an interest in its Advances or other Obligations
payable hereunder to such Participant had such Lender retained such interest in
the Advances hereunder or other Obligations payable hereunder unless the sale of
the participation to such Participant is made with Loan Party’s prior written
consent, and (ii) in no event shall Loan Parties be required to pay any such
amount arising from the same circumstances and with respect to the same Advances
or other Obligations payable hereunder to both such Lender and such Participant.
Each Loan Party hereby grants to any Participant a continuing security interest
in any deposits, moneys or other property actually or constructively held by
such Participant as security for the Participant’s interest in the Advances. (c)
Any Lender, with the consent of Agent, may sell, assign or transfer all or any
part of its rights and obligations under or relating to Revolving Advances
and/or Term Loans under this Agreement and the Other Documents to one or more
additional Persons and one or more additional Persons may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $1,500,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording, provided, however, that each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to each of the Revolving Advances
and Term Loans under this Agreement in which such Lender has an interest. Upon
such execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Commitment Transfer Supplement, (i)
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender thereunder with a Revolving Commitment Percentage and/or Term Loan
Commitment Percentage, as applicable as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement, the
Commitment Transfer Supplement creating a novation for that purpose. Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of the Revolving Commitment
Percentages and/or Term Loan Commitment Percentages as applicable arising from
the purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents. Each Loan Party hereby consents to the addition of such Purchasing
Lender and the resulting adjustment



--------------------------------------------------------------------------------



 
[exhibit101loanagreements115.jpg]
107 of the Revolving Commitment Percentages and/or Term Loan Commitment
Percentages as applicable arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Loan Parties shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing; provided, however, that the consent of Loan Parties
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Permitted Assignee; provided that
Loan Parties shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Agent within five (5) Business Days
after having received prior notice thereof. (d) Any Lender, with the consent of
Agent which shall not be unreasonably withheld or delayed, may directly or
indirectly sell, assign or transfer all or any portion of its rights and
obligations under or relating to Revolving Advances and/or Term Loans under this
Agreement and the Other Documents to an entity, whether a corporation,
partnership, trust, limited liability company or other entity that (i) is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and (ii) is
administered, serviced or managed by the assigning Lender or an Affiliate of
such Lender (a “Purchasing CLO” and together with each Participant and
Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each Loan
Party hereby consents to the addition of such Purchasing CLO. Loan Parties shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing. (e) Agent shall maintain at its address a
copy of each Commitment Transfer Supplement and Modified Commitment Transfer
Supplement delivered to it and a register (the “Register”) for the recordation
of the names and addresses of each Lender and the outstanding principal, accrued
and unpaid interest and other fees due hereunder. The entries in the Register
shall be conclusive, in the absence of manifest error, and each Loan Party,
Agent and Lenders may treat each Person whose name is recorded in the Register
as the owner of the Advance recorded therein for the purposes of this Agreement.
The Register shall be available for inspection by Borrowing Agent or any Lender
at any reasonable time and from time to time upon reasonable prior notice. Agent
shall receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements116.jpg]
108 (f) Each Loan Party authorizes each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning such Loan Party which has been delivered to such Lender by
or on behalf of such Loan Party pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Loan Party. (g) Notwithstanding anything
to the contrary contained in this Agreement, any Lender may at any time and from
time to time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. 16.4. Application of Payments. Agent shall have the
continuing and exclusive right to apply or reverse and re-apply any payment and
any and all proceeds of Collateral to any portion of the Obligations. To the
extent that any Loan Party makes a payment or Agent or any Lender receives any
payment or proceeds of the Collateral for any Loan Party’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the Obligations or part thereof intended to be satisfied
shall be revived and continue as if such payment or proceeds had not been
received by Agent or such Lender. 16.5. Indemnity. Each Loan Party shall defend,
protect, indemnify, pay and save harmless Agent, Issuer, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents (each an “Indemnified Party”) for and from and against any and all
claims, demands, liabilities, obligations, losses, damages, penalties, fines,
actions, judgments, suits, and documented costs, charges, expenses and
disbursements of any kind or nature whatsoever (including reasonable and
documented fees and disbursements of counsel (which shall be limited to, for the
Indemnified Parties as a whole: one primary counsel, one local counsel in each
reasonably necessary and relevant jurisdiction, one specialty counsel for each
reasonably necessary and relevant specialty and one or more additional counsel
if one or more conflicts of interest arise and shall exclude allocated costs of
in-house counsel)) (collectively, “Claims”) which may be imposed on, incurred
by, or asserted against any Indemnified Party in arising out of or in any way
relating to or as a consequence, direct or indirect, of: (i) this Agreement, the
Other Documents, the Advances and other Obligations and/or the transactions
contemplated hereby including the Transactions, (ii) any action or failure to
act or action taken only after delay or the satisfaction of any conditions by
any Indemnified Party in connection with and/or relating to the negotiation,
execution, delivery or administration of the Agreement and the Other Documents,
the credit facilities established hereunder and thereunder and/or the
transactions contemplated hereby including the Transactions, (iii) any Loan
Party’s failure to observe, perform or discharge any of its covenants,
obligations, agreements or duties under or breach of any of the representations
or warranties made in this Agreement and the Other Documents, (iv) the
enforcement of any of the rights and remedies of Agent, Issuer or any Lender
under the Agreement and the Other Documents, (v) any threatened or actual
imposition of fines or penalties, or disgorgement of benefits, for violation of
any Anti-Terrorism Law by any Loan Party, any Affiliate or Subsidiary of any
Loan Parties, and (vi) any claim, litigation, proceeding or investigation
instituted or conducted by any



--------------------------------------------------------------------------------



 
[exhibit101loanagreements117.jpg]
109 Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto; in each case, except to the extent that such Claim is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from (i) such Indemnified Party’s own gross negligence, bad
faith or willful misconduct or that of such Indemnified Party’s respective
officers, directors, employees, advisors or agents, (ii) the material breach of
such Indemnified Party’s obligations (or the obligations of such Indemnified
Person’s respective officers, directors, employees, advisors and agents) under
the Loan Documents, the Transactions or any other transactions contemplated
hereby or thereby, (iii) disputes arising solely among the Indemnified Parties
and that do not involve any act or omission by Borrower, its Subsidiaries or its
Affiliates. Without limiting the generality of any of the foregoing, each Loan
Party shall defend, protect, indemnify, pay and save harmless each Indemnified
Party from (x) any Claims which may be imposed on, incurred by, or asserted
against any Indemnified Party arising out of or in any way relating to or as a
consequence, direct or indirect, of the issuance of any Letter of Credit
hereunder and (y) any Claims which may be imposed on, incurred by, or asserted
against any Indemnified Party under any Environmental Laws with respect to or in
connection with the Real Property, any Hazardous Discharge, the presence of any
Hazardous Materials affecting the Real Property (whether or not the same
originates or emerges from the Real Property or any contiguous real estate),
including any Claims consisting of or relating to the imposition or assertion of
any Lien on any of the Real Property under any Environmental Laws and any loss
of value of the Real Property as a result of the foregoing except to the extent
such loss, liability, damage and expense is attributable to any Hazardous
Discharge resulting from actions on the part of Agent or any Lender. Loan
Parties’ obligations under this Section 16.5 shall arise upon the discovery of
the presence of any Hazardous Materials at the Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Materials, in each such case
except to the extent that any of the foregoing is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (i) such Indemnified Party’s own gross negligence, bad faith or willful
misconduct or that of such Indemnified Party’s respective officers, directors,
employees, advisors or agents, (ii) the material breach of such Indemnified
Party’s obligations (or the obligations of such Indemnified Person’s respective
officers, directors, employees, advisors and agents) under the Loan Documents,
the Transactions or any other transactions contemplated hereby or thereby, (iii)
disputes arising solely among the Indemnified Parties and that do not involve
any act or omission by Borrower, its Subsidiaries or its Affiliates. Without
limiting the generality of the foregoing, this indemnity shall extend to any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including
reasonable and documented fees and disbursements of counsel) (which shall be
limited to, for the Indemnified Parties as a whole: one primary counsel, one
local counsel in each reasonably necessary and relevant jurisdiction, one
specialty counsel for each reasonably necessary and relevant specialty and one
or more additional counsel if one or more conflicts of interest arise and shall
exclude allocated costs of in-house counsel) asserted against or incurred by any
of the Indemnified Parties by any Person under any Environmental Laws or similar
laws by reason of any Loan Party’s or any other Person’s failure to comply with
laws applicable to solid or hazardous waste materials, including Hazardous
Materials and Hazardous Waste, or other Toxic Substances. Additionally, if any
taxes (excluding Excluded Taxes and taxes imposed upon or measured solely by the
net income of Agent and



--------------------------------------------------------------------------------



 
[exhibit101loanagreements118.jpg]
110 Lenders, but including any intangibles taxes, stamp tax, recording tax or
franchise tax) shall be payable by Agent, Lenders or Loan Parties on account of
the execution or delivery of this Agreement, or the execution, delivery,
issuance or recording of any of the Other Documents, or the creation or
repayment of any of the Obligations hereunder, by reason of any Applicable Law
now or hereafter in effect, Loan Parties will pay (or will promptly reimburse
Agent and Lenders for payment of) all such taxes, including interest and
penalties thereon, and will indemnify and hold the Indemnified Parties harmless
from and against all liability in connection therewith; in each case, except to
the extent that such Claim is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from (i) such Indemnified
Party’s own gross negligence, bad faith or willful misconduct or that of such
Indemnified Party’s respective officers, directors, employees, advisors or
agents, (ii) the material breach of such Indemnified Party’s obligations (or the
obligations of such Indemnified Person’s respective officers, directors,
employees, advisors and agents) under the Loan Documents, the Transactions or
any other transactions contemplated hereby or thereby, (iii) disputes arising
solely among the Indemnified Parties and that do not involve any act or omission
by Borrower, its Subsidiaries or its Affiliates. 16.6. Notice. Any notice or
request hereunder may be given to Borrowing Agent or any Loan Party or to Agent
or any Lender at their respective addresses set forth below or at such other
address as may hereafter be specified in a notice designated as a notice of
change of address under this Section 16.6. Any notice, request, demand,
direction or other communication (for purposes of this Section 16.6 only, a
“Notice”) to be given to or made upon any party hereto under any provision of
this Agreement shall be given or made by telephone or in writing (which includes
by means of electronic transmission (i.e., “e-mail”) or facsimile transmission
or by setting forth such Notice on a website to which Loan Parties are directed
(an “Internet Posting”) if Notice of such Internet Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on this Section 16.6 hereof or in accordance with any
subsequent unrevoked Notice from any such party that is given in accordance with
this Section 16.6. Any Notice shall be effective: (a) In the case of
hand-delivery, when delivered; (b) If given by mail, four (4) days after such
Notice is deposited with the United States Postal Service, with first-class
postage prepaid, return receipt requested; (c) In the case of a telephonic
Notice, when a party is contacted by telephone, if delivery of such telephonic
Notice is confirmed no later than the next Business Day by hand delivery, a
facsimile or electronic transmission, an Internet Posting or an overnight
courier delivery of a confirmatory Notice (received at or before noon on such
next Business Day); (d) In the case of a facsimile transmission, when sent to
the applicable party’s facsimile machine’s telephone number, if the party
sending such Notice receives confirmation of the delivery thereof from its own
facsimile machine; (e) In the case of electronic transmission, when actually
received;



--------------------------------------------------------------------------------



 
[exhibit101loanagreements119.jpg]
111 (f) In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and (g) If given by any other means
(including by overnight courier), when actually received. Any Lender giving a
Notice to Borrowing Agent or any Loan Party shall concurrently send a copy
thereof to Agent, and Agent shall promptly notify the other Lenders of its
receipt of such Notice. (A) If to Agent or PNC at: PNC Bank, National
Association 100 Mill Plain Road Danbury, Connecticut 06811 Attention: Sari
Garrick, Senior Vice President Telephone: 203-546-3444 Facsimile: 203-546-3445
with a copy to: Hahn & Hessen LLP 488 Madison Avenue New York, New York 10022
Attention: Steven J. Seif, Esq. Telephone: 212-478-7370 Facsimile: 212-478-7400
(B) If to a Lender other than Agent, as specified on the signature pages hereof.
(C) If to Borrowing Agent or any Loan Party: CCA Industries, Inc. 1099 Wall
Street West, Suite 275 Lyndhurst, New Jersey 07071 Attention: Stephen A. Heit
Telephone: 201-528-8200 Facsimile: 201-335-5216 with a copy to: Day Pitney LLP
One Jefferson Road Parsippany, New Jersey 07054 Attention: Thomas A. Zalewski,
Esq. Telephone: 973-966-8115



--------------------------------------------------------------------------------



 
[exhibit101loanagreements120.jpg]
112 Facsimile: 973-210-8554 16.7. Survival. The obligations of Loan Parties
under Sections 2.2(f), 2.2(g), 2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and
the obligations of Lenders under Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8
and 16.5, shall survive termination of this Agreement and the Other Documents
and payment in full of the Obligations. 16.8. Severability. If any part of this
Agreement is contrary to, prohibited by, or deemed invalid under Applicable
Laws, such provision shall be inapplicable and deemed omitted to the extent so
contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible. 16.9.
Expenses. Loan Parties shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by Agent and its Affiliates (including the reasonable and
documented fees, charges and disbursements of counsel for Agent with Agent
applying the $40,000 legal fee deposit previously received to partially pay such
legal fees, charges and disbursements, (which shall be limited to, for the Agent
and the Lenders as a whole: one primary counsel, one local counsel in each
reasonably necessary and relevant jurisdiction, one specialty counsel for each
reasonably necessary and relevant specialty and one or more additional counsel
if one or more conflicts of interest arise and shall exclude allocated costs of
in-house counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the Other Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable and documented out-of-pocket expenses
incurred by Agent, any Lender or Issuer (including the fees, charges and
disbursements of any counsel for Agent, any Lender or Issuer (which shall be
limited to, for Agent and the Lenders as a whole: one primary counsel, one local
counsel in each reasonably necessary and relevant jurisdiction, one specialty
counsel for each reasonably necessary and relevant specialty and one or more
additional counsel if one or more conflicts of interest arise and shall exclude
allocated costs of in-house counsel)), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the Other
Documents, including its rights under this Section 16.9, or (B) in connection
with the Advances made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable and documented out-of-pocket expenses of Agent’s regular employees
and agents engaged periodically to perform audits of the any Loan Party’s or any
Loan Party’s Affiliate’s or Subsidiary’s books, records and business properties.
16.10. Injunctive Relief. Each Loan Party recognizes that, in the event any Loan
Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements121.jpg]
113 16.11. Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any other party hereto (or any
Affiliate of any such Person) for indirect, punitive, exemplary or consequential
damages arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document. 16.12.
Captions. The captions at various places in this Agreement are intended for
convenience only and do not constitute and shall not be interpreted as part of
this Agreement. 16.13. Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission (including email
transmission of a PDF image) shall be deemed to be an original signature hereto.
16.14. Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto. 16.15. Confidentiality; Sharing Information.
Agent, each Lender and each Transferee shall hold all non-public information
obtained by Agent, such Lender or such Transferee pursuant to the requirements
of this Agreement in accordance with Agent’s, such Lender’s and such
Transferee’s customary procedures for handling confidential information of this
nature; provided, however, Agent, each Lender and each Transferee may disclose
such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) subject to an agreement containing provisions substantially
the same as those of this Section 16.15, to Agent, any Lender or to any
prospective Transferees, and (c) as required or requested by any Governmental
Body or representative thereof or pursuant to legal process; provided, further
that (i) unless specifically prohibited by Applicable Law, Agent, each Lender
and each Transferee shall use its reasonable best efforts prior to disclosure
thereof, to notify the applicable Loan Party of the applicable request for
disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Loan Party other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations have been paid in full and this Agreement has been
terminated. Each Loan Party acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Loan Party or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Loan Party hereby authorizes each Lender to
share any information delivered to such Lender by such Loan Party and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving



--------------------------------------------------------------------------------



 
[exhibit101loanagreements122.jpg]
114 such information shall be bound by the provisions of this Section 16.15 as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the other Obligations and the termination of this Agreement. Notwithstanding any
non-disclosure agreement or similar document executed by Agent in favor of any
Loan Party or any of any Loan Party’s affiliates, the provisions of this
Agreement shall supersede such agreements. 16.16. Publicity. Each Loan Party and
each Lender hereby authorizes Agent to make appropriate announcements of the
financial arrangement entered into among Loan Parties, Agent and Lenders,
including announcements which are commonly known as tombstones, in such
publications and to such selected parties as Agent shall in its sole and
absolute discretion deem appropriate. 16.17. Certifications From Banks and
Participants; USA PATRIOT Act. (a) Each Lender or assignee or participant of a
Lender that is not incorporated under the Laws of the United States of America
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the USA PATRIOT Act and the applicable regulations
because it is both (i) an affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA PATRIOT Act and the applicable regulations: (1) within ten (10) days
after the Closing Date, and (2) as such other times as are required under the
USA PATRIOT Act. (b) The USA PATRIOT Act requires all financial institutions to
obtain, verify and record certain information that identifies individuals or
business entities which open an “account” with such financial institution.
Consequently, Lender may from time to time request, and each Loan Party shall
provide to Lender, such Loan Party’s name, address, tax identification number
and/or such other identifying information as shall be necessary for Lender to
comply with the USA PATRIOT Act and any other Anti-Terrorism Law. 16.18.
Anti-Terrorism Laws. (a) Each Loan Party represents and warrants that (i) no
Covered Entity is a Sanctioned Person and (ii) no Covered Entity, either in its
own right or through any third party, (A) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (B) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (C)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.
(b) Each Loan Party covenants and agrees that (i) no Covered Entity will become
a Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (B) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or



--------------------------------------------------------------------------------



 
[exhibit101loanagreements123.jpg]
115 Sanctioned Person in violation of any Anti-Terrorism Law; (C) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (D) use the
Advances to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law, (iii) the funds used to repay the Obligations will
not be derived from any unlawful activity, (iv) each Covered Entity shall comply
with all Anti-Terrorism Laws and (v) the Loan Parties shall promptly notify the
Agent in writing upon the occurrence of a Reportable Compliance Event. XVII.
GUARANTY. 17.1. Guaranty. Each Guarantor hereby unconditionally guarantees, as a
primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all Obligations;
provided that with respect to Obligations under or in respect of any Swap
Obligation, the foregoing guarantee shall only be effective to the extent that
such Guarantor is an Eligible Contract Participant at the time such Swap
Obligation is entered into and such Obligations and such guarantee thereof are
not Excluded Hedge Liabilities). Each payment made by any Guarantor pursuant to
this Guaranty shall be made in lawful money of the United States in immediately
available funds. 17.2. Waivers. Each Guarantor hereby absolutely,
unconditionally and irrevocably waives (i) promptness, diligence, notice of
acceptance, notice of presentment of payment and any other notice hereunder,
(ii) demand of payment, protest, notice of dishonor or nonpayment, notice of the
present and future amount of the Obligations and any other notice with respect
to the Obligations, (iii) any requirement that Agent, any Lender protect,
secure, perfect or insure any security interest or Lien on any property subject
thereto or exhaust any right or take any action against any other Loan Party, or
any Person or any Collateral, (iv) any other action, event or precondition to
the enforcement hereof or the performance by each such Guarantor of the
Obligations, and (v) any defense arising by any lack of capacity or authority or
any other defense of any Loan Party or any notice, demand or defense by reason
of cessation from any cause of Obligations other than payment and performance in
full of the Obligations by the Loan Parties and any defense that any other
guarantee or security was or was to be obtained by Agent. 17.3. No Defense. No
invalidity, irregularity, voidableness, voidness or unenforceability of this
Agreement or any Other Document or any other agreement or instrument relating
thereto, or of all or any part of the Obligations or of any collateral security
therefor shall affect, impair or be a defense hereunder. 17.4. Guaranty of
Payment. The Guaranty hereunder is one of payment and performance, not
collection, and the obligations of each Guarantor hereunder are independent of
the Obligations of the other Loan Parties, and a separate action or actions may
be brought and prosecuted against any Guarantor to enforce the terms and
conditions of this Article XVII, irrespective of whether any action is brought
against any other Loan Party or other Persons or whether any other Loan Party or
other Persons are joined in any such action or actions. Each Guarantor waives
any right to require that any resort be had by Agent or any Lender to any
security held for payment of the Obligations or to any balance of any deposit
account or credit on the books of Agent or any Lender in favor of any Loan Party
or any other Person. No election to proceed in one form of action or



--------------------------------------------------------------------------------



 
[exhibit101loanagreements124.jpg]
116 proceedings, or against any Person, or on any Obligations, shall constitute
a waiver of Agent’s right to proceed in any other form of action or proceeding
or against any other Person unless Agent has expressed any such right in
writing. Without limiting the generality of the foregoing, no action or
proceeding by Agent against any Loan Party under any document evidencing or
securing indebtedness of any Loan Party to Agent shall diminish the liability of
any Guarantor hereunder, except to the extent Agent receives actual payment on
account of Obligations by such action or proceeding, notwithstanding the effect
of any such election, action or proceeding upon the right of subrogation of any
Guarantor in respect of any Loan Party. 17.5. Liabilities Absolute. The
liability of each Guarantor hereunder shall be absolute, unlimited and
unconditional and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason, including, without limitation, any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any claim, defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any
other Obligation or otherwise. Without limiting the generality of the foregoing,
the obligations of each Guarantor shall not be discharged or impaired, released,
limited or otherwise affected by: (a) any change in the manner, place or terms
of payment or performance, and/or any change or extension of the time of payment
or performance of, release, renewal or alteration of, or any new agreements
relating to any Obligation, any security therefor, or any liability incurred
directly or indirectly in respect thereof, or any rescission of, or amendment,
waiver or other modification of, or any consent to departure from, this
Agreement or any Other Document, including any increase in the Obligations
resulting from the extension of additional credit to any Loan Party or
otherwise; (b) any sale, exchange, release, surrender, loss, abandonment,
realization upon any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, all or any of the Obligations, and/or any offset
there against, or failure to perfect, or continue the perfection of, any Lien in
any such property, or delay in the perfection of any such Lien, or any amendment
or waiver of or consent to departure from any other guaranty for all or any of
the Obligations; (c) the failure of Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party or any other
Loan Party or any other Person under the provisions of this Agreement or any
Other Document or any other document or instrument executed and delivered in
connection herewith or therewith; (d) any settlement or compromise of any
Obligation, any security therefor or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and any
subordination of the payment of all or any part thereof to the payment of any
obligation (whether due or not) of any Loan Party to creditors of any Loan Party
other than any other Loan Party; (e) any manner of application of Collateral, or
proceeds thereof, to all or any of the Obligations, or any manner of sale or
other disposition of any Collateral for all or any of the Obligations or any
other assets of any Loan Party; and



--------------------------------------------------------------------------------



 
[exhibit101loanagreements125.jpg]
117 (f) any other agreements or circumstance of any nature whatsoever that may
or might in any manner or to any extent vary the risk of any Guarantor, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the Guaranty hereunder and/or the obligations of any Guarantor, or
a defense to, or discharge of, any Loan Party or any other Person or party
hereto or the Obligations or otherwise with respect to the Advances or other
financial accommodations to Loan Parties pursuant to this Agreement and/or the
Other Documents. 17.6. Waiver of Notice. Agent shall have the right to do any of
the above without notice to or the consent of any Guarantor and each Guarantor
expressly waives any right to notice of, consent to, knowledge of and
participation in any agreements relating to any of the above or any other
present or future event relating to Obligations whether under this Agreement or
otherwise or any right to challenge or question any of the above and waives any
defenses of such Guarantor which might arise as a result of such actions. 17.7.
Agent’s Discretion. Agent may at any time and from time to time (whether prior
to or after the revocation or termination of this Agreement) without the consent
of, or notice to, any Guarantor, and without incurring responsibility to any
Guarantor or impairing or releasing the Obligations, apply any sums by
whomsoever paid or howsoever realized to any Obligations regardless of what
Obligations remain unpaid. 17.8. Reinstatement. (a) The Guaranty provisions
herein contained shall continue to be effective or be reinstated, as the case
may be, if claim is ever made upon Agent or any Lender for repayment or recovery
of any amount or amounts received by such Person in payment or on account of any
of the Obligations and such Person repays all or part of said amount for any
reason whatsoever, including, without limitation, by reason of any judgment,
decree or order of any court or administrative body having jurisdiction over
such Person or the respective property of each, or any settlement or compromise
of any claim effected by such Person with any such claimant (including any Loan
Party); and in such event each Guarantor hereby agrees that any such judgment,
decree, order, settlement or compromise or other circumstances shall be binding
upon such Guarantor, notwithstanding any revocation hereof or the cancellation
of any note or other instrument evidencing any Obligation, and each Guarantor
shall be and remain liable to Agent and/or Lenders for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by such Person(s). (b) Agent shall not be required to marshal any
assets in favor of any Guarantor, or against or in payment of Obligations. (c)
No Guarantor shall be entitled to claim against any present or future security
held by Agent from any Person for Obligations in priority to or equally with any
claim of Agent, or assert any claim for any liability of any Loan Party to any
Guarantor in priority to or equally with claims of Agent for Obligations, and no
Guarantor shall be entitled to compete with Agent with respect to, or to advance
any equal or prior claim to any security held by Agent for Obligations.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements126.jpg]
118 (d) If any Loan Party makes any payment to Agent, which payment is wholly or
partly subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to any Person under any federal or provincial
statute or at common law or under equitable principles, then to the extent of
such payment, the Obligation intended to be paid shall be revived and continued
in full force and effect as if the payment had not been made, and the resulting
revived Obligation shall continue to be guaranteed, uninterrupted, by each
Guarantor hereunder. (e) All present and future monies payable by any Loan Party
to any Guarantor, whether arising out of a right of subrogation or otherwise,
are assigned to Agent for its benefit and for the ratable benefit of Lenders as
security for such Guarantor’s liability to Agent and Lenders hereunder and are
postponed and subordinated to Agent’s prior right to payment in full of
Obligations. Except to the extent prohibited otherwise by this Agreement, all
monies received by any Guarantor from any Loan Party shall be held by such
Guarantor as agent and trustee for Agent. This assignment, postponement and
subordination shall only terminate when the Obligations are paid in full in cash
and this Agreement is irrevocably terminated. (f) Each Loan Party acknowledges
this assignment, postponement and subordination and, except as otherwise set
forth herein, agrees to make no payments to any Guarantor without the prior
written consent of Agent. Each Loan Party agrees to give full effect to the
provisions hereof.



--------------------------------------------------------------------------------



 
[exhibit101loanagreements127.jpg]
Each of the parties has signed this Agreement as of the day and year first above
written. CCA INDUSTRIES, INC. By: /s/ Stephen A. Heit Name: Stephen A. Heit
Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit101loanagreements128.jpg]
PNC BANK, NATIONAL ASSOCIATION, As Lender and as Agent By: /s/ David Raphaels
Name: David Raphaels Title: Senior Vice President Revolving Commitment
Percentage: 100% Revolving Commitment Amount: $4,500,000.00 Term Loan Commitment
Percentage: 100% Term Loan Commitment Amount: $1,500,000.00



--------------------------------------------------------------------------------



 